Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 1 of 120 PageID #:11585




                   Dixon Correctional Center
            2nd Court Appointed Expert Report
                         Lippert v. Godinez



                   Visit Date: April 2, 2018 – April 5, 2018




                  Prepared by the Medical Investigation Team

                                Mike Puisis, DO
                                 Jack Raba, MD
                       Catherine Knox, MN, RN, CCHP-RN
                           Jay Shulman, DMD, MSPH
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 2 of 120 PageID #:11586




Table of Contents
Overview............................................................................................................................... 2
Executive Summary ............................................................................................................... 2
Findings................................................................................................................................. 6
   Leadership, Staffing, and Custody Functions.............................................................................. 6
   Clinic Space ............................................................................................................................... 10
   Sanitation .................................................................................................................................. 16
   Medical Records........................................................................................................................ 18
   Reception Processing and Intrasystem Transfer ...................................................................... 20
   Nursing Sick Call ........................................................................................................................ 22
   Chronic Care .............................................................................................................................. 26
   Urgent/Emergent Care.............................................................................................................. 46
   Specialty Consultations ............................................................................................................. 58
   Infirmary Care ........................................................................................................................... 65
   Pharmacy and Medication Administration ............................................................................... 72
   Infection Control ....................................................................................................................... 77
   Radiology Service ...................................................................................................................... 80
   Dental Program ......................................................................................................................... 82
   Internal Monitoring and Quality Improvement ........................................................................ 95
Recommendations ............................................................................................................ 100
  Leadership, Staffing, and Custody Functions.......................................................................... 100
  Clinic Space ............................................................................................................................. 100
  Sanitation ................................................................................................................................ 101
  Medical Records...................................................................................................................... 101
  Reception Processing and Intrasystem Transfer .................................................................... 102
  Nursing Sick Call ...................................................................................................................... 102
  Chronic Care ............................................................................................................................ 104
  Urgent/Emergent Care............................................................................................................ 106
  Specialty Consultations ........................................................................................................... 107
  Infirmary Care ......................................................................................................................... 107
  Pharmacy and Medication Administration ............................................................................. 108
  Infection Control ..................................................................................................................... 110
  Radiology Service .................................................................................................................... 111
  Dental Program ....................................................................................................................... 111
  Internal Monitoring and Quality Improvement ...................................................................... 116
Appendix A........................................................................................................................ 118




April 2 - April 5, 2018                             Dixon Correctional Center                                                             Page 1
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 3 of 120 PageID #:11587




Overview
From April 2, 2018 through April 5, 2018, the Medical Investigation team visited the Dixon
Correctional Center (DCC) in Dixon, Illinois.

DCC has a capacity for 2529 inmates. On the day of our visit there were 2298 inmates, with an
occupancy of 90.4%. DCC is a low security prison. Only 5.5% of inmates are maximum security
inmates, with 39% minimum security and 55% medium security. Sixty-seven percent of inmates
have a sentence of five years or less. Thirty-one percent of inmates have a sentence of less than
a year. DCC has a significant mental health mission and a significant elderly population. There
are 761 (33%) inmates with a severe mental illness.

The nationwide average of inmates over 50 years of age in state and federal prisons is 19.2%.1
In the IDOC, the percent of inmates over the age of 50 is 17.6%. At DCC, 26% of inmates are
over 50 years of age. DCC has a 23-bed American Disabilities Act (ADA) unit, an 84-bed geriatric
unit, and a 28-bed infirmary. Most of the ADA, geriatric, and infirmary units (135 beds) are filled
with elderly. The remainder of the elderly population (472) is housed in general population. The
health program at DCC is served by two local hospitals and one remote hospital. Katherine
Bethea Hospital is within three miles and CGH Medical Center is in Sterling Illinois, about 14
miles away. University of Illinois Chicago (UIC) is used for the majority of hospitalizations and is
over 100 miles away.

This report describes our findings and recommendations. During this visit, we:
    • Met with custody and medical leadership
    • Toured the medical services area
    • Talked with health care staff
    • Reviewed health records and other documents.

We thank Warden Varga and staff for their assistance and cooperation in conducting the
review.

Executive Summary
Based on a comparison of findings as identified in the First Court Expert’s report, we find that
the intrasystem transfer and sick call processes have improved since the First Court Expert
Report but clinic space, medication administration, and the infirmary processes are worse, and
the remainder are the same. Access to specialty care and physician quality of care were so poor
that overall, we find that Dixon Correctional Center (DCC) is not providing adequate medical
care to patients, and that there are systemic issues that present ongoing serious risk of harm to
patients and result in preventable morbidity and mortality. The deficiencies that form the basis
of this opinion are provided below.

1   Prisoners in 2015, Bureau of Justice Statistics, US Department of Corrections.



April 2 - April 5, 2018                         Dixon Correctional Center                    Page 2
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 4 of 120 PageID #:11588



Although a competent Health Care Unit Administrator (HCUA) is now in place, the remainder of
the leadership team is either new or not in place. Leadership staff is still deficient. The Director
of Nursing (DON) position is vacant but is to be filled by a State supervisory nurse. When that
happens, two of three nurse supervisor positions will be vacant. The remaining nurse supervisor
is deemed ineffective and spends considerable time on managing the onsite personnel matters
for Wexford as opposed to actual nursing supervision. The Medical Director position is recently
filled but the staff physician position is vacant. The HCUA acts as the HCUA, CQI Coordinator,
supervisor of medical records, infection control coordinator, and as a supervisory nurse,
including taking call. The new DON will also act as a supervisory nurse. Even if all positions were
filled, it is our opinion that additional nursing staff is needed on the infirmary to provide the
necessary level of care. Three supervisory nursing positions are inadequate given the
population size and mission of this facility. Given the complexity of clinical care at this facility, it
is our opinion that an additional physician is needed. Also, our opinion is that the lack of
consistently filled physician positions over the years and lack of physicians with primary care
training has contributed to preventable morbidity and mortality.

The physical plant is not well maintained. On the initial day of our visit both elevators in the
three-floor medical unit were not functioning, and patients needed to be evacuated for safety
reasons. Nursing examination rooms do not all have a standardized set of equipment, including
examination tables. Privacy and confidentiality is not yet ensured for all nursing examination
rooms. The ADA unit needs to be remodeled and refurbished, and beds need replacement.
Equipment for the disabled needs to be present in shower areas. Infirmary beds are not all in
acceptable condition. The infirmary needs to be refurbished by replacing cracked tiles, repairing
missing and cracked plaster, removing peeling paint, and repainting. The geriatric unit needs
refurbishing. Cracked and missing tile needs replacement to prevent falls in the elderly. Vents
need to be cleaned. Showers need refurbishing to improve ventilation and remove mold.
Otherwise, clinical areas were generally clean. The negative pressure room unit was functional
and regularly inspected. Medical equipment is mostly regularly inspected.

Problem lists are not up to date in medical records. The medical record jackets are still too large
to be effectively used; they come undone. Thinning records has been problematic due to lack of
availability of funds to purchase medical record folders. Hospital and consultant reports are
obtained for only about 10-15% of offsite visits. This adversely affects clinical care.

All inmates transferring into DCC are now brought to the dispensary for evaluation, which was
not occurring during the First Court Expert’s visit. Nurses are identifying new needs, taking vital
signs, updating problems, and reconciling medications. The establishment of this process
resolved a finding of the First Court Expert. However, chart reviews indicate that performance
could be improved but is not being monitored effectively through the quality improvement
program.

With respect to nursing sick call and access to care, we found that some of the problems
identified by the First Court Expert have been resolved. Boxes have been put in place to receive
health care requests and these are picked up daily. A log has been established. We found that


April 2 - April 5, 2018             Dixon Correctional Center                                    Page 3
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 5 of 120 PageID #:11589



sick call requests were timely triaged. Because licensed practical nurses (LPNs) work in close
proximity and under supervision of an RN, nursing sick call now conforms to the Illinois Nurse
Practice Act requirements. Sick call is no longer done in the hall. Rooms are designated for this
function, but rooms are not all equipped adequately. Other problems identified by the First
Court Expert remain and there are new problems. Sick call requests are still not filed in the
medical record. Nurse documentation is inconsistent or absent, and did not consistently give an
indication of the assessment or plan of care. Quality review of nurse performance is not done.
Medical records are not available in X house; patients there are seen without a medical record.
Provider follow up on nurse referrals was not timely. Segregation inmates only have access to
sick call once a week. We noted that care of dental patients with pain have their pain addressed
inconsistently by medical staff until a dentist can evaluate the patient. This process should be
standardized so that pain is timely addressed.

Emergency response equipment and supplies were available, properly sealed, and maintained.
Equipment is regularly checked. Mass casualty drills are performed and are thorough, although
critiques of the drills seldom find any problems. No strengths or weaknesses are found, and the
quality improvement minutes do not reflect any discussion of these drills. Two of five patients
sent out on an emergency basis had problematic care as described in the report.

Our review of records of persons hospitalized identified preventable hospitalization and
preventable morbidity. It is our view that this is a result of systemic issues, including the
inadequate physician staffing and inadequate credentialing of physicians.

There has been no improvement in management of specialty care. The tracking log does not
accurately record the date of referral. Referrals, collegial reviews, and approvals are not
consistently documented in the medical record. Providers do not update the status of the
patient after consultations. There are significant and unacceptable delays in getting patients
scheduled at UIC, which accounts for approximately 80% of specialty consultations. Delays to
gastroenterology average 239 days and all UIC consultations average about six months. When
significant delays occur, alternate consultants are not used. This results in harm to patients.
Consultation reports were frequently unavailable, making it difficult to determine the clinical
status of the patient. Record reviews identified that doctors did not document knowledge of
the patient’s status or condition after consultation visits. Care of patients before and after
consultations was poor, as described in the specialty care section, and placed patients at
significant risk of harm and possibly caused harm for several patients.

Medication rooms were clean, secured, and uncluttered. Medication refrigerators were well
maintained. Narcotic counts were accurate. However, medication administration practices are
unsafe and outdated. Medication orders are incomplete, and providers do not consistently
document the decision to order medications or the rationale. There were problems with
handwritten transcription of orders to medication administration records (MAR). Only 37% of
MARs reviewed had complete documentation. Only 70% of new medication orders had the first
dose administered within 24 hours. Nurses pre-pour medications. On the STC, mental health
unit nurses use unsanitary envelopes to administer medication and do not have the MAR when


April 2 - April 5, 2018           Dixon Correctional Center                                Page 4
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 6 of 120 PageID #:11590



they administer medication. Medication administration is inconsistently documented at the
time medication was actually provided. Continuity of medication for persons with chronic
disease is not ensured and compliance with medication in chronic illness patients is not
assessed. Reported medication errors are not analyzed to identify systemic causes or subjected
to corrective action in order to improve care.

There have been no improvements in the infection control program since the First Court
Expert’s visit. There is no person with leadership and responsibility to effectively manage
infection control. Safety and sanitation inspections are performed monthly, but deficiencies
reported since September of 2017 have not yet been corrected. Infirmary porters were not
offered hepatitis A vaccination and only one of two porters completed vaccination for hepatitis
B. Communicable disease data collected for continuous quality improvement (CQI) is not
analyzed or discussed. We noted, for example, four occupational exposures to blood borne
pathogens in 2017. Three of these were needle stick injuries. There was no discussion of this in
the CQI minutes. We were told that Wexford has not responded to address this issue. Not
addressing this issue is an OSHA violation, as an employer must evaluate environmental and
engineering controls to reduce exposure to blood borne pathogens.

Radiology services are inspected and current. Access to plain film x-rays is acceptable and
turnaround time is good. The x-ray technician does not wear a dosimeter to measure radiation
exposure, which may not be in accord with State regulations.

We found infirmary services worse than in the First Court Expert’s report. Patients housed on
this unit have needs that exceed the capacity of the program to manage. There are insufficient
nurses and equipment to manage the population of patients requiring total or partial assistance
with activity of daily living care or to manage those with skilled nursing care needs. There is no
physical therapy on the unit. Provider notes contain limited clinical information or rationale for
treatment plans and fail to document key history, physical findings, or treatment plan
components. Provider admission notes and progress note timeliness and frequency do not
meet IDOC policy standards.

Dental staffing is inadequate. A dental hygienist and an additional dentist should be hired
immediately. The clinic is closed on Mondays due to inadequate dentist scheduling and should
be open five days a week. Routine treatment is inadequate since it is not informed by a
comprehensive oral examination (i.e., intraoral x-rays, a periodontal assessment, and a
treatment plan). The failures of the dental program documented in this report place patients at
risk of preventable pain and tooth loss by fostering widescale underdiagnosis and treatment of
dental disease. Dentists consistently fail to update health histories, which is particularly
problematic since the dental chart is separate from the medical record. The dental program has
not changed materially since the First Court Expert Report, and the treatment provided to IDOC
inmates remains substantially below accepted professional standards and is not minimally
adequate.




April 2 - April 5, 2018           Dixon Correctional Center                                 Page 5
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 7 of 120 PageID #:11591



The First Court Expert found an inactive CQI program. We found that the CQI program was in
place but had not yet become effective. There is no CQI coordinator. The program does not
have a CQI plan specific for DCC. The CQI program is not performing all IDOC required studies.
Monthly meeting minutes are brief and lack discussion about existing problems. Most studies
measure only that care was provided, not whether it was effective, of good quality, or whether
it could be improved. Peer review was ineffective. Mortality review does not occur. There were
26 deaths over a two-year period of 2016-2017. We asked for charts for 13 deaths and
reviewed six of these deaths. Of the six deaths reviewed, four were preventable in our opinion,
and two were possibly preventable. We found systemic failures and grossly and flagrantly
unacceptable clinical practice resulting in preventable death. This is an extraordinary number of
preventable and possibly preventable deaths.

Findings
Leadership, Staffing, and Custody Functions
Methodology: We interviewed medical and custody leadership, reviewed staffing documents,
and other pertinent documents.

First Court Expert Findings
At the time of the First Court Expert’s visit to DCC, the HCUA, DON, and Medical Director
positions were all vacant. The Medical Director position was filled by a traveling Medical
Director, but this person was not performing all duties typical of a Medical Director. The lack of
a Medical Director dedicated to the program resulted in no continuity of medical authority.
Both supervisory nurses were new to their positions, so there was a significant leadership gap.
Because of the lack of leadership, there was a lack of monitoring of program effectiveness. The
First Court Expert recommended prioritizing filling the Medical Director, HCUA, DON, nurse
practitioner (NP), and seven RN positions. The First Court Expert also recommended
reevaluation of total nursing positions to determine whether additional RNs should be added.
He made this recommendation because non-RN nurses were involved in conducting sick call,
which was outside the scope of their license.

Current Findings
There have been changes since the First Court Expert’s report, but the net result is only a
minimal change in overall staffing and leadership. Currently, the HCUA position has been filled
since 2015. The DON position is vacant. One of the current state nurse supervisors will fill this
position beginning on 4/16/18. In 2014 the DON was vacant, but two of three nursing
supervisor positions were filled. Now the DON will be filled but two of three nursing supervisor
positions are vacant. In 2014 the Medical Director position was vacant, but the staff physician
was filled. Currently, the Medical Director is filled, and the staff physician is vacant. The net
effect of all these changes is not much change except for the HCUA, which will be discussed
below. In comparison to the First Court Expert’s report, there have been some improvements,
but these are insufficient to create an adequate program. We agree with the First Court
Expert’s recommendations to reevaluate nursing positions.


April 2 - April 5, 2018           Dixon Correctional Center                                Page 6
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 8 of 120 PageID #:11592



We identified additional findings or confirm First Court Expert findings, including:
  • There has been no effective change in budgeted staffing since 2014 with the exception
      of three additional staff assistants for medical records.
  • The effective vacancy rate (long-term leave of absence and vacancies) is 23%, which is
      an improvement from the 28% vacancy rate in 2014. However, a 23% vacancy rate is an
      unacceptably high vacancy rate.
  • There is a deficiency of nurse supervisory positions. The existing nurse supervisory
      positions are not filled, resulting in the DON and HCUA undertaking nurse supervision
      roles that detract from their ability to manage the program.
  • The only consistent elements in physician staffing have been continual change of
      physicians and moving of physicians to other facilities. Quality of physician care has
      been poor. Insufficient time has passed to evaluate clinical quality of the new physician.
      Care we reviewed showed preventable morbidity and mortality.
  • There are insufficient nursing staff managing patients on the infirmary unit.
  • Given the population and numbers of complex geriatric patients, there needs to be an
      additional physician.

We provide a staffing table in Appendix A. What appears to be an increase in staffing as
compared to the 2014 Court Expert’s report is not really a staffing increase. There were always
two state nursing supervisors and one Wexford nurse supervisor, but only one State nurse
supervisor and one Wexford nurse supervisor were documented in the First Court Expert’s
report. There has been no increase in nurse supervisor positions since 2014. Also, we list 48 RN
staff. This appears to be a significant increase in nurses compared to the 26 RNs in the 2014
report. But the total complement of RN staff has not changed. Twenty-two mental health
nurses were moved to the medical program, making it appear as an increase when there was
no increase. These 22 nurses were responsible for mental health programming and
administration of medication to mental health inmates and will still be responsible for those
tasks. This change was done to allow the DON to be more flexible in using nurses for various
assignments. Thus, mental health nurses can work on medical units and medical nurses can
pass medication on mental health units. Whether this will adversely affect nurse staffing for
medical tasks is uncertain. The only increase in staffing from 2014 to 2018 is a permanent
increase of a 0.5 FTE phlebotomy position and an increase of three staff assistants who assist in
the medical records department.

One significant change is that the State has filled the HCUA position with a very capable person.
She appears to have led changes that have resulted in improvements noted in this report. The
HCUA has been in her position since 2015. This person has provided leadership, but she lacks
nursing supervisors and a consistent Medical Director, and therefore the program still does not
have adequate medical leadership. Also, because of staffing shortages, the HCUA serves as the
CQI coordinator, supervisor of medical records, infection control coordinator, and acts as a
supervisory nurse, including taking call. One person is incapable of effectively performing all of
these roles.




April 2 - April 5, 2018           Dixon Correctional Center                                Page 7
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 9 of 120 PageID #:11593



Supervisory nursing positions are deficient. It is our opinion that three nurse supervisory
positions (two state and one Wexford) are inadequate given the large population and mission
to care for the elderly. There is one Wexford supervisory nurse who is also the Wexford Site
Manager and supervises 10 LPNs and six CNAs. The HCUA and the Assistant Warden of
Programs believe this individual is ineffective and is not performing at a level expected of a
supervisory nurse. Wexford will not replace this person. Because this person is ineffective and
because only one of three State supervisory nurse positions (DON and two nurse supervisors)
are filled, the DON will be the only effective supervisory nurse responsible for the performance
of 48 registered nurses. Therefore, the HCUA, who is a nurse, acts as a supervisory nurse,
including taking call, and this detracts from her effectiveness as a HCUA. Because the DON has
to act as a supervisory nurse, she too will be less effective in her role as DON, which includes
establishing policy and procedure, response to grievances, monitoring of nursing practice, and
implementing program improvement. Given the sizeable population of vulnerable patients in
the mental health program, infirmary, ADA unit, and geriatric unit, additional nursing
supervision is needed. It is our opinion that there should be a daytime inpatient and swing shift
supervisor for the infirmary, ADA, and geriatric units; an outpatient daytime nursing supervisor;
and an evening outpatient nursing supervisor. Given the large mental health population, it is
our opinion that daytime and swing shift mental health nursing supervisors are needed. The
lack of nursing supervision is significant and negatively affects the program.

The Medical Director position was not filled from the time of the First Court Expert’s review in
February of 2014 until July of 2015. It was then filled from July of 2015 until May of 2017. The
position was unfilled from May of 2017 until a traveling Medical Director filled the position
from July to October of 2017. Since October 2017, a new Medical Director has been in place.
The new Medical Director works four 10-hour days. Because there is no staff physician, there is
no onsite physician on Fridays. The Medical Director covers the infirmary and has
administrative duties, leaving most of chronic care management to the nurse practitioners (NP).
Also, the second physician position has not been consistently filled over the past four years.
When this second physician position has been filled, according to the HCUA, it has been filled
by less than qualified doctors. On multiple occasions Wexford was asked to replace these
doctors on the basis of quality of care.

The infirmary and geriatric units in combination require more than a full-time physician,
particularly if the Medical Director covers these units in addition to the other Medical Director
duties. Currently, all medical care outside of the infirmary is managed by the two NPs. While it
is uncertain what the situation would be like if all four medical provider positions (Medical
Director, physician, two mid-level providers) were filled, it is our opinion that for a population
of 2300 with a significant elderly population, an additional budgeted physician is indicated.

The frequent changes and lack of primary care trained physicians appears to have continued
since the First Court Expert’s report. We note that the new Medical Director has primary care
training but has not been in place long enough to determine if quality will improve. The past
lack of qualified physicians has resulted in a significant absence of quality of medical leadership
and physician coverage. Based on chart reviews and death reviews we performed, we identified


April 2 - April 5, 2018           Dixon Correctional Center                                 Page 8
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 10 of 120 PageID #:11594



preventable morbidity and mortality, which will be described later in this report. The lack of
adequate and qualified physician coverage is causing harm and is the single most important
factor in preventable morbidity and mortality in our opinion.

There are 93.8 health care employees.2 There are 19 (20%) vacancies. Three staff are on long-
term leave of absence. If these are added to the vacancies, the effective vacancy rate is 23%.
This is a significant vacancy rate and contributes to an inadequate program. More than half of
the state vacancies (52%) are RN positions. There are more RN vacancies now than there were
in 2014, although it is uncertain what the effect has been with respect to combining mental
health and medical nursing staff. There are 57 state employees and 36.8 Wexford employees in
the medical program. The vacancy rates for state employees is 28% and for Wexford employees
17%. However, because the Wexford employees include physicians, the Wexford vacancies in
the Medical Director and physician positions, over recent years, impact the program
significantly more than any other position.

It is our opinion that there are insufficient numbers of budgeted positions in the nursing
categories even if vacancies were filled. The infirmary unit is understaffed with nurses and
nursing assistants. The geriatric unit on the third floor has people who should be on the
infirmary and require a higher level of nursing care than is now being provided. These units
attract elderly patients from all IDOC facilities, yet these units have insufficient staff to provide
care at a necessary level based on our review of services on that unit. Inmates provide
considerable assistance on these units. Services that require health trained personnel are either
not provided or are provided at a level inadequate for the designed purpose of these units.

During this visit we were also able to interview the Wexford Regional Manager. This individual
manages seven facilities. He has a background in criminal justice and has no formal training in
any aspect of health care. He worked for the IDOC beginning in the 1990s and left IDOC in 2004,
when he was a warden at Pontiac Correctional Center. He said that though he had no training in
health care or health care management, he felt his administrative experience with the IDOC as
a warden was sufficient to warrant his being a manager of a health care program. We disagree.
Criminal justice training is not a sufficient background to obtain a high-level health care
management position.

The Wexford Regional Manager said that he was not aware of any persistent problems at any of
the sites we had visited. The problems at the three sites that he manages and that we visited
are considerable. Failure to be aware of these ongoing problems demonstrates a level of
disinterest or failure to understand how to manage a health care program. Both the Assistant
Warden of Programs and the HCUA detailed year-long problems that they had brought to his
attention, mostly involving the performance of physicians, filling positions, and performance of
the Wexford supervisory nurse. The Wexford Regional Manager perceived his role as only
administrative, which was difficult to understand. He stated that he referred any clinical issues
to other clinical staff. However, as a manager of a health program he must be involved in

2   See Appendix A.



April 2 - April 5, 2018            Dixon Correctional Center                                  Page 9
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 11 of 120 PageID #:11595



clinical issues, as the program is a clinical medical program. He also has not meaningfully
participated in quality improvement efforts at any of the facilities he manages. His lack of
knowledge of ongoing problems at the facilities he manages and his lack of involvement in
attempts to improve the program are demonstration of why a person with a criminal justice
background should not be involved in managing a health care program.


Clinic Space
Methodology: Accompanied by a correctional officer, the acting Director of Nursing, and the
Wexford site administrator, we inspected the three-story medical building. Accompanied by the
HCUA and the Assistant Warden, we separately visited the nurse sick call rooms and medication
rooms in the X-building (Segregation Unit).

First Court Expert Findings
The First Court Expert found the clinical areas at DCC reasonably clean and well maintained. The
expert raised concerns about the metal beds on the third floor being taken apart to make
weapons, contributing to musculoskeletal problems for the third floor’s geriatric population,
and being difficult to clean and sanitize.

Current Findings
   • The three provider exam rooms in the medical building are insufficient to accommodate
       the four budgeted clinical providers.
   • The telehealth room used for UIC HIV and hepatitis C care, renal specialty consultation,
       and telepsychiatry is clean and adequately sized. The telehealth room is not shared with
       the clinical providers and thus there is no competition for this space.
   • Nurse sick call rooms are not all properly equipped, and all do not provide for patient
       privacy and confidentiality.
   • One of the two dedicated nurse sick call rooms on the first floor of the medical building
       has two exam tables; the other only a desk and chairs. Having two exam tables in one
       room and none in the other is a barrier to the delivery of care and does not allow for
       adequate patient privacy and confidentiality.
   • When not in use, the optometry and telehealth rooms are used as backup nurse sick call
       rooms; neither of these backup rooms have an exam table.
   • The location of a satellite nurse sick call room in a housing unit of the X building
       maximizes the segregated patient-inmates’ access to sick call.
   • The infirmary beds, ADA unit beds, and the geriatric beds were not all in acceptable
       condition. Broken beds need to be properly repaired or replaced.
   • The low height and limited mattress support of the metal beds in the geriatric unit make
       it difficult for this aging patient population to effectively and safely utilize them.
   • The negative pressure unit in the infirmary is regularly inspected. The unit was fully
       functional. The unit has documented inspections on a weekly basis. The unit should be
       regularly checked during the environmental rounds and the condition noted in the
       monthly Medical Safety and Sanitation Report.


April 2 - April 5, 2018          Dixon Correctional Center                               Page 10
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 12 of 120 PageID #:11596



    •    Both elevators in the three-floor medical building were non-functional on the first day of
         the site visit.
    •    Most but not all of the medical equipment and devices in the medical building had
         documentation of annual inspection by biomedical engineering.
    •    Multiple air vent covers were missing. Many air vents and air vent covers were rusted
         and cannot be fully sanitized.
    •    All three floors of the medical building had cracked and missing floor tiles. This is a
         safety, sanitation, and infection control concern for patient-inmates and staff who use
         these areas. This is a special concern for the high-risk-for-fall population that is housed
         on the second and third floor.
    •    All the showers in the medical building were poorly ventilated, had peeling ceilings, had
         musty odors, and evidence of mold. There were an insufficient number of shower
         chairs; the existing shower upholstery needs to the repaired or the chair replaced.

The medical unit contains three floors. The first floor outpatient clinical unit houses medical
exam rooms, nurse sick call rooms, an urgent care center, physical therapy, dental clinic,
telehealth rooms, x-ray suite, optometry clinic, mental health interview rooms, nurse
medication preparation room, the pill call/KOP medication pick up window, medical records
department, storeroom, health care administrative offices, provider and nurse work areas, and
a conference room. The second floor houses the infirmary, the ADA housing unit, and mental
health offices. The third floor houses the geriatric housing units.

With the exception of the nurse sick call held in the X building (segregation unit), all medical
health care is provided on the first and second floors in the three-story medical building that is
located in the central area of the expansive DCC campus. There are two elevators in the medical
building. One has not been functional for a long time. On the day before the experts’ site visit,
the only operational elevator broke down. Patients housed on the second and third floor who
were ambulatory were moved to backup housing in outlying buildings on the DCC campus. Non-
ambulatory patients in the ADA unit and the infirmary were not moved. One elevator was fixed
and operational by the end of the first day of the experts’ visit. The second elevator remained
non-operational during the entire visit and there was not a repair team working this elevator.
Both elevators need to be operational, assuring that all patients residing on the second and
third floors of the medical building can be safely and readily relocated in the case of
environmental and medical emergencies. This is a significant life-safety and fire-safety issue.

The first floor of the medical building is the hub of the health care delivery services provided at
DCC. It is separated into two sections, with the patient-inmate entrance to the building in the
middle of the two sections. Inmates walk approximately 200-1000 feet to the medical building
from multiple housing units located on two divided sides (general population and mental
health) of the campus to pick up keep-on-person (KOP) medications and nurse administered
medications just inside the entrance, and to receive ambulatory reception, medical, dental,
limited specialty, diagnostic, and urgent care services. Mental health patients have their
medication administered dose-by-dose in their housing units.



April 2 - April 5, 2018             Dixon Correctional Center                               Page 11
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 13 of 120 PageID #:11597



The west side of the first floor houses the medication preparation and medication storage
areas, and the pill call window and medical supplies.

The east end of the first floor has three interconnected corridors. The main/central corridor
houses the urgent care and procedure room, two centralized nurse desks, three provider exam
rooms, a three-chair dental suite, three observation bays, physical therapy unit, medical
records, conference room/backup telehealth room, and a waste disposal room. The north
corridor has the plain film x-ray suite, an optometry suite, a telehealth room, and two nurse
sick call rooms. When not in use, the optometry and telehealth rooms are also used by the sick
call nurses. The north corridor houses the health administrative and provider offices, medical
supply storeroom, and a conference/breakroom.

Although generally clean, there were cracked and missing floor tiles in all three corridors on the
first floor of the medical building. This is a safety, sanitation, and infection control concern for
patient-inmates and staff who use these areas.

The treatment and procedure room has one adjustable table with an intact mattress and paper
barrier, a new ECG machine, oxygen tanks in racks, an AED with a current inspection sticker and
pads that do not expire until 2019, a Gomco suction machine, nebulizers, three backboards,
medical supplies, and an emergency response bag. The handwashing sink in the room is clean.
The space is adequately sized to provide treatment and urgent care. The counters in this
treatment room are congested with supplies, and the two alcoves used for storage are
cluttered, with 10-15 wooden crutches leaning against one wall, and staff bags and coats. The
slop sink in one alcove is crusted and not able to be fully sanitized.

Two desks in the main corridor serve as a nursing station where pre-visit interviews and vital
signs are performed, and reception screening and transfer forms are completed by nursing
personnel. This layout does not allow optimal audiovisual privacy for patient interviews.

Despite having four budgeted providers, there are only three provider exam rooms in proximity
to the nursing desks. All three are clean, adequately sized, and similarly outfitted with exam
tables with intact upholstery, a desk, two chairs, functional oto-ophthalmoscopes, medical
supply cabinets, a handwashing sink, gloves, and paper towels. One exam table did not have a
paper barrier, one sink was crusted with mineral deposits, a few paper memos without
protective sleeves were taped on the walls, and a single box of fecal occult blood testing cards
had expired in October 2017. A 23-year-old Physician Desk Reference (PDR) was found in one
room; however, it was reported to the experts that the three providers had access to
UpToDate® electronic medical reference on the computers in their offices in the adjacent
administrative corridor.

Three curtained observation bays with flat beds are located in the main corridor. They are used
for short term observation and nebulization treatments when the treatment room is occupied.
There is no equipment or supplies kept in these bays. The bays are a few steps away from the
nursing desks and in voice range but not in line of sight of the nurses. A large conference room


April 2 - April 5, 2018            Dixon Correctional Center                                Page 12
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 14 of 120 PageID #:11598



in the main corridor is used as the chronic care nurse office/computer workstation and serves
as a backup telehealth room on the occasion when overlapping tele-specialists are scheduled.
The telehealth unit in the conference room does not have an electronic stethoscope.

A three-chair dental suite is situated off the main corridor and will be described in the dental
section of this report.

The physical therapy (PT) room with multiple stations, mats, and equipment is located at the
west end of this corridor. Visual inspection did not identify any notable deficiencies. Every bit of
space in the PT room is utilized; although crowded with equipment and mats, it is well
organized.

On the north side of the central patient-inmate entrance is the T-shaped north corridor. The
top section of this T houses four clinical rooms. Two rooms are designated exclusively for nurse
sick call service. One nurse sick call room has two exam tables and two desks; the other has a
desk and two chairs but no exam table or sink. The other two rooms house the telehealth room
and the optometry service. The telehealth unit is located in a large room with the telehealth
unit along one wall with a desk and a chair facing the monitor. The unit has an electronic
stethoscope. Three part-time services (HIV/hepatitis C, renal, and psychiatry) use the telehealth
room. The fourth room is the generously sized optometry clinic with storage cabinets, a variety
of optometry instruments (none of which had inspection labels), a sink, a desk, and a chair. The
optometry clinic is only in session eight hours per week. When the optometry and telehealth
rooms are not in use, the rooms are used as additional nurse sick call rooms. Since only one of
the four dedicated or part-time nurse sick call rooms has an exam table, nurses interview
patients and bring them over to the room with two exam tables if further physical evaluation is
required. This could result in a breach of privacy if two patients are examined in the same room
at the same time. Two of the other rooms could readily accommodate an exam table and this
should be done. Handwashing gel was noted in the rooms without a sink, or if not is brought in
by the nurses when they use these rooms.

The x-ray suite is in the long arm of the north corridor. During the expert’s visit, the existing and
aging plain film radiology unit was removed and a used but updated non-digital unit was being
installed. The interior space was adequate but could not be walked through due to the
construction. The radiology technician has a work space at the entrance to the suite that is
separated from the corridor by a floor-to-ceiling metal screen. There is limited foot traffic on
this corridor.

The second floor of the medical building has three separate units: mental health staff offices,
the medical infirmary, and an ADA housing unit for inmates with ambulatory deficits, including
those requiring wheel chairs. There is a security station staffed by a correctional officer in front
of the entrances to these three units on the second floor.

The mental health staff offices are used almost exclusively for administrative duties and
functions. Only on a rare occasion are selective patients interviewed in this area.


April 2 - April 5, 2018            Dixon Correctional Center                                 Page 13
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 15 of 120 PageID #:11599



The ADA housing unit is a 23-bed housing unit for patient-inmates with significant difficulties
with ambulation. Many of the men on this unit use ambulation aides, including wheel chairs.
On the day that this unit was toured, there were only eight men on the unit; 15 had been
temporarily relocated to buildings 31 and 41 until the elevator was repaired. The men housed
on this unit must be able to provide for all their activities of daily living. Some get intermittent
limited assistance from inmate health aides. There are no nursing personnel assigned to this
unit and clinical providers do not make rounds on the ADA area. Individuals seeking medical
attention must submit a sick call request sheet to access non-urgent care. The ADA unit is a
housing unit located with good proximity to 24-hour medical services in the building, but it is
not a medical treatment unit. The beds are almost universally metal bed frames with metal wire
mattress supports. Some of the wire supports have been separated from the metal legs and
struts and held together with strands of ripped sheets. The separated metal wires had sharp
ends and constitute a potential safety hazard. These beds are less than optimal for individuals
with heightened risk for decubitus ulcers. Unoccupied metal beds were turned on end and this
presented a notable safety risk. There are three showers on the ADA unit. Only two of the
showers are functional; the ceiling paint in all three showers is peeling, and the ceiling light in
front of the showers is not functioning. The single shower chair has ripped upholstery and
needs to be sealed or replaced. The showers cannot accommodate wheelchairs; we were
advised that some men are moved to the infirmary to bathe and shower. There are cracked and
missing tiles in the patient rooms, the hallway, and in front of the showers; this is a significant
safety hazard for this high-risk population and for staff. Many of the ceiling air vents are dirty
and/or missing covers. The slop sink in the janitorial closet was dirty, rusty, and had constant
running watering that could not be turned off. The floor in this closet was dirty. A correctional
officer was on the unit at the time of the inspection.

The 28-bed U-shaped infirmary is located across from the ADA unit. The patient rooms have
two to three beds per room. Most rooms appeared to have two beds per room. There were a
few individuals who were housed alone. At the time of the expert visit 18 beds were occupied.
Most of the beds were hospital beds with intact mattresses and adjustable heads. There were
no electrical beds in the infirmary. Most of the hospital beds have been acquired from local
hospitals as they upgraded their beds.

A central nursing station with glass on both sides has doors to each of the two side corridors. A
shower and tub room also can be accessed from both sides of the unit. A dayroom with a TV is
situated in the middle of each side of the infirmary; this room is also used for meals for some of
the patient-inmates. A biohazard room is located on the unit; waste material is removed one to
two times per day. There is a restraint room with a single impervious covered, cushioned four-
point restraint bed; the room was clean, and the bed was intact. Call buttons were available in
the patient rooms. Four were tested and the warning monitor in the nursing station
appropriately lit up.

The restraint room (room 35) also serves as the negative pressure room; the exhaust was
turned on and the tissue paper test demonstrated a high level of negative pressure. The
negative pressure monitor in the nursing station has been non-functional for a long time; the


April 2 - April 5, 2018            Dixon Correctional Center                                Page 14
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 16 of 120 PageID #:11600



monitor is old, and it was reported that replacement parts are no longer available. The negative
pressure log in the nursing station verified that the room was tested weekly for functionality. It
was reported that the negative pressure had recently failed due to a blown fuse; the problem
was corrected that day by the engineering team. The restraint room is directly across from the
nursing station, allowing a moderate degree of direct observation.

The infirmary nursing staff checks and logs the results for the three glucometers on a daily basis
and the negative pressure room functionality (tissue paper method) and the emergency
response bag on a weekly basis. Inspection of the infirmary logs verified that these devices and
equipment were being monitored as described. Oxygen tanks were full and kept in safety racks.
Review of the equipment in the storage room or the nursing station identified that one of the
three oxygen concentrators, one of three nebulizers, two of two IVAC pumps, two of two
Gomco suction units, and the AED had a current bioengineering stickers. No explanation was
provided on why some of the devices had not been inspected within the last year.

There are cracked and/or missing floor tiles throughout the infirmary, including the nursing
station, the hallways, the patient rooms, the biohazard room, and the patient bathrooms. This
creates a safety hazard for this very high-risk-for-fall patient population. A patient with
dementia was occupying a broken bed in Room 33. Unrepaired cracks and missing plaster were
noted in some of the patient rooms. Peeling paint was noted on the ceiling of the shared
shower room. Room 29 had a dirty sink and a cracked electrical outlet cover with exposed live
electrical connections. A number of ceiling vents were missing and/or rusty. The ceiling in the
nursing station had rust stained tiles.

The third floor of the medical building is divided into two wings and serves as an 84-bed
geriatric housing unit. Seventy-six patients were assigned to the third floor on the day of the
inspection, but 26 had been temporarily relocated to building 41 due to the non-functional
elevators. Patient rooms have two to three beds and a toilet with a sink. Similar to the ADA
unit, the vast majority of the beds on the geriatric housing unit had non-adjustable fixed metal
frames with an intertwined wire mattress support. The wires provide limited mattress support
for this geriatric population. The wires on some beds were separated from the metal and were
tied with ripped sheets to the frame. Unoccupied beds are flipped on end in the rooms,
creating a risk for injury. The men must be able to independently manage their activities of
daily living. Each room has a call buzzer next to the door. Inmates in three separate rooms were
knowledgeable about the use of the call buzzer and demonstrated competency in its use. Many
patients have their own TV sets at their bedside. There are dayrooms that are also used to eat
meals and these have a TV.

Each side of the third floor had a shared five-cubicle shower room. One shower cubicle on each
side was not functional. The showers emanated a musky odor, mold was noted in some of the
showers, ceilings in both showers were peeling, the vents were rusty, and the shower space
was humid and steamy when in use. The showers were poorly ventilated. Only one shower
chair was noted in each of these two shower rooms. Cracked and missing floor tiles were noted
throughout all areas of the third floor. This creates a safety risk for this aging population and is


April 2 - April 5, 2018            Dixon Correctional Center                                Page 15
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 17 of 120 PageID #:11601



a barrier to the effective cleaning and sanitation of the units. Missing and/or rusted ceiling vent
covers were noted throughout the third floor. Some of the vents were blocked with medical
chucks, others were clogged with dust.

There are no nurses assigned to the geriatric unit. Patients place a request in locked boxes on
the floor to seek medical attention. Patients reported that their requests are screened by a
nurse within 24 hours and, if needed, they are seen in two to three days in nurse sick call on the
first floor.

There is a staging kitchen area on the west end of the third floor; food is served by inmate
workers. Dirty trays are placed in different carts than those used to bring food to the floor. The
temperature in the food refrigerator is checked and logged on the day and evening shifts; the
recorded temperature was always less than or equal to 41°F.

In summary, the medical building was generally clean and organized; the exceptions are the
infirmary, ADA, and geriatric units, which need refurbishing, including providing functional
shower equipment, installing ventilation in the showers, fixing broken tiles, and fixing plaster
and painting. This can be a safety issue for elderly and disabled patients. There are insufficient
provider examination rooms. A number of physical plant and maintenance deficiencies were
identified that have created safety, sanitation, and infection control risks. The metal beds used
in the geriatric unit are not appropriate for use in this population. The nurse sick call rooms are
not all adequately equipped nor do these rooms allow for patient privacy and confidentiality.
All of the beds in the infirmary must be hospital-quality beds with adjustable sections.

We agree with the recommendations of the First Court Expert. We have additional
recommendations found at the end of this report.


Sanitation
Methodology: We inspected the infirmary rooms, the ADA unit, the geriatric floor, the first-
floor health care unit, and the sick call rooms in the medical building and the X building. We
interviewed nurses, correctional officers, infirmary patient-inmates, health care leadership, and
inmate porters. The Safety and Sanitation reports for the months of September 2017 to
February 2018 were reviewed.

First Court Expert Findings
The First Court Expert reported that the clinical spaces were generally well-maintained and
made no specific recommendations about sanitation.

Current Findings
   • Monthly safety and sanitation inspections and reports are being done by the health care
       team at DCC.




April 2 - April 5, 2018            Dixon Correctional Center                               Page 16
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 18 of 120 PageID #:11602



       •    The safety and sanitation reports fail to address the condition of the patient beds in the
            infirmary, ADA unit, and geriatric floor; the compliance with annual inspections of all
            clinical equipment and devices; and the lack of exam tables in all nurse sick call rooms.
       •    The clinical areas in the medical building and in the X building and the patient rooms in
            the infirmary, ADA unit, and the geriatric floor were generally clean.
       •    It is not possible to fully sanitize areas with rusted vents, broken or missing floor tiles,
            and cracked walls and peeling paint.

Safety and sanitation inspections (environmental rounds) are performed by the health care
team on a monthly basis and reported by the HCUA to the Assistant Warden. September 2017
to February 2018 reports were reviewed by the experts. These rounds identified concerns,
some of which appear to have been corrected or are being addressed. However, the inspection
reports repeatedly noted a number of deficiencies, including cracked and missing tiles, mold in
the showers, non-functional ceiling light fixtures, peeling paint, rusty ceilings, and non-
functional showers that have not been corrected. During this site visit, the experts noted the
same not yet addressed defective conditions throughout the entire medical building and in all
the housing areas in the medical building. In addition, the experts identified missing and rusty
vent covers and vents, a few sinks crusted with mineral deposits, 10-15 crutches leaning the
treatment room wall, the shower chair in the ADA unit had torn upholstery, a broken bed being
used by a demented patient in the infirmary, and oxygen concentrators and nebulizers that had
not been inspected in the last year.

Sharps boxes, gloves, handwashing sinks, or sanitizing gel was found in all clinical areas. Inmate
porters sweep and mop the floors of the infirmary rooms two to three times a week. They
report that they spray and clean the toilets, sinks, and showers on a regular basis. They
reported that they clean and spray beds of discharged patients prior to another patient being
placed in that bed. Two infirmary porters were interviewed.3 The first floor medical unit was
generally clean. The rusty vents and vent covers noted in almost all areas of the medical
building cannot be fully sanitized. As previously noted, the shower rooms on the second and
third floor were poorly ventilated, and subsequently, musky odors and mold were noted in all
the shower rooms, and the ceilings in the shower rooms had peeling paint. Although most sinks
were clean, at least one sink on each floor was found be dirty or crusted with mineral deposits.
We noted the broken and missing tiles on multiple areas in the Clinic Space section of this
report. Broken and missing tiles make proper sanitation difficult.

In summary, although the First Court Expert had no findings with respect to sanitation, we
noted several problems as described above. Overall, the cleanliness of the health care unit and
patient housing areas is generally good except for the infirmary, ADA, and geriatric units.
Monthly safety and sanitation inspections are being done in the health care areas. The rounds
have appropriately identified problems with the maintenance of the physical plant but these
problems are not consistently corrected. These inspections also must focus more attention on
the beds and clinical equipment.

3   Infirmary Patients #6 & 7.



April 2 - April 5, 2018                Dixon Correctional Center                                Page 17
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 19 of 120 PageID #:11603




Medical Records
Methodology: Interview medical records staff, inspect the medical records room and filing
system, and by way of record review, identify any problems.

First Court Expert Findings
The First Court Expert noted that medical records were “overstuffed and in dire need of
thinning.” Because the paper records were so large, they were difficult to use and were
deemed an obstacle to efficient delivery of care. Medication Administration Records (MARs)
were often missing, making it difficult to determine if patients were receiving ordered
medication. There were large backlogs of MAR documents that had not been filed. Also, the
infirmary charts were on clipboards even when infirmary patients were permanently housed on
that unit. This would make it difficult to follow the care of the patient because the paperwork
was not organized.

The First Court Expert recommended that charts should be thinned regularly, MARs should be
promptly filed, and problem lists should be kept up to date. He also recommended timely filing
of all offsite medical reports.

Current Findings
Since the First Court Expert’s report, MARs appear now to be timely filed in the medical record.
Three additional medical record staff have been added since the First Court Expert’s visit in
2014, which has helped in this regard. However, the remaining problems identified by the First
Court Expert have not been resolved. Our key findings include the following, which confirm
problems identified by the First Court Expert and include an additional finding.
    • We confirmed that problem lists are not up to date. This is a pervasive problem and has
        not been fixed.
    • The infirmary use of clipboards as the medical record makes it harder to track paper
        documents relevant to each patient.
    • The paper medical charts are too large to be effectively used. They come undone
        frequently. Chart thinning sometimes results in critical documents to be missing from
        active records.
    • Consultant and hospital reports are obtained for only approximately 10-15% of offsite
        visits. In most cases, it is not clear what the status of the patient is from the perspective
        of the consultant. This makes it extremely difficult to impossible to provide adequate
        continuity of care.

Medical records are stored in a single room that connects the main and the administrative
corridors. The medical record system is entirely paper. The records are stored on multi-tiered
shelves in two double sided aisles with a central counter. The space is extremely cramped but
well organized. The experts received every chart that was requested during the four-day visit.

A medical record director position and health information assistant position are vacant. The
medical record director position has been vacant since 2005 and the HCUA serves as the


April 2 - April 5, 2018            Dixon Correctional Center                                 Page 18
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 20 of 120 PageID #:11604



supervisor. There are now three additional staff assistant positions for medical record filing.
The filing backlog, including for MARs, was negligible and total backlog of filing was less than a
few inches. However, there are backlogs in copying records for legal purposes and when
inmates request a copy of their medical record. This has been an improvement since the last
visit.

However, the remaining findings of the First Court Expert are the same. Clipboards holding
medical documents are still used on the infirmary. These clipboards contain documents that are
periodically moved to the formal paper medical record binder. Documents in the clipboard are
not in any sorted order. This makes it more difficult to manage patients.

Charts at DCC tend to be large. Thirty-three percent of the inmates at DCC have serious mental
health conditions and 26% of inmates are over 50 years of age. This results in a large number of
medical documents, as these populations are more frequent users of the medical program and
have increased medical or mental health documents to file. Recent changes in the mental
health program have resulted in a large increase in mental health documents to maintain.
Patients at DCC, therefore, have large charts consisting of many medical record documents.

Chart folders consist of an accordion-like pressboard folder with a fixed plastic binder. The
binder consists of two flexible plastic tubes of about an eighth of an inch in diameter that fit
into a forked clip. The paper record documents have two holes punched that fit over the
flexible plastic tubing. The plastic tubing can easily become dislodged from the plastic fork and
papers can come loose from the binder. The accordion pressboard folder is approximately one
and three quarters of an inch wide. But the volume of paperwork in most charts far exceeds
this amount, so the charts become distended and put pressure on the plastic tubing, and it
comes undone frequently when staff leaf through the record and when progress notes are
written. Charts we reviewed were difficult to use without dislodging the plastic tubing from the
paper documents. The program has not been able to adequately thin excessively large records
because they are short of funds to purchase additional pressboard folders.

A chart is thinned when a nurse notifies medical records to thin the chart or when a medical
record clerk believes the chart is too large for use. Chart thinning is also dependent on the
availability of medical record folder stock. When a chart is thinned, the forward volume is
required to contain the following information from the previous chart:
   • One year of AIMS testing
   • Any psychosexual evaluations
   • All problem lists
   • All intake and yearly physical evaluations
   • Two years of documents in the “Lab” section
   • Approximately a year of progress notes
   • At least six months of mental health documentation
   • Chronic illness flow sheets
   • The general medical consent sheet if the inmate is under 18 years old



April 2 - April 5, 2018           Dixon Correctional Center                               Page 19
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 21 of 120 PageID #:11605



       •   Any existing living will
       •   A month of medication refusals
       •   One year of other refusals

Critical consultant reports and specialized tests (EEGs, pulmonary function tests, CT scans, etc.)
are not required to be moved forward, but are often critical in understanding the clinical status
of the patient. Without these documents, clinicians have a much more difficult time
determining the existing problems of the patient, particularly since physicians change so
frequently. In our own chart reviews, we frequently had to ask for a prior volume to obtain
necessary information about the patient. Not having critical information readily available may
be a reason for some of the problems with following clinical care that we identified on chart
review. Also, this carry forward volume of documents can be substantial and newly thinned
records therefore start with a fair-sized volume. Most patients have multiple chart volumes.
Any clinician attempting to understand the clinical course of care would need to go back and
review multiple old volumes to obtain necessary information about the existing problems of a
patient, particularly since problem lists are so out of date. This lack of maintaining critical
information in the existing volume in use and the difficulty in using the paper record make the
paper record system a significant barrier to adequate care. An electronic medical record should
be used.

Nurses in X house see patients without a medical record. When this occurs, they write their
note on separate documents and present these documents later to medical records for filing.
This is inappropriate and supports the implementation of a fully electronic medical record.

Unlike most IDOC facilities, DCC maintains its dental charts in the dental clinic, and not as a
component of the health record.4 While there are some advantages to this practice, it makes
documenting a patient’s health history in the dental chart critical, since the medical problem
list will not be available unless it is requested.


Reception Processing and Intrasystem Transfer
Methodology: To evaluate the medical screening of inmates received at DCC as transfers from
other Illinois DOC facilities we interviewed health care staff, toured the dispensary where
transfer screening takes place, reviewed the IDOC health status form, DCC Admission Checklist,
the Health Care Unit (HCU) Operations Policy and Procedure P-118 Transfer Screening, and
health records of inmates received at DCC.

First Court Expert Findings
The previous Court Expert found that transfer screening was either not done at all or was
significantly delayed, and when done was completed incorrectly. Inmates were not brought to
medical for transfer screening; instead, nurses interviewed inmates on the housing unit
(without the medical record or transfer summary) and attempted to address any critical

4   DCC received a variance from AD 04.03.102 10/21/16.



April 2 - April 5, 2018                      Dixon Correctional Center                    Page 20
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 22 of 120 PageID #:11606



medication needs they learned about from the interviews. Nurses were not familiar with the
requirements for intrasystem transfer screening. There was no process in place to log and track
intrasystem transfers so that the timeliness and appropriateness of this health care encounter
could be monitored, and feedback provided to improve performance.5

Current Findings
The previous Court Expert’s recommendation has been achieved. All transferred inmates are
brought to the dispensary upon arrival at DCC. Nursing staff (RNs) review the transfer summary,
take vital signs, and conduct a brief screening interview to identify any immediate medical
needs and reconcile prescribed medications so that treatment can be continued. Each inmate
receives an individual explanation from the nurse about how to request health care attention
for urgent and routine medical needs. The next day these inmates are seen again by nurses who
complete a lengthier interview using the intake screening questions and review the medical
record. At this encounter the nurse checks to make sure the problem list is up to date,
completes any screening not done at intake, and identifies any pending referrals or
appointments. Inmates who have chronic diseases are enrolled in chronic care clinic, and
medication, treatments, and labs are ordered. At this second encounter, the nurse answers any
questions and confirms the inmates’ understanding of how to request care, procedures to
receive KOP and pill line medications, and obtain refills.

We reviewed eight charts of inmates arriving as an intrasystem transfer between May 19, 2017
and April 4, 2018. These eight charts were selected from lists of patients prescribed
medications that cannot be missed. The transfer summary and documentation of continuing
care (medication administration, enrollment in chronic care clinic, pending appointments, etc.)
was reviewed. In two cases, the transfer summary did not include the name of the sending
facility and information on tuberculosis screening.6 In two cases the inmate was not scheduled
for a chronic care appointment within 30 days of arrival for an initial evaluation.7 Five patients
had medications which were provided without dose interruption when received at DCC.8
However, one of these ran out two weeks after the transfer and was not re-ordered.9 It was a
KOP medication. It was not possible to ascertain if the discontinuity was because the inmate did
not know how to request a renewal, or the patient was lost to follow up. Two others were not
taking medication at the time of transfer but were referred, and medication was ordered and
administered within 24 hours.10

It appears that problems with intrasystem transfer at DCC that were identified by the First
Court Expert have been resolved. However, the quality of these evaluations is not uniformly
good quality. Given the number of errors and omissions in the information found in the chart
review of intrasystem transfers that affect patient care, we recommend that health care

5 Lippert Report DCC pp. 7-9.
6 Intrasystem Transfer Patients #1 & 2.
7 Intrasystem Transfer Patients #2 & 3.
8 Intrasystem Transfer Patients #1, 2, 5, 6, 7, & 8.
9 Intrasystem Transfer Patient #1.
10 Intrasystem Transfer Patients #3 & 4.




April 2 - April 5, 2018                         Dixon Correctional Center                 Page 21
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 23 of 120 PageID #:11607



leadership establish a process to monitor and provide feedback as part of the CQI program.
When facilities send inaccurate or incomplete information on the intrasystem transfer form
they should hear about the mistake from the receiving facility. Errors and omissions should be
subject to focused study to improve the accuracy of transfer information and continuity of
patient care.


Nursing Sick Call
Methodology: Nursing sick call was evaluated by reviewing DCC Institutional Directive
04.03.103K Offender Health Care Services, HCU Operations Policies and Procedure P 103 Non-
Emergency Health Care Requests and Services, and IDOC Treatment Protocols. We observed
the boxes on the housing units where inmates put their health care requests, and observed
nurses conducting sick call. We inspected the rooms used for sick call in the dispensary and X-
house. We also reviewed tracking logs and used them to select records to review. Twenty-nine
sick call requests were reviewed. Fifteen were selected from sick call logs from July 2017
through March 2018, with complaints of potentially serious conditions (chest pain, acute
infection, shortness of breath, seizures, etc.), and their charts reviewed; three were observed at
sick call on Tuesday April 3, 2018, and charting was reviewed. Eleven requests were selected for
review because of complaints of dental pain; six were obtained from the dental clinic and five
were selected from sick call logs for February 2018.11

First Court Expert Findings
The previous Court Expert found that original sick call requests were discarded after triage and
that no log was maintained to evaluate timeliness or responsiveness of nursing sick call. There
also were significant breaches of medical confidentiality because sick call requests were
handled through the general mail system. Unqualified personnel (LPNs) were assigned
responsibility for sick call triage in the X-House and because these encounters took place “cell-
side,” an adequate examination of the inmate’s complaint was impossible. In other parts of the
facility the areas used for sick call were not adequately equipped, lacking an exam table;
sometimes a hallway or other open area was used, with insufficient privacy. Also, inmates were
limited to only one complaint per sick call request, which limits access. Nursing documentation
was absent (times, dates, etc.) or not in SOAP format. Nursing treatment protocols were not
used consistently. In segregation, nurses did not have access to the inmates’ medical record
and so left progress notes made during sick call encounters in the segregation log until they
were released from segregation. Referrals to providers often did not take place, were not
timely, were not documented, or the problem for which the patient was referred was not
addressed at the provider appointment.12

Current Findings
Our review found that some of the problems with sick call described in the previous Court
Expert’s report have been resolved. DCC has put specific boxes on each of the housing units

11   Sick Call Patients #1-26.
12   Lippert Report DCC pp. 9-15.



April 2 - April 5, 2018             Dixon Correctional Center                             Page 22
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 24 of 120 PageID #:11608



designated for inmates to put their sick call requests into. These requests are picked up by
nursing staff seven days a week and triaged, so problems with confidentiality and delay have
been resolved. DCC has also implemented a sick call log, so it is possible to monitor the
timeliness and appropriateness of nursing triage and referral decisions. Documentation of
timeliness in responding to sick call requests was evident from review of the sick call logs. Of 15
medical sick call requests, all were triaged within 24 hours and all were seen within 48 hours of
receipt. Four urgent requests were seen the same day the request was received.13 DCC nursing
staff are assigned to monitor that the log is filled out. Undoubtedly, this helps to ensure that
the log is current and timelines are being met.

For the month of March 2018, staffing assignments for nursing sick call were in accordance with
the Illinois Nurse Practice Act. An LPN was assigned to do sick call along with an RN on two of
the four Fridays in the month. The minimum number of staff assigned to sick call is two. Some
days, three or four RNs are assigned to sick call. Practices at DCC are to assign an LPN to sick call
only when it cannot be staffed with two or more RNs. When an LPN is assigned sick call, he or
she works under the direction of the RN assigned to sick call. This information was verified by
nursing staff who were interviewed while observing sick call. However, the use of LPNs to assist
in conducting sick call risks patient harm and is an example of how RN vacancies (23%) affect
quality of patient care.

Sick call assessment is no longer done in the hallway, cell side, or in rooms without access to an
exam table. Rooms have been designated and equipped in the dispensary and in X-House to see
patients requesting sick call attention. See the description of these areas in the previous section
on Clinic Space. These rooms are not adequately equipped, lacking exam tables and
examination equipment.

Four rooms in the dispensary area are used to perform nursing sick call. These are adjacent to
each other or across a small hallway. One of the rooms has an exam table with paper. There
also are two alcoves down the hall with beds and curtains that were also used for unclothed
examination. The nurses share an otoscope and two weight scales. Each room has hand
washing capacity and equipment to take vital signs. Forms and treatment supplies are kept in a
locked medication cart in one of the rooms, which all of the nurses performing sick call can
access. Nurses share the examination table and otoscope, which promotes lack of
confidentiality and is disruptive of nursing services. Our opinion is that the sharing of
examination tables is inappropriate and unreasonable. We do not endorse that practice for
physicians and likewise do not endorse that practice for nurses. Each nurse should be afforded
the equipment and supplies necessary to conduct their work.

The day sick call was observed (4/4/2018), an officer was stationed at a table in the hallway and
managed inmate movement from the cell blocks to the waiting area and to the sick call nurses.
The nurses had the inmate’s sick call request and their health record at the time of the
encounter. Nurses used the IDOC treatment protocols; assessments were appropriate to the

13   Sick Call Patients #4, 7, 10, 12.



April 2 - April 5, 2018                  Dixon Correctional Center                           Page 23
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 25 of 120 PageID #:11609



complaint and responsive to the patients’ medical issues. Inmates were not limited to one
complaint in the encounters we observed, or the records reviewed. Four registered nurses saw
29 patients from general population and four from the Special Treatment Center (STC).
In X-House, sick call requests are picked up daily and triaged by registered nurses. Registered
nurses see patients for sick call Monday through Friday. Patients are seen for sick call in an
examination room located at the front of the segregation unit. The room has an examination
table with paper, a desk, chairs, scale, and examination light. Examination equipment and hand
wash is brought to the room when sick call is conducted. This room is also used when the
provider sees patients housed in this building.

Problems with sick call identified in the initial Lippert report that were still evident include:
   • Original sick call requests are not filed in the inmate’s medical record. It is an
      improvement that the nurse has the actual request at the time the patient is seen.
      However, there is no record of the patient’s actual request for health care attention.
      Documentation of the patient’s complaint on the nursing note is not verbatim; it is often
      shortened and interpreted by the nurse. This is not an accurate reflection of the
      patient’s request for medical attention. Sick call requests should be filed in the patient’s
      medical record.
   • Nursing documentation was absent (times, dates, etc.) or not in SOAP format, and
      nursing treatment protocols were not used consistently to guide the assessment and
      plan of care. In the charts of 15 medical requests reviewed, there were 12 that resulted
      in a face-to-face nursing assessment. Of these, only six (50%) were adequately assessed
      and an appropriate plan of care developed. Either the assessment was incomplete,14 the
      nursing protocol was not used,15 the nurse did not address the complaint,16 or did not
      follow up on significant symptoms.17 A rate of 50% inaccuracy in the nursing assessment
      and follow-up of medical requests for potentially serious complaints (unexplained
      weight loss, numbness, chest pain, infection, etc.) puts patients at significant risk of
      harm.
   • A quality improvement study of the use of nursing treatment protocols was included in
      the 2016 CQI Annual Review.18 This QI tool only monitors whether nurses used a
      protocol, identified their credentials, and documented the date and time the patient
      was seen. There is no evaluation of the quality or completeness of the nursing
      assessment or the appropriateness of clinical decision making. In addition, the DCC
      Medical Director reviews two records of every nurse assigned sick call each month and
      reports these findings at the monthly CQI meeting. Performance of less than 80% on
      criteria used to evaluate sick call was reported month after month in CQI minutes
      reviewed.19 The only corrective action was counseling and progressive discipline. No

14 Sick Call Patient #14 complained of “bladder issues,” and a urine dipstick was not done per the IDOC Nursing Treatment

Protocol for Urinary Tract Symptoms.
15 Sick Call Patients #4, 13.
16 Sick Call Patients #4,10, 11.
17 Sick Call Patients #10, 11, 15.
18 Dixon Correctional Center Annual Governing Body Report, September 21, 2016 p. 19.
19 Criteria include whether a full set of vital signs were taken, was the assessment thorough, was a treatment protocol used,

etc. DCC CQI Minutes May 2016, July 2016, August 2016, January 2017, March 2017.



April 2 - April 5, 2018                     Dixon Correctional Center                                               Page 24
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 26 of 120 PageID #:11610



          attempt has been made to trend problem areas or to analyze systemic factors that
          contribute to poor performance; instead, individuals are blamed.
     •    Medical records are not available in X-House. The IDOC Nursing Treatment Protocols
          state that “sick call evaluation using these protocols should be performed with a
          medical record.”20 Patients with medical complaints are evaluated without
          consideration of their problem list or medical history, which contributes to inadequate
          assessments and plans of care. Nurses document the sick call encounter on IDOC
          medical record forms which are kept in the nurses’ office. This loose filing is
          incorporated into the inmate’s medical file eventually.
     •    Inmates who were referred from nurse sick call were not seen or not seen timely by
          providers. Providers failed to follow up at intended intervals and treatment orders were
          not completed.
     •    In the charts of 15 medical requests reviewed, nine were referred to a provider. Two
          additional patients should have been referred by the nurse and were not.21 Of those
          referred, three were referred urgently and all were seen within 24 hours (100%). Of the
          other six patients referred to a provider non-urgently,22 only one was seen in less than
          72 hours for higher level medical attention (16%).23
     •    Health Care Unit Policy and Procedure P-103 states that provider sick call for general
          population and the special treatment program takes place Monday through Friday from
          8 a.m.to 4 p.m. However, in segregation, provider sick call only takes place once a week.
          The frequency of provider sick call and scheduling practices results in patients not being
          seen timely. Patients’ medical conditions are at risk of deterioration when medical
          attention is untimely, and can result in harm.

A new problem identified by the Court Appointed Experts is a practice variation in how
complaints of dental pain are handled. Sometimes nurses forward complaints about dental pain
directly to the dental department and other times the patient is seen by nursing staff in sick call
and then referred to the dentist. The problem with forwarding complaints about dental pain
directly to the dental program is that it may be several days before the patient is seen. In the
meantime, the patient’s pain is untreated. The pain may also mask other more serious
conditions, such as infection, that needs to be attended to immediately to prevent more
serious consequences.

We were told by both nursing and dental staff that requests for dental care are routed to the
dental program for triage and appointment. We used six sick call requests found in the dental
clinic from patients who complained of having dental pain and looked at their medical records
to see if the request had been triaged and assessed by nursing staff.24 None of these patients
had their complaint of dental pain triaged or assessed by nursing staff; instead, the request was
routed directly to the dental program.

20 IDOC Nursing Treatment Protocols p. 6.
21 Sick Call Patients #4 and 11.
22 Sick Call Patients #1, 8, 10, 13, 14, 15.
23 Sick Call Patient #1.
24 Sick Call Patients #24-D through 29-D.




April 2 - April 5, 2018                        Dixon Correctional Center                    Page 25
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 27 of 120 PageID #:11611



The IDOC Nursing Treatment Protocols provide instruction to nurses in the assessment and
treatment of dental complaints.25 A toothache without fever or swelling is to be referred to the
physician or dentist for evaluation within 24 hours. Using the nursing sick call log, we found five
patients who had dental complaints in February 2018. Each of these patients had been triaged
by nursing and a progress note written in the chart. Three patients agreed to be seen at nursing
sick call and the nursing protocol was used to guide the assessment, urgency of referral, and to
provide care in the interim until seen by the dentist.26 In two of the three referrals, the patient
was not seen for evaluation by a dentist or physician within 24 hours as specified in the
protocol.27

We brought this practice variation to the attention of the IDOC Nursing Supervisor and did not
receive any clarification about what nurses were expected to do when triaging complaints of
dental pain. We recommend that an expectation be established that complaints of dental pain
are assessed in nursing sick call, then referred to the dentist based upon urgency, and interim
treatment options considered (use of OTCs or obtain a provider order).

The nursing treatment protocol for toothache/dental complaints should be revised by the IDOC.
Separate protocols for dental decay, infection, and trauma to the oral cavity should be
developed. Expectations for the assessment, directions on determining the urgency of referral
provided, and the timeframe in which the dentist or physician is to see the patient should be
specified. A review and revision of the treatment protocol can also delineate options for nurses
to treat pain while the patient awaits appointment.

In summary, some of the problems with sick call identified in the previous Court Expert’s
reports have been corrected. Problems with sick call currently include:
    • Sick call requests are not filed in the patient’s medical record.
    • Nursing assessments and documentation of sick call encounters are not adequate.
    • Rooms used by nurses for sick call are not adequately equipped or supplied.
    • Patient medical records are not used for evaluations in the X-House and cannot be used
       to reference the problem list, medical history, or orders when seeing patients.
    • Patients referred to providers from sick call are not seen timely.
    • Complaints of dental pain are not consistently triaged and assessed by nursing staff.


Chronic Care
Methodology: The Chronic Care Nurse was interviewed about the chronic clinic processes and
scheduling. The 2016-2017 and 2017-2018 chronic care clinic statistics, the current chronic care
clinic annual schedule, and the chronic care patient lists were reviewed. The medical records of
14 patients with chronic medical illnesses and conditions were reviewed. The Office of Health
Services Chronic Illness Treatment Guidelines dated March 2016 were reviewed as needed.

25 IDOC Nursing Treatment Protocols p. 80.
26 Sick Call Patients #20-D through 22-D.
27 Sick Call Patients #21-D and 22-D.




April 2 - April 5, 2018                      Dixon Correctional Center                     Page 26
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 28 of 120 PageID #:11612



First Court Expert Findings
The previous court expert noted that it was difficult to determine how many patients were
enrolled in chronic care clinics, that the chronic care tracking system was inadequate, that
patients with chronic illnesses were not all enrolled in a chronic care clinic, and some without
chronic illnesses were erroneously registered in chronic care clinics. The expert stated that the
chronic care clinic process was fragmented and disjointed. The absence of a single chronic care
nurse to coordinate the chronic care clinics was a prominent contributing factor to the lack of
an effective chronic care program. It was noted that DCC has established multiple illness clinics
(MIC) that allows patients to have more than one chronic illness assessed and managed in a
single visit.

Current Findings
DCC now has a single dedicated nurse coordinating chronic care. Patient are assigned and seen
in chronic care clinics and patients are tracked and reported. The remaining problems identified
by the First Court Expert have not been corrected. In addition, we identified additional findings
and confirmed some of the First Court Expert’s findings as follows:
    • DCC now has a single, designated nurse to staff and coordinate the chronic care clinic
       program.
    • Patients assigned to chronic care clinics are regularly seen in these disease specific clinic
       sessions. Chronic care patient lists identify the next scheduled appointments of the
       patients.
    • Chronic care clinic statistics are tracked and reported.
    • The names of patients enrolled in one chronic care (HIV) clinic list was compared to the
       HIV medication list. With the exception of four patients who had recently been
       transferred and one patient who had not yet been started on HIV medications, the two
       lists were in accordance.
    • DCC has established biannual MIC clinics (two non-diabetes chronic illnesses) and MIC
       diabetes clinics (diabetes and at least one other chronic illness). This allows patients
       with more than one chronic illness to have their multiple chronic conditions managed in
       a single comprehensive clinic visit.
    • The handwritten notes in the chronic care visits are generally legible; this is a notable
       improvement from the previous site visits.
    • The current practice of not rescheduling chronic care patients who refuse to attend
       their scheduled appointment until the next chronic care clinic, which may be as long as
       six months later, is not in the best interest of the patient or the institution.
    • Providers are primarily documenting changes in warfarin anticoagulation dosages on the
       INR lab report sheet but not in the progress notes. This important, even life affecting,
       information is inappropriately filed in the wrong section of the medical chart where it is
       likely to be undiscoverable.
    • The chronic care clinic notes inconsistently contained needed clinical information, did
       not always indicate that needed examinations had been performed, did not universally
       document the rationale for clinical decisions and therapy modifications, and did not
       clearly outline the patient’s treatment plan.



April 2 - April 5, 2018           Dixon Correctional Center                                Page 27
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 29 of 120 PageID #:11613



     •   The care of chronic illnesses (diabetes, hepatitis C, seizure, asthma, hyperlipidemia) and
         the provision of age-based routine health maintenance screenings are not in full accord
         with both the Office of Health Services Chronic Illness Treatment Guidelines and
         national standards of care.
     •   Asthmatic and COPD patients do not have documentation in their medical record that
         they have been educated and have demonstrated competency in the use of metered
         dose inhalers (MDI). Poor technique in the use of MDIs contributes to poor control of
         asthma/emphysema and increased morbidity.
     •   Asthmatic and COPD patients who present with respiratory symptoms to nurse sick call
         do not routinely have their peak expiratory flow rates (PEFR) measured. This is not in
         compliance with IDOC Asthma Treatment Guidelines.
     •   Diabetics at DCC were seen regularly, had HbA1C and urine microalbumin creatinine
         ratio testing performed at reasonable intervals, and received annual optometric
         screening for diabetic retinopathy. However, detailed foot exams, preventive
         pneumococcal vaccinations, and evaluation of 10-year heart disease and stroke risk
         scores that are recommended in the IDOC diabetes treatment guidelines and in national
         standards of diabetes care fail to be performed.
     •   The one chart of a patient 65 years of age or older whose chart documented a past
         history of tobacco use had no documentation in his record that he was offered one-time
         screening for aortic abdominal aneurysm as recommended by national standards of
         care.28 DCC failed to screen all patients over 50 for colon cancer and repeat the
         screening at intervals based on the results and the methodology of screening utilized.
         The charts of seven patients 50 years of age or older were reviewed; six (86%) of the
         seven eligible patients had not been screened for colon cancer.29 The one patient
         credited for being screened was not routinely screened for colon cancer but had a
         colonoscopy performed when he was 49-year-old to evaluate bloody stools.
     •   Nationally recommended vaccinations for adults are not consistently administered.
         Pneumococcal and meningococcal vaccinations were not offered or given as
         recommended by national age and disease-based guidelines.30
     •   Warfarin is the anticoagulation therapy provided at DCC. The monitoring of this
         modality of anticoagulation is staff intensive and logistically complicated, which makes it
         extremely difficult to maintain a safe level of anticoagulation. Patients are not
         adequately anticoagulated for a significant percentage of the time that they are on
         treatment.
     •   Uncontrolled chronic illnesses with problems that appear to be beyond the expertise of
         the DCC providers are not referred for specialty consultation.




28 USPSTF AAA 2014.
29 Chronic Care Patients #2,4,5,8,9,12,13.
30 In references, CDC Recommended Immunization Schedule for Adults 19 Years or Older by Medical Conditions or Other

Indications, 2018).




April 2 - April 5, 2018                 Dixon Correctional Center                                         Page 28
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 30 of 120 PageID #:11614



     •   The chronic care providers did not document any review of the MAR, the CBGs, the
         nursing and provider sick call notes and blood pressure readings when they saw patients
         in the disease-specific chronic care clinics or in the intervals between chronic care visits.
     •   The Medical Director reported that the providers have access provided by Wexford on
         their administrative office computers, but not in the infirmary or clinic exam rooms.
         Nurses do not have access to electronic medical references in the sick call exam rooms.
         This lack of ready access to current clinical diagnostic and therapeutic information is a
         barrier to the delivery of comprehensive, quality care at DCC.
     •   Chronic care scheduling in separate clinics for each individual disease is wasteful,
         without basis in contemporary medical primary care practice, and may be harmful to
         patients. On the basis of patient safety we recommend this practice be discontinued.

Two advanced practice nurses are assigned to staff the chronic care clinics. The single physician
at DCC provides care to the infirmary patients and does administrative duties, but does not staff
chronic care clinics.

Chronic care clinics at DCC are scheduled to be seen at specific monthly intervals that are
inflexible.31 These schedules are not based on the degree of control of the patient’s illness.
Patients need to be seen as frequently as is necessary to obtain control for their illness, not
based on an inflexible schedule. The practice of seeing patients in disease specific chronic
illness clinics encourages providers to ignore the implications of any one disease on another
disease and to ignore the multitude of drug-drug interactions that exist in the practice of
medicine. Many chronic illness are clinically interrelated. Metabolic syndrome, for example, is a
condition that consists of obesity, diabetes, high blood lipids, and hypertension. Yet in the
IDOC, each of these diseases (diabetes, high blood lipids, and hypertension) may be evaluated
in a separate chronic clinic. In the IDOC, these disease specific clinics also do not include
documentation that the provider evaluating the patient is aware of the patient’s other clinical
conditions. Each individual illness is documented on a separate medical record document,
which makes it impossible to obtain a unified perspective with respect to therapeutic treatment
planning. This redundant documentation is wasteful of time, unnecessary, and is clinically
inappropriate. Unless a specialist is managing an individual disease, there is no legitimate
clinical basis for this practice, which we believe should be discontinued on the basis of patient
safety and elimination of waste.

For these reasons, patients with chronic medical conditions should be seen for all of their
chronic medical conditions each time they are evaluated unless a specialist is managing their
care. A patient in a primary care practice with six chronic conditions might be seen four times a
year or more frequently if clinically indicated. In the IDOC, a patient with six chronic illnesses


31
   At DCC, asthma chronic clinic is scheduled in January and July. Diabetes chronic clinic is scheduled in April, August, and
December. MIC/DM is scheduled in April, August, and December. Hepatitis C clinic is scheduled in June and December. High
risk/HIV clinic is scheduled monthly. Hypertension/Cardiac clinic is scheduled in March and September. Seizure clinic is
scheduled for February and August. Tuberculosis clinic is scheduled monthly. General Medicine clinic is scheduled May and
November. Renal clinic is scheduled monthly via telehealth by a consulting nephrologist.



April 2 - April 5, 2018                      Dixon Correctional Center                                                  Page 29
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 31 of 120 PageID #:11615



can have up to 24 chronic care documents in the medical record each having been developed in
a separate clinic session.

The chronic care clinic enrollment and scheduling processes were reported as follows:
   1. Within 24 hours of admission, the admitting RN documents names of patients and their
       chronic illnesses in the clinic log.
   2. The chronic care nurse reviews the clinic log on a daily basis, adds patients to the
       appropriate chronic care list, arranges for the next chronic clinic visit based on the due
       date and the date of the previous visit, and arranges lab testing if the patient is to be
       seen within the next 30 days.
   3. Within one week, an advanced practice nurse (APN) reviews the charts of all newly
       admitted individuals, identifies missed chronic illnesses, orders any needed labs, and if
       needed, sees patient within 30 days if a chronic illness baseline is required.
   4. During the interval before the first chronic care visit at DCC, APNs will renew expiring
       medications.
   5. The chronic care nurse reviews all patients to be seen in the upcoming month’s chronic
       clinic, and arranges required lab tests to be drawn in advance.
   6. Medical record staff generate the passes no less than the day before the clinic and a
       movement list/clinic schedule is printed and sent to the correctional staff. The chronic
       care nurse arranges the passes/list for the telehealth specialties (HIV, hepatitis C, renal).
   7. Refusals for chronic care appointments (and treatments, dressings, nebulizer
       treatments, insulin injections) must be documented in person in the health care unit.

Medications will be renewed if needed for patients who refuse a chronic clinic appointment.
But the patients who refuse an appointment will then be rescheduled at the next chronic illness
clinic, which could be as long as six months later. This places the patient at risk for having a
sustained period of lack of control without any clinical intervention unless their condition
deteriorates to the level of causing clinical symptoms. We view this as indifferent. Patients at
DCC include the mentally ill and many geriatric patients who have mental challenges. Refusals
of care, particularly in this group of patients, must be viewed with the perspective that this
group may have cognitive challenges. IDOC must therefore establish procedures that ensure
that high-risk, non-cooperative, or non-compliant patients who refuse visits are rescheduled
promptly based on their existing clinical need. In all other respects, monitoring of these
patients must continue as ordered. On the other hand, as opposed to refusals, all no shows due
to lockdowns, NP call-ins, offsite site writs, and hospitalizations are currently automatically
rescheduled and seen shortly after the missed appointments.

There were 2,560 chronic care visits at DCC from July 2016 through June 2017. In the first eight
months of FY 2017-18 (July 2017 to February 2018), 1,781 chronic care clinic visits were
provided; this projects to a slightly higher annualized volume than the previous year.




April 2 - April 5, 2018            Dixon Correctional Center                                Page 30
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 32 of 120 PageID #:11616




                                       Chronic Care Clinic Statistics
                                                July 2017 – June 2018
                                                       Table 1

     Clinic                  HTN       DM        Sz Asth/COPD Gen Med     Hep C   HIV    INH MIC* MICDM Total
     Average Pt. Roster      307        28       59    173     238        129     27       1 96    128  1185
     Annual Visits           605        85      113    356     501         256     80     12 196   368  2560
     Visits per patient/year   2         3      1.9    2.1     2.1         2.0    3.0      2  2    2.9

     % of DCC Population         13.4% 1.2% 2.6%        7.6%      10.4%   5.7%    1.2%    0   4.2% 5.6%
        *MIC includes patients with ≥2 conditions: hypertension, seizures, asthma/COPD, gen med. MIC DM includes
        patient with diabetes and ≥1 of these conditions: hypertension, seizures, asthma/COPD, or gen med.

Over 50% of all the patients at DCC have a chronic illness. Based on the data noted in Table One
and the review of the medical records of 14 chronic care patients, most patients with chronic
illnesses at DCC are seen by a provider approximately twice a year.

At the time of the site visit to DCC, 11 patients were receiving chronic anticoagulation using
warfarin (Coumadin or Jantoven). Patients receiving warfarin treatment must have frequent
International Normalized Ratio (INR) testing to assure that the level of anticoagulation is within
a recommended therapeutic range. Lower than therapeutic range results predispose the
patient to recurrent clots and possible pulmonary emboli; elevated levels create risks of serious
bleeding. The experts had difficulty evaluating the care provided to this patient population who
were at high risk for serious complications. The progress notes and chronic care clinic notes had
limited if any documentation of INR results and clinical decisions to modify warfarin doses.
Ultimately, the experts identified, albeit inconsistently, scribbled annotations at the bottom of
lab reports buried amidst multiple lab results noting a change in warfarin dosage. This vital
clinical decision and the rationale for dose modification must be documented in progress notes
which providers and nurses commonly use to comprehend and verify the care provided to a
patient. This must be expeditiously addressed by IDOC and DCC medical leadership. The
utilization of INR testing was tracked on two patients receiving warfarin for chronic
anticoagulation. One patient had 24 INRs in 16 months; nine (38%) were in the recommended
therapeutic range, 11 (46%) above this range, and four (17%) below the therapeutic range.32
The other had 43 INRs over 41 months; 31 (72%) in the therapeutic range, three (7%) above this
range, and nine (21%) below the therapeutic range.33 The varying levels of anticoagulation in
these two patients resulted in multiple increases and decreases in the dosage of warfarin. Given
the logistical difficulty in maintaining therapeutic levels of anticoagulation in the correctional
setting, IDOC must strongly consider switching to the use of newer anticoagulants that do not
require INR testing and the subsequent frequent adjustments of the anticoagulant dosages.




32   Chronic Care Patient #7.
33   Chronic Care Patient #10.



April 2 - April 5, 2018                      Dixon Correctional Center                                  Page 31
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 33 of 120 PageID #:11617



The documentation in the chronic care clinic notes does not consistently contain sufficient,
pertinent clinical information needed to clarify and understand the status of a patient’s chronic
illness or justify a change in the treatment plan. This lack of consistent clinical documentation
creates a barrier to the continuity and quality of care delivered to the DCC patient population.
The experts found limited documentation that the chronic care providers had reviewed the
MAR (refusals, compliance with prescribed medications), the CBGs, the previous nurse and
provider sick call notes, and the blood pressure readings taken in the previous sick call visits
when they assessed patients in the disease specific chronic care clinic visits. This failure to
review and document the data and information that had been gathered between chronic care
visits contributes to inappropriate clinical decisions for DCC’s patient population.

The chronic care clinic notes are handwritten but were, for the most part, legible. The legibility
of the chronic care handwritten notes was a notable improvement from the Experts’ site visits
to the previous two correctional facilities.

It was reported that the providers have access to the UpToDate® electronic medical reference
on their administrative office computers, but this important access to current diagnostic,
treatment, and clinical information is not available to providers or nurses in their clinical work
areas (infirmary, nursing stations, exam rooms), making access to this information not available
when it is needed.

Most of the chronic care patients had completed problem lists. However, four (29%) of the 14
charts reviewed had important diagnoses missing from the problem list and one had diagnoses
that were either incorrect or no longer active problems.

The care provided to diabetics and patients on chronic anticoagulation, antihypertensive, and
asthma/emphysema medications had deficiencies. The Office of Health Services Chronic Illness
Treatment Guidelines were not fully adhered to: diabetics did not receive pneumococcal
vaccines or have documented detailed foot examinations. Asthmatics did not receive
pneumococcal vaccination and did not have pulmonary function tests performed when there
was uncertainty about their diagnosis. Seizure patients did not have documentation of the
occurrence of their most recent seizure. Hepatitis C patients did not have a baseline HCV RNA
measured. Some diabetics, hypertensives, and patients on warfarin anticoagulation remained
uncontrolled for lengthy periods of time, and detailed foot and lower extremity sensory exams
are not documented in the diabetes chronic care notes. Recommended vaccines are not
universally provided to patients whose age or disease warrant such vaccination. Compliance
with prescribed medication is important for all chronic illnesses and the impact of not taking or
receiving diabetic, hypertension, anticoagulation, and seizure medications can result in rapid
deterioration and morbidity. There was no documentation in the chronic care provider notes
that they were reviewing the MAR’s or nursing notes to assess compliance with medication and
initiating appropriate interventions as needed.

All 14 (100%) of the patient records had some degree of problems identified in the provision of
care. The following patient summaries highlight the concerns and the findings noted above.


April 2 - April 5, 2018           Dixon Correctional Center                               Page 32
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 34 of 120 PageID #:11618



Chronic Care Patient Summaries
   • This patient is a 49-year-old male with diabetes, hypertension, obesity, ETOH abuse, and
       paranoid schizophrenia, whose medications included glipizide 5mg, metformin 1000mg
       BID, fenofibrate 54mg/d, metoprolol 50mg BID, hydrochlorothiazide 25mg/d, and
       aspirin EC.34 There was no documentation in the database of pneumococcal vaccination,
       which is recommended for all diabetics. He was followed in DCC’s combined chronic
       (MIC DM) clinic. Lab testing in 2013 revealed cholesterol 206, LDL 95, TG 343 (45-150),
       and HbA1C 8.6%. In 2015, simvastatin was discontinued and fenofibrate was started due
       to an elevated TG (343). This is a questionable clinical choice, with only a mildly elevated
       TG. The national guidelines recommend statins for patients with high risk of
       cardiovascular disease. This patient’s 10-year cardiovascular risk score was not assessed
       by the DCC providers, but we calculated his risk to be 20.5%, which warranted
       prescription of a statin.35 His diabetic control improved and his HbA1C was maintained
       between 5.4 and 5.7%. He has chronic kidney disease (creatinine 1.77) but his urine
       microalbumin was within normal range. The optometry visit in March 2017 identified no
       findings of diabetic retinopathy. His blood pressure was controlled; however, in 2016 a
       prescription for lisinopril, an antihypertensive that is strongly indicated in diabetics with
       early kidney disease, was discontinued. The rationale for this decision was not noted. At
       none of his chronic care visits was there documentation that a detailed foot exam had
       been performed. At the 8/6/17 annual exam, his cognition was felt to be somewhat
       impaired, but the provider did not list any reasons or possible etiologies for the
       assessment of mild cognitive impairment. The patient lost 51 pounds over six years (311
       lbs. in 2011 and 260 lbs. in October 2017). This may be due to exercise and better food
       choices, but there was no documentation by the provider that a wider differential
       (hyperthyroidism, cancer, malabsorption, etc.) was considered. This patient will be 50
       years old later this year and consideration should be given to additional age-based
       screening (e.g., colon cancer screening). A review of recent MARs showed good
       administration and compliance with medications.

            In summary, for the most part, this patient’s diabetes (HbA1C’s consistently in the 5
            range) and hypertension have been well controlled for the last two years. The
            improvement in his diabetes may be due to his weight loss. Although the repeated
            HbA1C’s in the 5 range put the patient at risk for hypoglycemia, the provider did not
            reassess the diabetes medications and did not consider discontinuing at least one of the
            two anti-glycemic medications (for example glipizide). His 10-year risk of heart disease
            and stroke was greater than 7.5%. Based on current standards and on the IDOC Chronic
            Illness Guidelines, this patient should have been prescribed a statin to lower his risk of
            cardiovascular events. Also, the providers failed to comply with the IDOC guidelines by
            not documenting a foot examination, and not ordering a pneumococcal 23 vaccination.
            The providers failed to identify, monitor, and evaluate the reason for the patient’s



34   Infirmary Patient #1.
35   ACC/AHA Heart Risk Calculator.



April 2 - April 5, 2018               Dixon Correctional Center                               Page 33
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 35 of 120 PageID #:11619



         notable 51-pound weight loss during his incarceration. This puts the patient at risk from
         potentially preventable morbidity and even mortality.

     •   This patient is a 53-year-old male with HIV infection, hyperlipidemia, hypertension,
         asthma, substance use disorder, and a past history of positive TB skin test.36 His
         medications included lisinopril 20mg, QVAR MDI, albuterol MDI, pravastatin, Genvoya,
         and darunavir. The patient was transferred in September 2017 from Northern Reception
         Center (NRC) to DCC. He was followed in the UIC HIV telehealth clinic and the MIC
         chronic care clinic. In the past 21 months he has been seen three times in the UIC HIV
         clinic while at NRC and DCC, three times in the hypertension chronic clinic at NRC, and
         two times at the MIC clinic at DCC. His HIV has been stable on Stribild/darunavir and
         then Genvoya/darunavir, with viral loads <20 and CD4s ranging between 680 and 838.
         His HIV medications included protease inhibitors. The patient was on simvastatin from
         June 2016 to March 2017. Simvastatin is contraindicated in persons on protease
         inhibitors, which this patient was on, yet this contraindication was not recognized for 10
         months. He had been seen three times in the NRC hypertension chronic care clinic
         before this contraindicated medication was discontinued. There is no documentation in
         the chart that he was offered or administered the pneumococcal 13 or 23 or the
         meningococcal vaccinations. His asthma was well controlled with no exacerbations
         noted in the medical record, and his PEFRs ranged between 600 and 750 L/min. His
         blood pressure was controlled over the last 21 months. On 3/21/17, when simvastatin
         was discontinued at SCC, gemfibrozil was ordered without a rationale documented in
         the medical record. Gemfibrozil is not recommended for lipid lowering in the absence of
         high triglycerides. An elevated triglyceride level was not identified in the medical record.
         A different statin drug other than simvastatin should have been chosen. Labs on
         7/20/17 showed a cholesterol of 251, LDL 173, TG 156. The patient transferred to DCC in
         late 2017. In March 2018, gemfibrozil was discontinued and an appropriate statin
         (pravastatin) was finally initiated. The decision to appropriately start statin medication
         was delayed by the providers’ failure to calculate the patient’s 10-year ASCVD risk score
         as is mandated in the IDOC diabetes treatment guidelines.37 This patient’s estimated 10-
         year cardiovascular risk was 9.7%; the national and IDOC guidelines recommend
         starting a statin when the 10-year risk is >7.5%.38 This 53-year-old has not yet been
         screened for colon cancer; all individuals should be screened for colon cancer beginning
         at the age of 50.39

         In summary, this patient was continually seen in HIV and chronic care clinics. His HIV,
         asthma, and hypertension were adequately controlled. Even though this patient was
         seen three times in an NRC/SCC chronic care clinic, for seven months he was left on a
         type of statin that has serious drug interactions with HIV medications before this
         contraindicated statin was recognized and discontinued. This delay put the patient at

36 Chronic Care Patient #2.
37 IDOC Chronic Illness Treatment Guidelines, Diabetes 2016.
38 ACC/AHA Heart Risk Calculator.
39 USPHS Taskforce.




April 2 - April 5, 2018                     Dixon Correctional Center                        Page 34
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 36 of 120 PageID #:11620



            risk and supports a recommendation that chronic care clinic providers need to be
            engaged and knowledgeable about the care provided in other chronic care and specialty
            clinics and in sick calls. There was no rationale documented in the medical record for
            starting gemfibrozil after the contraindicated statin was stopped; triglycerides were
            never more than mildly elevated. The providers failed to comply with the IDOC and
            national guidelines by not calculating the 10-year ASCVD risk and delaying the ordering
            of another statin that was not contraindicated for use with HIV medications. The
            providers failed to comply with national guidelines to offer screening for colon cancer to
            all individuals at the age of 50 years and to offer pneumococcal and meningococcal
            vaccination to this patient with HIV.

       •    This patient is a 29-year-old male with asthma. His only medication is levalbuterol MDI.40
            His database noted a negative PPD and hepatitis B vaccination series being administered
            in 2017. There was no documentation of pneumococcal or flu vaccines. In 2016, he was
            seen three times in nurse sick calls for upper respiratory infections and asthma
            exacerbations. The nurses did not measure peak expiratory flow rates (PEFR) but did
            measure oxygen saturations. The patient improved with increased use of the
            levalbuterol inhaler. The patient was seen in asthma chronic care clinics four times
            between July 2016 and January 2018. In the asthma clinic his peak flows ranged from
            450 to 500 L/min. The providers did appropriately document the frequency of
            levalbuterol usage as one to three times per week when the weather was cold. There
            was no documentation in the medical record by nurses or providers that the patient’s
            inhaler technique was reviewed and found to be appropriate. MARs reviewed in 9/2017
            and 11/2017 documented the distribution of the KOP inhalers to this patient.

            In summary, the patient had very stable asthma that only required intermittent use of
            his rescue inhaler. He was seen regularly in the asthma chronic care clinic. There was no
            evidence in the medical record that he had been offered pneumococcal vaccination, as
            is nationally recommended for all asthmatics. The nurses did not measure PEFRs when
            the patient was seen in nurse sick calls for breathing issues. Nurses should measure and
            record PEFRs before and after treatment on all asthmatics who are evaluated in sick call
            or in the urgent care treatment rooms. Oxygen saturation testing has a place in the
            evaluation of symptomatic patients in respiratory distress or those not responsive to
            treatment, but does not replace the measurement of PEFRs. Asthmatic and COPD
            patients should have documented ongoing training and documented observation of
            their inhaler technique. This is not being done at DCC and should be incorporated into
            the standard care provided to all users of inhalers. Failure to do this puts the patient’s
            health at risk.

       •    This patient is a 81-year-old male housed on the geriatric floor with diabetes,
            hypertension, hyperlipidemia, and decreased vision.41 His medications include

40   Chronic Care Patient #3.
41   Chronic Care Patient #4.



April 2 - April 5, 2018               Dixon Correctional Center                               Page 35
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 37 of 120 PageID #:11621



         simvastatin, metoprolol, furosemide, aspirin, lisinopril, and metformin. The patient was
         seen regularly in the diabetes/hypertension MIC chronic care clinic. His HbA1Cs have
         ranged from 5.4 to 5.7 for the last 2¾ years. His blood pressure was 178/90 on 1/12/16
         and furosemide was added to this anti-hypertensive regimen. His blood pressure was
         also elevated (158/80) in December 2017, but no treatment modifications were made at
         this visit. There was no documentation in the medical record that this patient received
         the pneumococcal vaccines, which are indicated for all diabetics and every patient 65
         years of age or older. He also was not screened for colon cancer, which is indicated for
         all patients 50 years of age or older.

         Since 2015, this patient has been followed by the DCC optometrist for failing vision,
         worse in the right eye. He was referred the UIC cataract clinic in February 2017. On
         3/8/17, the optometrist documented that the patient could only count fingers at five
         feet with his right eye and had visual acuity of 30/40 on the left. On 4/26/17, the
         optometrist noted that he was still looking into the request to get approval for cataract
         surgery. On 5/4/17, the optometrist found that the patient’s vision deteriorated to a
         visual acuity of 20/100 on the left, and only finger counting on the right at five feet. The
         optometrist submitted another request for referral to UIC. On 10/11/17, eight months
         after the initial referral, the patient was seen at UIC, where retinal swelling was noted
         and drops in both eyes continued for glaucoma. A two week follow up was
         recommended. On 11/8/17, the optometrist found the patient’s vision to be only finger
         counting at two feet in both eyes. The optometrist added a second eye solution and
         wrote “need to get back to retina specialist…will refer again.” On 12/13/17, the
         intraocular pressure of both eyes was normal. The optometrist noted that the patient
         had a history of retinal swelling due to diabetic retinopathy and advised that the patient
         keep the eye appointment with the retinal specialist. No further visits to the UIC eye
         specialists were located in the medical record. The patient’s MAR indicated compliance
         with all medications.

         In summary, the patient was seen regularly in the chronic clinics and his diabetes
         appeared to be over treated because his HbA1C level was significantly below goal. The
         risk of hypoglycemia should have prompted reevaluating the need for metformin in this
         elderly patient. Failure to offer and administer pneumococcal 13 and 23 vaccines is not
         in compliance with community practice nor with IDOC diabetes treatment guidelines.
         Failure to screen this patient for colon cancer is also not in accord with national
         standards. The patient’s vision was rapidly deteriorating. It took eight months before
         the visit to the UIC eye specialist was arranged. The optometrist had to submit a second
         request three months after his initial request. The patient was seen in October 2017 at
         UIC and was to return in two weeks; the optometrist wrote on 11/8/17 that the patient
         needed to see the retina specialist and re-submitted a referral request. As of 12/13/17,
         the patient had not yet been seen back at UIC. The patient’s vision has notably
         deteriorated. There have been delays with the initial and follow-up appointments at UIC
         that may have contributed to his failing vision. The delays in obtaining specialty



April 2 - April 5, 2018             Dixon Correctional Center                                Page 36
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 38 of 120 PageID #:11622



            ophthalmology consultation at UIC should have prompted DCC to consult with a local
            ophthalmologist. These delays place the patient at risk of loss of vision.

       •    This a 53-year-old male with hepatitis C, asthma, hyperlipidemia, and a psychiatric
            disorder.42 His database noted PPD negative in 2017 and hepatitis A and B vaccination
            series in 2013-14. He was followed in the asthma and hepatitis C chronic clinics. His
            medications were levalbuterol and ciclesonide MDIs. There was no evidence in the
            medical record that he received the pneumococcal vaccine as is recommended for
            persons with asthma or emphysema. His last asthma attack was documented as
            occurring in 2013. Given he had infrequent asthma exacerbations, he had questionable
            need for inhaled steroid medication. His PEFRs ranged from 325 to 520 L/min, but the
            PEFR was not always recorded when he was seen at his chronic care visits. There was no
            evidence in the medical record of pulmonary function testing. This testing was needed
            to identify if this patient had asthma as opposed to emphysema. His lipid profile in
            September 2015 noted cholesterol 263, HDL 61, and LDL 159. His 10-year ACC/AHA
            cardiac risk was not assessed by the DCC providers, but we calculated this risk to be
            10.8%. In spite of this elevated risk, his statin medication was discontinued without a
            clinical explanation in 2016. The patient was followed for hepatitis C infection since at
            least 2013. His liver enzymes were slightly elevated, and his platelet counts were within
            normal ranges. He was treated for oral thrush with Diflucan (fluconazole). There was no
            rationale given for why this patient developed an oral candida infection. Although the
            cause might have been the use of an inhaled steroid, oral thrush is rarely seen in
            patients who do not have AIDS or diabetes. He was not tested for HIV. His APRI was
            calculated to be 0.418, which is below the IDOC criteria for treatment. We were not able
            to identify lab testing for HCV quantitative RNA testing as is required in the IDOC
            Hepatitis C Guidelines 2017.43 There was no documentation in the medical record that
            this over 50-year-old patient has been screened for colon cancer.

            In summary, this patient was seen four times over 31 months in the asthma clinic. His
            respiratory condition was stable. He failed to receive necessary pulmonary function
            testing. There was no clinical justification in the medical record indicating that this
            patient needed to continue to use inhaled steroids. There was no documentation in the
            medical record that this patient was trained on the use of the MDI or successfully
            demonstrated proper technique during any of this asthma clinic visits. There was no
            evidence in the medical record that hepatitis C virus (HCV) RNA testing had been
            ordered as directed in the hepatitis C guidelines. The cause of oral thrush was not
            identified; HIV testing was clearly needed but was not ordered. This poses a significant
            risk to this patient. This patient was over 50 years old, yet has not received colon rectal
            screening, which is indicated by both national and community standards of care.




42   Chronic Care Patient #5.
43   Hepatitis C Guideline, December 2017.



April 2 - April 5, 2018                      Dixon Correctional Center                         Page 37
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 39 of 120 PageID #:11623



     •    This patient is a 38-year-old male with hepatitis C infection, seizure disorder, and
          depression.44 His database noted that he had received hepatitis A and B vaccination
          series in 2016-17. His medications included valproic acid 500mg BID. He was followed in
          the hepatitis C and seizure clinics. He was admitted to IDOC in July 2016 and was seen
          three times in the hepatitis C clinic. His liver enzymes were slightly elevated, his
          platelets were normal, and his APRI scores was less than 0.46, which meant that the
          patient could have significant fibrosis but was unlikely to have cirrhosis. There was no
          documentation in the medical record that he had been tested for HCV RNA as directed
          in the hepatitis C guidelines.45 Based on current institutional criteria, he was not a
          candidate for hepatitis C treatment. In the 5/15/17 seizure clinic, it appeared that he
          had stopped or had not received his seizure medications and valproic acid was re-
          started. On 2/27/18, he was examined in the seizure clinic. His valproic acid level was
          low 27.4 (50-100) and the ALT test result was 53. There was no mention about when he
          had his last seizure. Review of the MAR documented that he had received his KOP
          monthly supply of valproic acid from September 2017 to December 2017, but there is
          no documentation that he received valproic acid in January and February 2018. There is
          no indication or documentation that the provider in the seizure chronic care clinic
          reviewed the MAR and documented the most recent failure to receive his valproic acid.
          None of the seizure clinic notes document when the patient had his last seizure.

          In summary, there is no evidence in the medical record that this patient has ever had
          HCV RNA testing; this is not in accord with the system’s hepatitis C guidelines. If the test
          showed that there was no active infection, the patient would no longer need to be
          followed and repeatedly examined and tested with respect to treatment of hepatitis C.
          The seizure clinic notes fail to document if the patient had any epileptic seizures since
          the previous visit. The failure to record this key clinical information poses a health risk
          for this patient. There was a question about the patient’s ability or willingness to take
          his seizure medications, but he continued to be allowed to self-medicate his seizure
          treatment instead of placing him on nurse administered medication.

     •    This patient is a 44-year-old male whose problem list includes DVT since 2016 on chronic
          warfarin anticoagulant treatment, seizure disorder, NIDDM, congestive heart failure,
          and migraine headaches.46 His medications include warfarin, levetiracetam, phenytoin,
          haloperidol, and levalbuterol and ipratropium MDIs. The problem list included no
          documentation that the patient had a mental health disorder yet, he was noted as
          receiving haloperidol, a psychotropic medication. The patient was receiving a rescue
          bronchodilator, but neither asthma nor COPD were noted on the problem list. Heart
          failure and diabetes were on his problem list, but he was not prescribed any
          medications for the treatment of either condition. During the past two years, the
          patient had no asthma attacks or emphysema exacerbations. Based on the inhalers


44 Chronic Care Patient #6.
45 Hepatitis C Guidelines.
46 Chronic Care Patient #7.




April 2 - April 5, 2018              Dixon Correctional Center                                Page 38
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 40 of 120 PageID #:11624



         being prescribed, it appears likely that this patient was being treated for emphysema,
         yet pulmonary function testing was never performed to verify the patient’s actual
         diagnosis. His PEFRs ranged between 270 and 400. He attested to using his inhalers two
         to three times per week. There is no documentation in the record that this
         asthma/emphysema patient was offered pneumococcal vaccination in accord with
         national guidelines. While housed at Pontiac Correctional Center, his carbamazepine
         level was 2.6 (4-12) and his phenytoin level was 9.4 (10-20) both of which were below
         therapeutic levels. There was no comment in the clinical notes made about recent
         seizure activity nor about these low drug levels. The patient’s history and physical exam
         notes were extremely limited to the point of being non-contributory. The patient was
         transferred to DCC and was seen in the asthma/seizure clinic on 6/2/16. A more
         thorough history noted that his last seizure was in May 2016 and that he was using his
         rescue MDI two to three times per week. His carbamazepine and phenytoin levels were
         now within therapeutic range; carbamazepine was discontinued and levetiracetam was
         started. At the 12/15/16 MIC clinic, he reported having a seizure one week ago; he was
         reported to have been noncompliant with his anti-seizure medication. At the 1/17/18
         asthma/seizure clinic, the provider documented that there had been no seizures since
         the last visit and his phenytoin level was found in the therapeutic range. The
         management of this patient’s chronic anticoagulation was complicated by the failure of
         the NPs providing chronic care to clarify in the medical record why this patient had to be
         prescribed long-term anticoagulation with warfarin or any other anticoagulant. From
         8/14/15 through 12/21/16 (16 months), 24 INR tests were performed. Only nine (38%)
         were in the recommended therapeutic range; 11(46%) were high and put the patient at
         risk for serous hemorrhage; and four (17%) were low, creating the potential of new clot
         formation. Due to these varying levels of anticoagulation, the warfarin dosage had to be
         changed at least eight separate times. Warfarin was eventually discontinued because of
         the patient’s propensity to self-mutilate. At one point, the patient developed anemia
         from bleeding from self-inflicted lacerations. At two clinical visits (7/30/17, 1/17/18),
         the provider’s plans were “see orders” and “see RX.” These short cut plans are an
         impediment to the effective communication to nurses and other providers about the
         treatment of this patient.

         In summary, this patient’s likely diagnosis was COPD, but the patient failed to have
         pulmonary function testing to make that determination. The patient was never offered
         or administered the pneumococcal vaccines; this is not compliant with the standard of
         care in the community. The patient’s anticoagulation treatment was in the therapeutic
         range only 38% of the time in 2015-2016. The provider’s documentation at the 7/30/17
         and 1/17/18 chronic care clinics to “see orders or RX” instead of documenting a
         therapeutic plan of care has the potential to disrupt the continuity of care for this
         patient and put the patient’s health at risk.




April 2 - April 5, 2018            Dixon Correctional Center                               Page 39
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 41 of 120 PageID #:11625



     •   This patient is a 51-year-old male with hyperlipidemia.47 He was followed in the general
         medicine chronic clinic. He was not on medication; simvastatin was discontinued in
         2012 due to non-compliance. In 1/8/2007, initial labs showed cholesterol 280, HDL 33,
         LDL indeterminate and TG 461. One month later on 2/19/2007, repeat lipid testing
         revealed cholesterol 196, HDL 23, LDL 128, and TG 224. We were not aware whether the
         patient was on statin medication when this test was taken. At the general medicine
         clinic on 6/10/15, the patient’s dyslipidemia was controlled with diet. There was no
         documentation in the record why and when the statin had been discontinued. The
         patient was subsequently seen four times in the general medicine clinic between
         November 2015 and November 2017. His weight decreased from 230 in 2014 to 219 on
         11/12/17. He continued to be advised by the providers to exercise, increase dietary
         fiber, and eat a healthy diet. There was no documentation in his chart, as recommended
         in the IDOC Hyperlipidemia Guidelines 2016, that his 10-year risk for heart disease or
         stroke was calculated.48 Using his most recent lipid profile, we calculated his 10-year
         ASCVD Risk to be 4.7% which does not meet the criteria for treatment with a statin
         medication. In 2015, the patient had an episode of bright red blood per rectum (BRBPR).
         He was evaluated twice by DCC providers and the bleeding was thought to be caused by
         an external hemorrhoid. He had a colonoscopy done at UIC on 9/2/15; a sessile polyp
         was removed. The patient is to have a repeat colonoscopy in 2020. He was not told
         about the colonoscopy results until eight months later, when he asked for this
         information.

         In summary, this patient was followed regularly in the general medicine chronic care
         clinic. He has had six chronic care clinic visits in the last 29 months. Although the 10-year
         ASCVD risk score was below the threshold to initiate anti-cholesterol medication, the
         providers failed to follow the IDOC hyperlipidemia guidelines by not regularly calculating
         this risk. The colonoscopy performed in 2015 to evaluate BRBPR fulfilled the age-based
         screening for colon cancer in this over 50-year-old patient.

     •   This patient is a 70-year-old male with COPD and a previous 50-year history of smoking
         tobacco. 49 His database noted a flu shot on 9/20/17 and a pneumococcal 23 vaccine. His
         medications included fluticasone and vilanterol inhaler, levalbuterol inhaler and
         ipratropium, and albuterol inhaler. He was seen seven to eight times in the asthma
         chronic care clinic from July 2015 through January 2018. His medications were modified
         on a number of occasions to address his respiratory status. His PEFRs were consistently
         low, 110-130 L/min, and his oxygen saturations ranged from 95 to 97%. He was
         admitted to the infirmary on two occasions (1/8-22/2016, 4/4-20/16) for exacerbations
         of his COPD. The patient was referred to UIC pulmonary clinic on 1/20/17, but there was
         no evidence in the medical record that this has been accomplished. His weight dropped
         from 125 on 7/17/15 to 116 on 2/21/17, but has remained stable through 1/17/18 at


47 Chronic Care Patient #8.
48 IDOC Treatment Guidelines Hyperlipidemia.
49 Chronic Care Patient #9.




April 2 - April 5, 2018                    Dixon Correctional Center                          Page 40
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 42 of 120 PageID #:11626



            115 lbs. He initially refused cancer screening and lab screening on 2/21/17. A lipid
            profile performed in October 2017 showed cholesterol 179, HDL 59, LDL 103. We
            calculated the patient’s 10-year ASCVD risk as 16.3% which warrants treatment with a
            statin. There is no documentation in the medical record that he has been offered or
            received pneumococcal 13 vaccine. Though the patient had COPD, a pulmonary function
            test was not evident in the medical record. Though the patient was a 70 year old ex-
            smoker, abdominal aortic ultrasound testing was not done to screen for an aortic
            aneurysm.50 It is unclear which cancer screening he refused on 2/21/17. Given that the
            patient was recently allowing lab testing again, colon cancer screening should be
            revisited. There is no documentation in the medical record that colon cancer screening
            has been offered in the last 12 months.

            In summary, this patient has been seen regularly in the COPD clinic and his medications
            have been adequately modified to include a corticosteroid, short-acting beta agonist,
            long-acting beta agonist, and an anticholinergic bronchodilator. He has never had a
            pulmonary function test to fully verify the clinical diagnosis of emphysema. His COPD is
            quite severe, and it is in his best interest that the pulmonary specialty appointment
            requested in January 2017 be resubmitted. Per IDOC hyperlipidemia guidelines, the
            providers should have (but have not been) calculating his 10-year ASCVD risk. His 16.3%
            10-year risk indicates that he should have been offered a statin medication. This patient
            is not being offered nationally recommended age and risk-based tests to screen for
            abdominal aortic aneurysm and colon cancer. He also has not been offered and
            administered the pneumococcal 13 vaccine. The failure to offer these preventive and
            early detection screenings puts this patient’s health at risk.

       •    This patient is a 43-year-old male with asthma, DVT on chronic anticoagulation with
            coumadin, psychiatric disorder, past history of seizure disorder (no longer on
            antiepileptic medications), traumatic brain injury (TBI) in 1999 due to MVA, and
            blindness in one eye.51 His database noted a flu shot and HIV Ab negative test in 2017.
            His medications included levalbuterol and ciclesonide inhalers, and warfarin. He was
            followed semi-annually in the asthma chronic care clinic, with eight chronic care visits in
            the last 40 months. His PEFRs have ranged been 300 and 650 L/min, with a mean of 380-
            400. He has had no urgent care or ED visits for asthma attacks. The patient was
            prescribed warfarin for the past treatment of DVT. We could not find a comprehensive
            note in the medical record explaining why he is receiving chronic anticoagulation. On
            8/13/17, the lead physician wrote that the NP primary care provider needed to
            determine if there was clinical justification to continue anticoagulation; the NP then
            only noted in the 10/16/17 progress note that a history of multiple DVTs was the reason
            for the ongoing warfarin treatment. Forty-three INR tests were done in the last 41
            months: 31 (72%) were in the therapeutic range, nine (21%) below, three (7%) above
            this range. Warfarin doses were modified six times during this timeframe. The patient’s

50   USPSTF AAA 2014.
51   Chronic Care Patient #10.



April 2 - April 5, 2018                Dixon Correctional Center                               Page 41
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 43 of 120 PageID #:11627



            weights were recorded as 301 lbs. on 2/6/15, 291 on 8/11/15, 281 on 12/8/16, and 228
            on 1/29/18. He lost 73 lbs. in 36 months. On 5/13/17, lab tests revealed a normal HbA1C
            and TSH, ruling out diabetes and hyperthyroidism. There is no documentation in the
            chart that discusses this notable weight loss. This patient needs to be fully evaluated to
            determine that the weight loss is not caused by an underlying medical condition.

            In summary, the patient was seen regularly in the asthma chronic care clinic; he has not
            had any exacerbations and his PEFRs are stable. There was no evidence in the chart that
            he has been trained about the use of an inhaler and his technique verified to be
            competent. The patient continually received INR testing to assess the adequacy of
            anticoagulation for his past history of DVT(s). The patient was therapeutically
            anticoagulated only 72% of the time. The providers need to thoroughly review this
            patient’s history of DVTs to ensure that anticoagulation was still necessary, as an
            adverse side effect of warfarin is serious risk of bleeding. The frequent lab testing and
            medication adjustments needed when warfarin is prescribed are logistically complicated
            and put patient-inmates at risk for poor outcomes. Utilizing newer anticoagulation
            medications that do not require frequent ongoing measurement of the level of
            anticoagulation should be strongly considered by the IDOC. The patient’s significant
            weight loss has not been fully and comprehensively evaluated. The providers have not
            taken a careful history, performed a thorough physical exam, and ordered additional
            laboratory and diagnostic tests to evaluate the unexplained weight loss. This must be
            initiated immediately.

       •    This patient is a 40-year-old male with hypertension and a history of anemia.52 His
            database noted a diphtheria/tetanus vaccine in 2013. His medications included
            diltiazem 240mg ER, metoprolol 50mg bid, losartan, and hydrochlorothiazide 12.5mg/d.
            He has been followed in the hypertension and general medicine chronic care clinic at
            Danville and DCC. From September 2016 through April 2018, he was seen seven times in
            the hypertension and general medicine clinics. His blood pressure was controlled until
            10/2/17, when he ran out of his medications and his blood pressure was noted to be
            165/109; his BP medications were renewed. On 10/20/17, he was transferred to DCC.
            His blood pressure at the 11/3/17 hypertension clinic was 150/100. At the 3/20/18
            hypertension clinic, even though his blood pressure was 126/80, lisinopril was added to
            his blood pressure regimen. At the next hypertension clinic on 3/28/18, his blood
            pressure was 142/88. The lisinopril was stopped because of the development of a
            cough, and losartan was substituted. Over the next week, blood pressures ranged from
            122/74 to 158/98. At the 4/4/18 hypertension clinic, the blood pressure was 130/90,
            with a follow-up pressure in two weeks.

            On 7/10/17, while housed at Danville CC, the patient presented with a history of rectal
            bleeds, and he was found to be significantly anemic, with a hematocrit of 22.4%,
            hemoglobin of 6.3g/dl, and an MCV of 57. This was suggestive of an iron deficiency

52   Chronic Care Patient #11.



April 2 - April 5, 2018               Dixon Correctional Center                               Page 42
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 44 of 120 PageID #:11628



            anemia. A rectal exam was not performed. No additional workup was ordered or
            initiated. He was placed on iron tablets. At a follow-up visit on 7/27/17, his hemoglobin
            level had improved to 8.6g/dl, his bleeding had ceased, a rectal exam was deferred but
            hemorrhoids were noted as the cause of the blood loss. By 10/2/17, the blood counts
            had returned to normal ranges. The patient has voiced complaints of constipation. This
            serious bleed should have been but was not fully investigated. It would have been fully
            justified to have initially admitted the patient to the hospital to stabilize, monitor, and
            evaluate the etiology. The patient’s investigations should have included additional blood
            tests and upper and lower endoscopies.

            In summary, the patient has been prescribed four hypertensive medications and his BP
            control was not yet stabilized. The exchange of lisinopril for losartan was not fully
            explainable; both can cause dry cough and the patient’s cough was under control on the
            day of the change. The use of four medications at less than optimal dosing is
            questionable. The Danville CC providers put this patient at risk by not hospitalizing and
            fully investigating his profound blood loss. The patient’s health and life could have been
            in jeopardy if he had suffered further bleeding episodes at the prison. Upon transfer to
            DCC three months after the anemia had first been detected, the DCC providers should
            have initiated the warranted evaluations. They failed to do this even though they had
            received transfer information noting that one of his problems included anemia.

       •    This patient is a 76-year-old male with hypothyroidism, atrial fibrillation, type 2
            diabetes, prostatic hypertrophy (BPH), glaucoma, and cataracts.53 His medications
            included metformin, levothyroxine, metoprolol, aspirin, and terazosin. He had been in
            IDOC for at least seven years. He was not offered pneumococcal vaccination. He was
            followed in the diabetes/hypertension chronic care clinic. He had 10 visits to the chronic
            care clinic between March 2015 and December 2017. Without any reason being
            documented, his statin medication was stopped on 3/20/15. The patient was taking
            250mg of metformin for his diabetes and multiple HbA1C’s were between 5.1 and 5.5,
            all reflecting totally normalized blood sugars. This indicated that the patient may be too
            tightly controlled or might not even require any diabetic medications. Multiple thyroid
            stimulating hormone (TSH) tests were documented to be between 1.65 and 3.85 over
            the last two years. All of these thyroid tests are so close to normal and the dose of
            levothyroxine so low that it would in the best interest of the patient to further lower or
            discontinue this medication. Unneeded thyroid supplementation in this elderly patient’s
            very mild underactive thyroid disease could stimulate an exacerbation of his atrial
            fibrillation. The patient’s blood pressure was usually in the low normal range. He was
            taking two medications for reasons other than hypertension that could lower blood
            pressure: terazosin (BPH) and metoprolol (likely for heart rate control of atrial
            fibrillation). On 12/2/16, his blood pressure dropped to 90/62; the metoprolol and
            terazosin were appropriately discontinued. His levothyroxine was decreased to 25


53   Chronic Care Patient #12.



April 2 - April 5, 2018                Dixon Correctional Center                               Page 43
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 45 of 120 PageID #:11629



            mcg/d. Even though this is a very low dose of thyroid medication, the use of this
            medication puts the patient at risk of a possible exacerbation of atrial fibrillation.

            In summary, this elderly patient should not be taking levothyroxine, metoprolol, and
            metformin. This is in accord with the standards of care in the community. His
            hypothyroidism does not require treatment, he no longer requires treatment for
            diabetes, and the discontinued low dose of metoprolol had very limited benefit for this
            patient. The patient’s 10-year risk of cardiovascular disease is extremely high (>30%)
            and warrants consideration for the reinstitution of a statin and the continuation of
            aspirin. The preventive health maintenance of this patient has been ignored; he had not
            received either pneumococcal vaccination, and there is no evidence in his medical
            record that he has been screened for colon cancer.

       •    This patient is a 60-year-old male with diabetes, hypertension, hepatitis C, and bipolar
            disorder.54 His medications included 70/30 insulin, metformin, nifedipine xl, and
            losartan. He was followed in the hepatitis C and the MIC diabetes/hypertension clinics.
            At NRC his blood pressure was elevated at 174/115, and his antihypertensive
            medications were switched to nifedipine xl and losartan. There was no rationale for
            these changes documented in the medical record. His initial diabetes medications were
            70/30 insulin 40U BID, metformin 1000mg/d, and sliding scale regular insulin before
            breakfast and dinner. This insulin regimen contains two short acting insulins. One
            component of 70/30 insulin is regular insulin. The patient was also on a sliding scale
            insulin, which is regular insulin. There is a risk of hypoglycemia when simultaneously
            administering two short acting insulins. He was seen three times in the MIC
            diabetes/hypertension chronic care clinic between October 2017 and March 2018. His
            blood pressure control was never at goal of 130/80 and his HbA1C results have only
            modestly improved (9.85 to 8.8%). Even though his diabetes was not controlled, the
            70/30 insulin dosages were lowered in October and December 2017. The reason for
            decreasing the insulin doses was not documented in the medical record, which would
            have been especially important to document, since the HbA1Cs indicated poor control.
            There were no documented instances of hypoglycemia and his capillary blood sugars in
            November and early December 2017 ranged between 80 and 354, with a mean in the
            mid-100s. The optometrist identified no evidence of diabetic retinopathy and the
            patient’s urine microalbumin was normal. The March MAR noted “missed no insulin
            injections.”

            The patient was seen twice at the hepatitis C clinic in 2017. His liver enzymes, platelet
            counts, and coagulation studies were within normal limits. His APRI score was less than
            0.3 and did not qualify him for treatment. There was no documentation in the medical
            record of HCV RNA testing. If this test were normal, this patient would not have active
            hepatitis C infection and would no longer need to be followed in the hepatitis C chronic


54   Chronic Care Patient #13.



April 2 - April 5, 2018               Dixon Correctional Center                               Page 44
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 46 of 120 PageID #:11630



            care clinic for purposes of treatment for hepatitis C. The failure to order HCV RNA is not
            in compliance with the IDOC hepatitis C guidelines.55

            This elderly diabetic patient has not been offered pneumococcal vaccination or colon
            cancer screening as recommended in national age and disease-based prevention and
            screening guidelines. His 10-year ASCVD risk score has not been assessed by DCC
            providers, and was calculated to be 27.1%; but he has not been offered a high intensity
            statin medication.

            In summary, after six months this patient’s diabetes and hypertension are not yet
            adequately controlled. The decision to order two diabetic injections that can rapidly
            lower blood sugars puts the patient at increased risk for hypoglycemic episodes. HCV
            RNA viral load has not been drawn. If this test was negative, there would be no need for
            this patient to be followed in the hepatitis C clinic for hepatitis C treatment. DCC
            providers are not adhering to national standards of providing pneumococcal vaccines to
            all diabetics and those over 65 years old, and of offering colon cancer screening to
            individuals 50 years of age or older. The failure to assess the patient’s 10-year risk of
            cardiovascular disease and to administer a statin is not in line with the practice of
            medicine in the community.

       •    This patient is a 49-year-old male with insulin requiring diabetes, hepatitis C, and
            psychiatric disorder.56 His database noted flu shot on 9/27/17 and completion of
            hepatitis A and B vaccines, but not the administration of pneumococcal 23 vaccination.
            His medications include NPH insulin and sliding scale regular insulin. The patient’s blood
            pressure was not elevated during his incarceration at DCC. Since March 2016, he was
            seen four times in the hepatitis C clinic; his liver enzymes were normal or minimally
            elevated, his APRI scores ranged between 0.258 and 0.519. HC RNA viral load levels had
            not been drawn. Per IDOC guidelines, the patient is currently not a candidate for
            hepatitis C treatment. He has been seen six times in the diabetes chronic care clinic. His
            HbA1Cs have been 9.1, 9.7, 9.2, 8.7, and 8.9%, and have not yet reached adequate
            control during his two-year incarceration. Due to early morning episodes of near
            hypoglycemic symptoms, his NPH insulin has been decreased from 28U/am and 26U/pm
            to 19U/am and 17U/pm. The optometrist visit on 3/2/17 identified trace diabetic
            background retinal changes; his creatinine is minimally abnormal (1.6) with a normal
            urinary microalbumin. The patient’s morning and evening CBGs widely range from the
            50s to 400. The MARs indicate that the patient is compliant with his prescribed regimen.
            Pneumococcal 23 vaccination has not been offered or provided to this diabetic as is
            nationally recommended.

            In summary, after two years of incarceration, this patient’s diabetes is not yet
            controlled. His insulin dosages have been deceased in spite of this lack of control. The

55   Hepatitis C Guidelines.
56   Chronic Care Patient #14.



April 2 - April 5, 2018               Dixon Correctional Center                                Page 45
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 47 of 120 PageID #:11631



            episodes of near hypoglycemia occurred in the early morning hours and the provider
            efforts should have focused on correcting this issue rather than lowering both the
            morning and the evening doses. The ongoing difficulty of fully controlling this patient’s
            diabetes warrants consultation with an endocrinology/diabetes specialist.
            Pneumococcal 23 vaccination should be offered to this diabetic patient. The failure to
            perform HCV RNA testing is not in accord with IDOC Hepatitis C Guidelines.


Urgent/Emergent Care
Methodology: We interviewed the Nursing Supervisor (IDOC), toured the medical clinic, and
assessed the availability and functionality of emergency equipment and supplies. We also
reviewed emergency drills, CQI reports, written directives, and medical records. Medical
records were selected from the list provided by DCC of emergency room visits beginning in
January 2017. This list includes the reason for the ED visit. Records selected for review were
those conditions sensitive to ambulatory care, such as seizure, withdrawal, infection, diabetic
complications, abdominal pain, chest pain, etc. A total of five records were reviewed. We also
reviewed six records of patients who were admitted to a hospital for conditions sensitive to
ambulatory care to assess clinical quality of care.

First Court Expert Findings
Emergency room reports or hospital records were absent in all the medical records reviewed.
The emergency care of patients at DCC was inadequate, usually lacking a thorough assessment
and failing to involve advanced level clinicians. Patients referred to a provider either were not
seen or the problem was not addressed at the next provider appointment. No records of
emergency response or transports to the emergency department were kept and there was no
self-monitoring.57

Current Findings
DCC does not have a crash cart. The institution performs basic CPR, applies the AED, and calls
911 for cardiac arrests. This is an acceptable option for responding to codes/cardiac arrests.
DCC also provides first aid. There are two emergency response bags kept in the dispensary
nursing office that contain first aid supplies, personal protective equipment (PPEs),
stethoscope, blood pressure cuff, equipment and supplies to start an IV, and a few medications
(i.e., glucagon, an EpiPen, aspirin). The contents of the bags are standardized,58 and they are
sealed with a lock to indicate that the bag is fully supplied and ready for use. An automatic
external defibrillator (AED), stretcher with backboard and cervical splint, ambu bag, portable
oxygen, EKG machine, suction, nebulizer, and oto-ophthalmoscopes are available in the urgent
care room adjacent to the nursing office. AEDs and emergency equipment are also available in

57   Lippert Report DCC pp. 22-23.
58   Contents of emergency response bags


    DCC list of
emergency supplies.p



April 2 - April 5, 2018                    Dixon Correctional Center                          Page 46
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 48 of 120 PageID #:11632



the infirmary and in X-House. The Nursing Supervisor (IDOC) said that there was no trauma bag
as described in DCC’s ID #04.03.108. Instead, a staff member is posted in the urgent care area
to collect additional equipment and supplies if radioed from the scene that they are necessary.

The presence and functionality of the first aid equipment is checked each shift and documented
on a log. We recommended to the Nursing Supervisor (IDOC) that the expiration date for each
medication in the bag be added to the log so that it was apparent when it needed to be
replaced. We checked the AED and other emergency equipment listed above and found all
were functional. DCC ID #04.03.108 lists the contents and location of first aid kits available in
housing units, program areas and vehicles, but we did not evaluate the accuracy of this
information.

The DCC ID #04.03.108 and DCC Health Care Unit Policy and Procedure P-112 differ in the
requirements for drills. The ID requires drills twice a year on each shift. One of these is to be a
mass casualty drill involving multiple people with injuries. One is to be an emergency response
drill and an actual emergency can be substituted. The Health Care Unit Policy and Procedure P-
112 requires only one mass casualty drill annually and one emergency response drill on each
shift annually. Actual practice appears to conform to P-112 rather that ID #04.03.108, in that
one mass casualty drill is completed annually. We recommend revising the ID to conform to
actual practice; it has not been updated since 2011. The mass casualty drills for 2016 and 2017
were reviewed and found to be thorough, with good multidisciplinary participation, and candid
critique of strengths and weaknesses. However, no corrective action or plans to improve were
developed as a result of these critiques. An incident report is written each time there is an
emergency response and sometimes these are reviewed and critiqued. The report and critique
are kept in binders available for review. We reviewed all emergency response reports and
critiques in these binders from January 2017 to the present. Critiques are very complimentary
and seldom identify needed improvement. Of the five medical emergencies selected for chart
review, two were critiqued by DCC Health Care; no strengths or weakness in the response to
either were identified. Emergency response is an item regularly on the agenda of the Quality
Improvement Meetings. The minutes of these meetings do not reflect any discussion, analysis
of issues, or plans for improvement in emergency response.

We reviewed the medical records of five patients sent to the ED in 2017 and found that the ED
visit could have been prevented in two of the cases if the patients’ care had been different in
the preceding months. Information and recommendations from the ED were not obtained, or if
they were, not incorporated into the patients’ subsequent treatment plan. These findings are
detailed in the following paragraphs.

       •    The first patient is also discussed in the hospital section below; his death was possibly
            preventable if care in the preceding months had been better.59 This patient had
            returned to DCC on 11/19/17 after nearly a month of hospitalization. A physician
            described his discharge problems as COPD exacerbation, hypercalcemia, pleural

59   Urgent/Emergent Patient #1 and Hospitalization and Specialty Care Patient #7.



April 2 - April 5, 2018                        Dixon Correctional Center                      Page 47
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 49 of 120 PageID #:11633



             effusion, post-chest tube, pneumonia, anemia, renal failure and DVT. However, what
             the doctor failed to acknowledge was that the patient had a large retroperitoneal mass,
             likely a malignant lymphoma, which was not addressed in the plan of care. The diagnosis
             was pending. While much of the hospital record was available, the physician only listed
             diagnostic possibilities and was not clear about the plan of care. The treatment plan
             consists of monitoring and comfort care only. The inbound note written by a nurse
             describes the patient’s condition based upon a visual assessment only. The nurse did not
             document a review of the discharge instructions or contact the facility physician for
             orders as required by Health Care Unit Policy and Procedure P-104.60

             There was no plan of care in place in the nine days immediately before his last
             hospitalization on 11/29/2017. In the meantime, nurses documented clear signs that
             the patient’s condition was worsening, including bloody stools, diminished lung sounds,
             pitting edema of the legs, poor oxygenation, and low blood pressure (98/62). When the
             provider was contacted, the nurses were instructed to continue monitoring the patient
             and report if his condition worsens.

             On 11/27/17, the physician documented an encounter and that the patient needed to
             be more compliant; the patient was demanding a change in his diet. Vital signs are
             described as stable and that he had better aeration and his lower legs seemed
             improved. The provider took no steps to definitively treat the patient and made no
             effort to uncover the diagnosis of the retroperitoneal mass. Instead, the doctor
             continued monitoring and comfort care. There is no documentation that the patient
             agreed to palliative or hospice care. The patient was not seen by a provider the next day
             even though he was bleeding from the mouth and had petechia on his trunk and upper
             extremities. This should have prompted immediate concern, since the patient was on
             anticoagulation. No action was taken until the following day, 11/29/17, when the
             provider saw the patient and mused about whether the dose of anticoagulant
             medication was correct. Ultimately, he ordered the patient transferred to the local
             emergency room. There is an outbound note written by a nurse on the intrasystem
             transfer form, but it does not contain all of the information relevant to the patient’s
             ongoing care, and there is no specific statement of the reason higher level care was
             being sought. The patient was admitted to the hospital from the ED and died 20 days
             later.

             Problems with the medical care of this patient post-hospitalization include: an
             inaccurate problem list (not updated since 1/2017); the nurse did not adequately
             examine and document her findings and did not summarize the discharge
             recommendations or contact the Medical Director for orders when he returned from
             hospitalization on 11/19/17; the physician did not incorporate information obtained
             from the hospital discharge records into the patient’s plan of care; the physician did not
             see the patient as frequently as required by DCC Health Care Unit Policy and Procedure

60   Continuity of Care During Incarceration pg. 6, II. G and III. A.



April 2 - April 5, 2018                            Dixon Correctional Center                   Page 48
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 50 of 120 PageID #:11634



             P-11361 or as indicated by his deteriorating condition; and the note written to
             accompany his transfer to the emergency room on 11/29/17 did not contain all of the
             information relevant to the patient’s ongoing immediate care.

        •    The next patient was hospitalized emergently on 5/31/17 because he was having signs
             of a stroke including slurred speech, inability to move or grasp with right arm, tongue
             deviated to the right side, and delayed thought processing.62 He was 61 years old at the
             time. His problem list dated 6/23/16 included dyslipidemia, insulin dependent diabetes,
             CVA (2012), gunshot wound to the head, and degenerative disorder of the thoracic
             spine.

             There is no nursing treatment protocol for stroke; the nursing assessment included vital
             signs and blood glucose and the symptoms described above. The provider was
             contacted and ordered a transport to the emergency department. No orders were given
             to start O2 or an IV while awaiting transport, and there is no documentation of
             subsequent assessment of the patient while awaiting transport. No transfer note was
             written.

             There is no note summarizing recommendations from the hospital after he was
             returned to DCC on 6/14/17 with a diagnosis of cerebral vascular accident (CVA). The
             provider admitted the patient to the infirmary as an acute patient, ordered regular
             medications, and a physical therapy evaluation. No comment was made about discharge
             recommendations from the hospital and there was no documentation of the rationale
             for not implementing the recommendations.

             This patient’s medical care in the months prior to the emergency room visit was
             problematic. First, he was transferred from Big Muddy Correctional Center 18 months
             earlier because of increasing blood glucose levels. He was received at DCC on 4/14/16.
             The receiving nurse noted that he also was followed in the hypertension clinic (HTN is
             not on his problem list), he had a diagnosis of sleep apnea and used a CPAP machine.
             Sleep apnea is not on the problem list and neither the diagnosis of sleep apnea nor the
             need for a CPAP machine are listed on the transfer summary. The CPAP machine was
             not in his property when transferred. The problem of sleep apnea was not identified or
             treated, and he never received a CPAP machine in the 18 months after being received at
             DCC. This may have been a factor contributing to the stroke this patient had in May
             2017.

             He was seen in chronic care clinic for diabetes in August 2016, December 2016, and May
             2017. HbA1C was elevated in December (9.9), so the provider ordered a nighttime dose
             of Lantus in addition to Metformin, with follow up in two weeks. The follow-up
             appointment did not take place. His HbA1C was still elevated when next seen in clinic on

61   Infirmary Care III. 1. A. p. 25.
62   Urgent/Emergent Patient #3.



April 2 - April 5, 2018                 Dixon Correctional Center                             Page 49
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 51 of 120 PageID #:11635



            5/4/17 (9.5) and 70/30 insulin twice a day was ordered; the Lantus and metformin were
            discontinued. Aspirin 81 mg. was also ordered at this visit. Medication for HTN and
            dyslipidemia were continued.

            This patient was also being treated for wounds on his buttocks from August through
            October 2016. A note written by a provider on 8/9/16 indicates that this is related to the
            patient’s paralysis, but the extent of his paralysis is never described. Another episode of
            skin breakdown on his left hip was being treated in May 2017. Undoubtedly his skin
            wounds affected his diabetes and vice versa, and yet this was never considered by
            providers who were treating him. This patient’s diabetes was not managed to obtain
            good control and changes in the plan of care were slow and inadequate.

       •    Another patient was a 61-year-old man seen in the emergency room on 2/11/17 for
            chest pain.63 His problem list contains diagnoses of insulin dependent diabetes with
            neuropathic pain in his feet, which is inaccurate given that the problems listed on the
            outbound transfer summary include hypertension, chronic obstructive pulmonary
            disease, asthma, and hepatitis C. The problem list also does not identify that he has a
            pacemaker.

            The patient was brought to the health care unit. The nurse used the chest pain protocol
            to assess the patient, but did not describe precipitating factors or do an EKG. The
            provider was contacted and ordered transport to the ED. Oxygen and an IV were started
            before transport. A transfer note was written to give to the ED upon arrival. The patient
            was admitted and treated for congestive heart failure and thrombocytopenia until
            discharge on 2/14/17.

            The hospital summary was reviewed by a physician the day after he was released from
            the hospital, 2/15/17. He does comment on the discharge recommendations. He put
            lisinopril and Aldactone on hold until the nephrologist approved resumption. There was
            no note that the nephrologist was contacted to make this decision. The Lisinopril was
            never restarted. He also held the patient’s Lasix for four days. This was a KOP
            medication and there was no note that the patient was instructed to do this. He also
            ordered labs, which were drawn, but the results were never commented on. At the next
            chronic care appointment in April 2017, the provider did not comment on the patient’s
            hospitalization in February.

            While the emergency response was adequate, the fact that the problem list is grossly
            out of date makes treatment of the patient a guessing game. Even after the patient
            returned from hospitalization, the problem list was not updated to ensure its accuracy.
            There were several aspects of care ordered after the patient’s return to DCC that were
            not followed up on, including the medications to be held and restarted, consultation
            with the nephrologist, and lab results. The failure to comment on the patient’s recent

63   Urgent/Emergent Patient #2.



April 2 - April 5, 2018                Dixon Correctional Center                               Page 50
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 52 of 120 PageID #:11636



          hospitalization at the next chronic care visit is emblematic of episodic treatment rather
          than managed chronic care.

          A 24-year-old man with no history of health problems was treated in the ED for chest
          pain on 7/19/17.64 The emergency response was good, including use of the chest pain
          protocol and documentation. However, the patient returned from the emergency room
          with no treatment records and was not seen by a provider. While this man appears to
          be in good condition, he had been seen in January for chest pain and had an abnormal
          EKG at the time of the ED visit in July. Knowing what diagnostic and clinical work was
          done at the ED is essential for the provider to ensure that clinically appropriate care is
          continued after return to the prison. Not only is a provider visit required by the Health
          Care Unit Policy and Procedure P-104, it was clinically indicated.65

In summary, we concur with the First Court Expert’s findings that ED reports were often absent
in the medical records reviewed and the care of patients was problematic before the ED visit
and after the patient’s return to SCC. We agree with the First Court Expert’s recommendations
and make additional recommendations found at the end of this report.

We reviewed six patients who were hospitalized to assess for quality of care at the facility
before and after admission to the hospital. We noted that hospital reports were inconsistently
present in the medical record. We agree with the First Court Expert’s recommendation in the
Emergency Services section that after all offsite emergencies, a provider should see the patient
to document a discussion of findings and a discussion of any changes to therapeutic plans. We
found that while physicians generally evaluated patients after hospitalization, discussion of
findings and a change of therapeutic plan were not well documented. We suspect that this was
because providers do not appear to have the hospital report. Lacking the hospital report,
clinicians do not know what occurred at the hospital and often appeared to be unaware of the
status of the patient’s clinical condition. This makes establishment of a therapeutic plan difficult
to develop.

We found in the review of records of persons hospitalized that clinical care preceding
hospitalization was poor and often resulted in a problem deteriorating and needing to be
addressed on an emergency basis. There were preventable hospitalizations, preventable
morbidity, and preventable mortality. These findings on record reviews are summarized below.

     •    One example was a patient with severe coronary artery disease that resulted in prior
          bypass surgery and multiple cardiac stents.66 The patient also had peripheral artery
          disease, hypertension, high blood lipids, and diabetes, which were all risk factors for
          coronary artery disease. The patient had no problems documented on the problem list
          until March of 2017. The patient saw a provider on 6/29/16. The provider took no


64 Urgent/Emergent Patient #5.
65 Continuity of Care During Incarceration II. F and III. A. pp. 6-7.
66 Hospitalization and Specialty Care Patient #4.




April 2 - April 5, 2018                          Dixon Correctional Center                   Page 51
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 53 of 120 PageID #:11637



         history with respect to angina but did note that the patient was to see the cardiologist
         soon. The patient saw a cardiologist at UIC on 7/6/16. There was no report. Brief
         comments on the referral form noted increased angina over the past two months. The
         cardiologist recommended titrating up nitrate medication (Imdur) for angina and noted
         that the patient needed “aggressive” medical management.

         The patient did not see a physician timely after this appointment. On 7/22/16, a nurse
         saw the patient for chest pain and used an “Indigestion/Heartburn” protocol despite the
         patient complaining of three months of chest pain, “like getting stabbed in the chest
         [after] eating + when walking.” This description is typical of angina. The nurse should
         have used a chest pain protocol. The nurse should also have obtained an EKG and
         should have immediately referred to a physician. Instead, the nurse noted that the
         patient had been on Pepcid and switched to Zantac, both of which are for acid reflux
         disease and neither of which were working. The nurse initially referred the patient to a
         physician urgently, but this was scratched out and a routine appointment was made.
         This was a serious error. This patient had significant angina, but a nurse assumed his
         complaint was for acid reflux disease. The patient was not properly referred, which
         placed him at significant risk of harm.
         On 7/25/16, a nurse again evaluated the patient for chest pain, this time using the chest
         pain protocol. The nurse noted pressure-like chest pain and referred the patient to a
         doctor. An EKG was done. This EKG did not include an automated reading but showed ST
         elevation in lead III consistent with acute ischemia. Dr. Meeks, the Agency Medical
         Director, was at DCC on the day we were reviewing this record. He is an emergency
         medicine physician. He reviewed the record and agreed that this was an ST elevation
         consistent with ischemia. This should have resulted in immediate transfer to a hospital.
         Instead, the physician ordered Prilosec, a medication for acid reflux, and a follow up on
         8/10/16. This was grossly and flagrantly unacceptable practice that placed the patient at
         risk of death.

         On 7/28/16, a doctor saw the patient for the five-day follow up from the 7/6/17
         cardiologist visit. The doctor noted that the cardiologist recommended increasing the
         Imdur, but the doctor took no history and failed to note the evaluation by the nurse four
         days earlier for what appeared to be typical angina, and more importantly failed to note
         the evaluation three days earlier with the EKG showing acute ischemia with typical
         symptoms of angina. The doctor documented referral to cardiology and ophthalmology
         but took no other action and did not update the status of the patient’s therapeutic care.
         Since referrals to cardiology at UIC take on average 100 days, the patient should
         probably have been sent to a local cardiologist.

         On 8/1/16, a doctor saw the patient because Zantac was not working for his presumed
         gastric reflux disease. The doctor took no history of the patient’s pain and advised the
         patient to elevate the head of his bed without realizing that the patient’s symptoms
         might be from his angina. The doctor failed to recognize the prior abnormal EKG. The



April 2 - April 5, 2018            Dixon Correctional Center                               Page 52
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 54 of 120 PageID #:11638



         therapeutic plan was not evaluated or refreshed. This lack of knowledge about how to
         manage angina was significant.

         On 9/16/16, the patient had an episode of chest pain walking up stairs which was
         relieved by nitroglycerin. The doctor recommended a “medical movement” pass and
         increased Prilosec, but did not increase anti-anginal drugs or order cardiac testing (EKG,
         stress testing, or cardiac catheterization). The doctor failed to properly treat angina and
         may have failed to recognize that the patient’s symptoms were angina. The episode of
         care failed to follow generally accepted guidelines or usual practice.

         On 10/27/16, a doctor saw the patient and noted that the patient had chest pain, but
         the doctor was not sure if the pain was related to “gas” or to angina. The doctor thought
         that the patient had lactose intolerance and prescribed a gas relieving medication and
         documented that he would “consider” increasing Imdur (the anti-anginal medication) if
         there was no improvement. This was a judgment error, in our opinion. Gastro-
         esophageal reflux disease (GERD) is not life-threatening. His angina was life threatening.
         The doctor was placing greater significance on a condition that was much less likely to
         cause harm. This was incomprehensible practice.

         On 11/30/16, a practitioner noted that his chest pain “resolved” since eliminating dairy
         and assessed likely lactose intolerance and discussed elimination of lactose from his
         diet.

         On 3/22/17, an NP saw the patient in chronic care clinic but took no history and noted
         that the patient offered no complaints. The NP did not address the chest pain, evaluate
         the prior EKG, and did not address the angina. Notably, the patient had peripheral
         vascular disease that was not being monitored.

         On 3/24/17, a doctor noted that the patient complained of chest pain lying flat that was
         relieved by nitroglycerin. The patient also described chest pain when walking
         accompanied by calf pain when he walked. This description is consistent with angina
         and claudication, a condition of atherosclerosis of leg arteries. Although the patient’s
         description of pain was consistent with angina and peripheral artery disease, the doctor
         prescribed Tums antacid and increased the dose of reflux medication. There was no
         examination of the pulses to assess the peripheral artery disease. The doctor noted that
         a cardiology appointment was pending and ordered a three-week follow up. The doctor
         did not increase anti-anginal medication. This was not generally accepted practice for
         treating angina.

         On 4/17/17, an NP saw the patient and documented that the patient was waking up in
         the middle of the night with chest pain and difficulty breathing. The NP did not order an
         EKG and made an assessment of “chest pain/? GERD,” and advised the patient to take
         Tums first when he got this pain, and if the pain was not resolved to take his
         nitroglycerin. The NP did not adjust the anti-anginal medication. This patient needed to


April 2 - April 5, 2018             Dixon Correctional Center                               Page 53
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 55 of 120 PageID #:11639



            be diagnostically evaluated for ongoing unstable angina, but providers appeared
            ignorant of what should be done.

            On 4/20/17, a nurse evaluated the patient for chest pain at 1:05 a.m. The patient had
            steady pressure in his chest with dyspnea. The nurse called a doctor and the patient was
            referred to a hospital where NSTEMI [myocardial infarction] was diagnosed. The patient
            had two stents placed.

            The care for this patient was grossly and flagrantly unacceptable. The patient had
            multiple risk factors for heart disease and had established severe heart disease. A
            cardiologist recommended titrating up the anti-anginal medication for angina. Despite
            this, the providers at DCC treated his symptoms of angina with antacids on multiple
            occasions and never increased anti-anginal medication. On one occasion, the patient
            had evidence on EKG of acute coronary syndrome that was not addressed and
            unrecognized by a physician reviewing the EKG. The patient should have been referred
            much earlier for cardiac diagnostic assessment, including nuclear stress testing and/or
            cardiac catheterization, but this was not done until the patient had a heart attack. The
            hospitalization and heart attack may have been prevented if earlier diagnostic
            evaluation (cardiac catheterization) occurred. This is another case of underutilization,
            which will be discussed in the specialty care section.

       •    Another patient had HIV infection, high blood cholesterol, and prostate cancer.67 He was
            66 years old. On 8/25/16, the patient was evaluated in chronic clinic for high blood
            lipids. Although the doctor mentioned the patient’s HIV infection and prostate cancer,
            the doctor did not address these conditions. A prior abnormal laboratory result
            (abnormal renal function) was not addressed. On 11/22/16, a doctor saw the patient
            again for chronic disease clinic. The patient asked the doctor about radiation treatment
            for his prostate cancer, but the doctor did not document a response. The kidney
            function was still abnormal (creatinine 1.78), but not addressed.

            On 5/21/17, a doctor saw the patient for chronic disease clinic, but except for high
            blood lipids, none of the patient’s other problems were addressed. The patient reported
            right flank pain, but the doctor took no further history of this and ordered no laboratory
            tests. We believe that all problems should be address at each chronic disease clinic visit.
            Under the current system, many chronic illnesses are never monitored.

            On 6/7/17, a doctor saw the patient for abdominal pain with episodes of vomiting since
            the night before. The patient had anemia, but this was not addressed. The doctor
            admitted the patient to the infirmary for intravenous fluid but ordered no laboratory
            testing. Abdominal pain with vomiting warranted laboratory testing and possibly
            radiologic testing (CT scan or ultrasound), yet these were not done.


67   Hospitalization and Specialty Care Patient #2.



April 2 - April 5, 2018                         Dixon Correctional Center                      Page 54
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 56 of 120 PageID #:11640



         The patient was evaluated on 6/8/17 by a doctor and still had abdominal pain, but the
         physician still ordered no diagnostic work up, instead diagnosing abdominal pain of
         unknown etiology, and prescribed Toradol. Prescribing pain medication for abdominal
         pain of unknown etiology was a failure to follow accepted standards of care, as the
         doctor did not know what the source of the pain was. The doctor should have initiated a
         work up of the abdominal pain.

         On 6/9/17, a doctor ordered that the patient be given a regular diet the following day
         and then be discharged to general population. The following day, the patient
         complained to a nurse that he was weak and in a lot of pain. The nurse described the
         patient as “looks like he is in pain, squinting, and not moving, breathing slowly.” The
         nurse documented that she would talk to the doctor about not discharging the patient.
         The patient was nevertheless discharged.

         On 6/14/17, a doctor saw the patient, who had constant abdominal pain, weakness, and
         diarrhea. The patient had lost 11 pounds over approximately three months. The
         abdomen was tender, and the doctor noted an enlarged liver. The doctor admitted the
         patient to the infirmary and ordered laboratory tests but no diagnostic radiologic
         studies (ultrasound or CT scan). The patient exhibited dehydration (BUN 26), abnormal
         kidney function (creatinine 1.75), possible malnutrition (albumin 2.5), and altered liver
         function (AST 385 and ALT 368). Despite these significantly abnormal blood tests, no
         diagnostic radiologic testing was ordered. The patient should have had a CT scan or
         ultrasound of the abdomen on an immediate basis.

         There was no infirmary note on 6/15/17, but the patient was sent offsite for an
         ultrasound. The patient should have been sent to an emergency room for this study.
         Instead, it was ordered as a consultation. The patient returned to the prison after the
         ultrasound, and on 6/16/17, the ultrasound report was unavailable. The doctor noted
         abdominal pain of unknown etiology and made no other effort to diagnose the patient’s
         condition. This placed the patient at significant risk of harm. There were no physician
         notes on the infirmary from 6/16/17 through 6/21/17, even though the patient had an
         acute illness.

         The ultrasound report, dated 6/15/17, appeared to have been faxed to the facility on
         6/19/17. The report documented a perforated viscus with fluid around the dome of the
         liver. Cirrhosis was also present. These are life threatening findings, yet no one reviewed
         the report for two more days, when an NP noted the findings and described the patient
         as having severe abdominal pain with nausea. The patient was sent to a hospital, where
         he remained after surgery for a perforated viscus. Care for this patient was grossly and
         flagrantly unacceptable and placed him at risk of death. Earlier diagnostic intervention
         was indicated. Serious, potentially life-threatening symptoms were treated as a routine.
         There was a lack of physician follow up. Notably this was during a time when there was
         no physician on staff at the facility.



April 2 - April 5, 2018             Dixon Correctional Center                               Page 55
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 57 of 120 PageID #:11641



       •    Another patient had an annual physical examination on 2/15/16 and weighed 345 lbs.68
            The patient had anemia for over four years without a work up, which fails to follow
            generally accepted guidelines. This patient had high blood lipids, COPD/asthma, prior
            hip replacements, and GERD. In February of 2016, the patient was found to have
            carcinoma in situ of a rectal condyloma, a wart like condition. The patient had seven
            colorectal follow-up visits and one dermatology visit for his rectal lesion. Only two of the
            seven visits included a report, so the therapeutic plan was unclear. At a dermatology
            visit on 1/11/17, biopsies were done and follow up was requested pending biopsy
            results, but the biopsy results were never obtained or followed up by DCC physicians. It
            was not clear what the patient’s clinical status was, as the doctors at DCC failed to
            review reports. On 1/18/17, a liver biopsy, EGD, and colonoscopy were approved in
            collegial review. It was not clear why these tests were recommended, as there was no
            progress note documenting the rationale. The consultation reports were almost all
            missing and the status of the patient was unclear. The patient refused a 4/5/17
            colorectal appointment, but it was not clear why. The patient was not seen after this for
            over five months. The biopsies taken by dermatology on 1/11/17 were never checked
            on. The liver biopsy, EGD, and colonoscopy were never approved or completed. A
            physician never followed up with the patient about his rectal squamous cell cancer or on
            the failed appointment back to colorectal service.

            On 7/11/17, blood tests done for unclear reasons showed persistent anemia and
            elevated alkaline phosphatase, a liver enzyme, but these were never followed up by a
            physician at the facility.

            On 9/8/17, the patient developed difficulty breathing and was unable to get up off a
            chair. An NP admitted the patient to the infirmary and ordered tapering prednisone,
            antibiotics, a chest x-ray, CBC, and CMP.

            A doctor covering at the facility discharged the patient from the infirmary on 9/11/17.
            The doctor documented reviewing the x-ray, which he perceived as normal. The x-ray
            report actually showed an elevated left diaphragm and left pleural effusion with left
            lower lobe atelectasis abnormalities that should have resulted in immediate physician
            examination and further radiological diagnostic studies (CT scan). The elevated
            diaphragm suggested something was pushing up on the diaphragm and this needed to
            be diagnostically resolved, but was not.

            The radiologist x-ray report was not reviewed until 9/13/17. The doctor reviewing the
            report did not examine the patient, but documented that the patient was doing well
            and planned to repeat the x-ray in three weeks. This was unacceptable. The patient
            should have been examined and a CT scan should have been done promptly.



68   Hospitalization and Specialty Care Patient #7.



April 2 - April 5, 2018                         Dixon Correctional Center                       Page 56
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 58 of 120 PageID #:11642



         The chest x-ray was repeated on 9/20/17 and showed a density in the left base, a
         possible combination of pleural effusion and infiltrate. A doctor again did not examine
         the patient, but wrote a note that he would schedule the patient and would consider
         repeating the x-ray. This was grossly and flagrantly unacceptable. The patient had an
         abnormal x-ray indicating a serious infection or other serious disease and to not
         examine the patient is unacceptable practice.

         By 10/5/17, the patient told a nurse that he had not been able to walk for six weeks. The
         patient had come to the infirmary in a wheelchair from general population to take a
         shower. The patient was dizzy and was not able to independently transfer. The nurse
         noticed that he was wheezing. The nurse referred to a doctor for possible infirmary
         placement. The patient should have been evaluated promptly, yet was not seen for
         three days. This patient’s serious medical condition was being neglected.

         On 10/10/17, a doctor noted the prior abnormal chest x-ray and expiratory wheezing,
         and assessed COPD; a chest x-ray, prednisone, nebulizer treatment, and oxygen were
         ordered. No laboratory tests were ordered. The patient was ordered to the infirmary
         but was not admitted to the infirmary until 10/14/17, four days later. On admission to
         the infirmary the patient weighed 300 lbs. The patient had a 45-pound weight loss over
         20 months, which was unrecognized. This is either a serious systemic deficiency or
         indifferent medical care or both. The infirmary admission note failed to acknowledge
         the abnormal chest x-ray or develop a plan for that. The doctor noted that the patient
         had COPD and a self-care problem. No other history was taken. The prior history of
         squamous cell carcinoma of the rectum was not recognized. The doctor ordered no
         diagnostic studies; a CT scan was indicated. No laboratory tests were ordered but should
         have been done. The patient should have been admitted to a hospital, but no diagnostic
         studies were done. Care was grossly and flagrantly unacceptable.

         Even though the patient was admitted to the infirmary for COPD, the patient was not
         seen regularly. After the 10/14/17 infirmary admission note, a doctor did not see the
         patient until 10/27/17, almost two weeks later. The patient was not eating or drinking,
         and the doctor documented abdominal pain, decreased appetite, and that the patient
         appeared dehydrated. The patient should have been admitted to a hospital. Instead, the
         doctor documented that he would consider permanent placement and ordered a CBC
         and CMP. The failure to recognize acute and serious problems was grossly and flagrantly
         unacceptable medical practice.

         The blood work reported 10/27/17 showed significant dehydration (BUN 69), renal
         failure (creatinine 2.46), a life-threatening serum calcium (16), and anemia (hemoglobin
         11.9). These life-threatening laboratory results were not reviewed for three days, when
         the doctor next saw the patient. This was grossly and flagrantly unacceptable practice.
         The patient was sent to a hospital.




April 2 - April 5, 2018            Dixon Correctional Center                               Page 57
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 59 of 120 PageID #:11643



         The patient was discharged from the hospital almost a month later, on 11/19/17. He
         had been diagnosed with hypercalcemia, pleural effusion requiring a chest tube,
         pneumonia, anemia, renal failure, bilateral deep vein thromboses, and an undiagnosed
         retroperitoneal mass thought to be lymphoma. His last two weeks at DCC are described
         above in the Urgent Care patient #1 record review. The patient died after a second
         hospitalization about a month later.

         A coroner’s report listed multi-organ failure and sepsis as the causes of death, but noted
         that the patient had lymphoma which had not been previously diagnosed. Remarkably,
         the autopsy documented that the retroperitoneum was “unremarkable” and the
         regional lymph nodes were “unremarkable,” yet during hospitalization at UIC, a CT scan
         showed a large retroperitoneal mass and multiple lymph nodes. The coroner did
         document that the patient had lymphoma, and it was not clear if the coroner had the
         lymph node biopsy result, which the facility never obtained.

         This patient’s death was possibly preventable. Follow up of the patient’s rectal cancer
         was poor and the patient was lost to follow up. A biopsy in January of 2017 was never
         followed up. Liver biopsy, EGD, and colonoscopy approved in collegial review in January
         of 2017 were never done. The patient had anemia that was not worked up for four
         years. Once the patient developed a pleural effusion in September, he was
         incompetently managed for almost two months, at which time his disease was so
         advanced that he could not be treated. Earlier diagnosis and treatment may have
         prevented his death.


Specialty Consultations
Methodology: Review specialty tracking logs. Interview the scheduling clerk. Perform record
reviews of persons who have had specialty consultation.

First Court Expert Findings
The First Court Expert found lengthy delays in obtaining an appointment at UIC. The date of the
order for consultation and the date of the appointment are not included on the DCC offsite
tracking log. This made it very inefficient to track the timeliness of the appointment based on
the order. On occasion, appointments are delayed so long that new referrals have to be made.
The First Court Expert’s opinion was that if a system wants to efficiently track whether offsite
specialty consultations are timely, they must track the date of order, date of authorization, date
of appointment, and date of primary care follow up for discussion of the consultation with the
patient.

The First Court Expert recommended that delays in scheduled offsite appointments must be
eliminated. He recommended that DCC obtain authorization from the UIC scheduling
coordinator within seven days after approval of the consultation. When UIC cannot provide the
service within 30 days, a local service needs to be used. He also recommended that
immediately after the patient returns from the offsite service, a nurse review the paperwork


April 2 - April 5, 2018            Dixon Correctional Center                                Page 58
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 60 of 120 PageID #:11644



reports related to the consultation and, if unavailable, take steps to obtain these reports. After
paperwork is obtained, a primary care appointment needs to be scheduled so the primary care
clinician can review the report and discuss findings and recommendations with the patient. This
discussion needs to be documented in the medical record.

Current Findings
The findings of the First Court Expert were confirmed by our review as still in existence. We
agree with the First Court Expert’s recommendations. We confirmed the First Court Expert’s
findings and identified additional problems as listed below.
    • The scheduling log is not standardized from facility to facility and does not appear to be
       used to monitor timeliness of offsite consultations.
    • At DCC, 22% of consultations on the scheduling log do not have a referral date. The
       collegial review appears to be the milestone used to establish the onset of a referral for
       care.
    • Milestones, especially the referral and collegial review, are not consistently
       memorialized in the medical record.
    • The five-day “writ return” visit occurs without a consultation report. Providers do not
       typically update the clinical status of the patient. The only information conveyed on the
       five-day writ return provider note is to document the recommendations of the
       consultant, if they are known. The diagnoses of the consultant are not included on the
       problem list or followed as part of the chronic illness program, and are not consistently
       documented as part of the five-day writ return review. In this respect, the provider is
       merely acting as a second scheduling clerk and not as a medical provider following the
       clinical status of the patient.
    • Care before and after consultations was poor and resulted in preventable adverse
       events.
    • There remain significant delays in getting patients scheduled at UIC. Yet even though
       delays are significant, alternate sources of consultation are not used. This results in
       delays of care that can be harmful.

Studying scheduled offsite events has been difficult at all IDOC facilities.69 The referral process
at DCC requires the doctor to write a referral on a form that is received by the scheduling clerk
and discussed at the next collegial review.70 The scheduling clerk transmits this information to
the corporate UM doctors. After the collegial review, referrals that have been approved and are
for local services are promptly scheduled. Referrals that are to go to UIC are placed in folders

69 At NRC, we never received the scheduling tracking log we requested, even though the document we requested is apparently

used by the scheduling clerk. We were not able to talk to her until after the visit. At SCC, we did not receive the scheduling
tracking log we requested until after the visit. Before the visit, we received a tracking log nonresponsive to our request. At DCC,
we received a tracking log, but it did not contain information for a year as we had asked and was again nonresponsive to our
request. We asked again for this information after the visit. We were then told that prior to August 2017, a tracking log for
specialty care was not being used, which we verified as accurate.
70 A collegial review is a Wexford utilization management process. Doctors from each correctional facility have a conference call

with a Wexford corporate physician and every consultation referral is discussed. During this process, the Wexford corporate
utilization physician either approves or denies the consultation request. These conference call meetings ostensibly occur
weekly.



April 2 - April 5, 2018                       Dixon Correctional Center                                                  Page 59
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 61 of 120 PageID #:11645



for the corresponding specialty service. The scheduling clerk has 21 folders for UIC referrals.
The specialty services with the largest volume include cardiology, neurology, ophthalmology,
orthopedic surgery, urology, rheumatology, and radiology. On the day of our visit there were 75
requests for service that had not yet received an appointment.

The scheduling clerk faxes the requests to a UIC scheduler, who arranges for appointments. The
UIC scheduler permits 10 scheduled appointments a week. This amounts to 520 appointments a
year. The arrangement with UIC is that IDOC is allowed 2160 outpatient visits a year at no cost.
IDOC facilities allowed to participate in this arrangement include Stateville, Pontiac, Sheridan,
and DCC. The 520 permitted visits a year at DCC approximates the average number of allowable
visits for each of these four facilities (2160 divided by four). It appears therefore that
consultation timeliness is predicated on the availability of free care and not on the need of the
patient. By contract, Wexford is responsible for the cost of offsite medical care and should they
choose to have the patient seen elsewhere, they would be responsible for the cost.71 We were
told that approximately 90% of offsite medical care goes to UIC, which is 100 miles away, as
opposed to the 3-15 miles for local hospital providers. By design, IDOC has placed the geriatric
unit with many of the sickest patients at DCC. Yet, it has dramatically reduced access of this
population to specialty services. This has caused predictable morbidity and mortality.72

A quality improvement study in April 2017 showed that appointments were delayed for many
services. The average time to see a consultant was as follows:
    • 239 days for gastroenterology
    • 225 days for rheumatology
    • 187 days for urology
    • 179 days for neurology
    • 175 days for orthopedic surgery
    • 172 days for radiology
    • 147 days for oncology
    • 137 days for pain clinic
    • 134 days for endocrinology
    • 133 days for infectious disease
    • 100 days for cardiology

The criteria used by IDOC in this study was that urgent consults were to occur in a week and
non-urgent consults were to occur within eight weeks based on the Wexford-IDOC contract.
None of these averages meet contract requirements and probably most patients require an
earlier appointment. These data show that the specialty care to UIC is significantly delayed and
thereby fails to protect patients from harm.


71 Exhibit 1, Schedule E, page 1 Non-Hospital Services states that Wexford is responsible for all professional services that are

NOT in a hospital setting. Contract between State of Illinois, Department of Healthcare and Family Services and Wexford Health
Services dated 5/6/11.
72
   We note in the mortality review section that there were six death records from DCC reviewed and all six were preventable.
Many were related to lack of access to timely specialty care or other higher level services.



April 2 - April 5, 2018                      Dixon Correctional Center                                                Page 60
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 62 of 120 PageID #:11646



We were told by the Wexford attorney that prior to August 2017 there was no scheduling log at
DCC. It appears that the scheduling log is a convenience log for the scheduler to coordinate
scheduling with offsite consultants. It is not used as a log to determine if patients receive timely
care. The only consistent item tracked on the offsite log is the collegial review date. It is present
on all entries. Referral dates appear to be less important events. 172 of 785 (22%)
appointments in the specialty tracking log do not have a referral date. It therefore appears that
the key variable in a referral is when the referral is approved, not when it is referred.

The First Court Expert found that appointments to UIC are not consistently timely and that
these appointments are not tracked. We found that 142 (18%) of referrals on the log (excluding
refusals and denied referrals) do not have an appointment date and are therefore pending. Of
142 pending referrals, 32 (23%) have been waiting longer than three months. Of the 32
appointments pending longer than three months, seven (22%) do not have a referral date, so
the length of time from referral to appointment cannot be tracked.

According to the HCUA, for a period of time when there was no physician at the site, collegial
reviews were not done. The HCUA discovered piles of requests for offsite referrals, apparently
from mid-level providers, that were not being evaluated in collegial review. The HCUA started
demanding that selected referrals be immediately scheduled based on her clinical sense of the
need and the scheduling clerk began scheduling patients at the direction of the HCUA.

With respect to documentation of specialty care which is required by IDOC Administrative
Directives, we could not find evidence in progress notes of consistent documentation of
referrals or collegial reviews. We could also not find evidence that doctors seeing the patients
after consultation understood what had occurred at the consultation. This resulted in
fragmented care, lack of continuity of care, and in some instances, preventable adverse events.
Due to lack of funds, the number of transportation vans has been reduced over the years. In the
past, the facility had as many as 42 cars for transportation and this has been reduced to 13.
There is one functioning wheelchair van for use for the disabled. This van is borrowed by other
facilities regularly, including from Illinois River, Stateville, Hill, and Sheridan. It was not possible
to verify whether the lack of adequate transportation vehicles is a barrier to timely attendance
for offsite consultation care, but it should be studied. Many patients, including those with
significant disabilities, complained as documented in medical records about a black box. One
inmate was injured when being transported while in a black box. The inmate did not appear to
be secured with a seat belt. We were unable to review this during our visit and noticed this
episode of injury on a chart review. But transportation for appointments should be evaluated
by IDOC to ensure patient safety.

We confirmed the First Court Expert’s finding that consultant reports were frequently
unavailable. This had an adverse effect on patient care.

We reviewed four records that verified our findings and demonstrated poor clinical care. A
summary of these is provided below.



April 2 - April 5, 2018             Dixon Correctional Center                                   Page 61
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 63 of 120 PageID #:11647



     •   One patient had acute myeloid leukemia and was receiving chemotherapy and oncology
         care at UIC.73 The patient went to chemotherapy five times from 2/27/17 to 3/28/17.
         There were no reports from UIC. For the five oncology visits there was only one five-day
         post writ follow up by a provider. That note did not document the problems of the
         patient or include a therapeutic plan update. The patient was apparently losing weight,
         but it was not being documented. On 3/9/17, the patient had a potassium of 6, which is
         a critical value, yet it was unnoticed at the facility. This level of potassium requires
         immediate attention, especially in someone with kidney disease, which this patient had.
         About a week after this critical value, UIC called about a treatment for elevated
         potassium noticed on one of their labs, but the nurse appeared to transcribe their
         directions inaccurately. The nurse documented that UIC recommended lactulose for an
         elevated potassium, which is not recommended therapy.

         Doctors at DCC failed to document all of the patient’s problems in their notes and failed
         to document a therapeutic plan for the patient throughout the course of care we
         reviewed. The therapeutic plan of the oncologist was only known in its general terms
         and the only communication with the oncologist was by way of very brief
         recommendations on the referral form. The DCC physicians were not following
         laboratory values during chemotherapy, even though chemotherapy can cause
         significant deterioration of blood counts. About a week after a series of chemotherapy
         sessions, a DCC doctor saw the patient, but did not monitor laboratory values, did not
         document knowledge of the therapeutic plan, and did not document all problems. The
         patient was documented as having no complaints. The following day, the patient was
         emergently hospitalized for multi-lobe pneumonia with a critically low neutropenia
         (0.5), low platelets (9), and hypotension. The low white blood count was likely due to
         chemotherapy, and this was unrecognized and unmonitored by providers at DCC. This
         patient was basically unmonitored throughout this series of specialty consults, which
         placed him at risk of significant harm and may have resulted in a preventable
         hospitalization.

     •   Another example was a 48-year-old man who was transferred to DCC in February of
         2015 with a diagnosis of metastatic colon cancer.74 The thinned chart volume we
         reviewed was labeled volume three of three volumes, but we actually discovered that
         there were six volumes of medical records for this individual.75 When the patient
         transferred to DCC, he was being followed by oncology and was on chemotherapy. The
         patient was to be scheduled for chemotherapy at the infusion center and also with the
         oncologist for clinic follow-up visits. We started review of this patient for a 1/3/17
         chemotherapy visit. The patient was scheduled for nine chemotherapy visits, which
         appeared to occur timely. Only three of the nine visits included a report. There were
         recommendations for oncology clinic follow up on two occasions, but we could not


73 Hospitalization and Specialty Care Patient #3.
74 Hospitalization and Specialty Care Patient #1.
75
   This is yet another example of why an electronic medical record is necessary.



April 2 - April 5, 2018                      Dixon Correctional Center                     Page 62
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 64 of 120 PageID #:11648



            verify that these occurred. A recommended CT scan was done a month late and there
            was no report of the CT scan in the record. A recommended Doppler test was done two
            months late and there was no report of this test in the medical record. The five-day
            post-consultation physician visits seldom occurred. Moreover, it was not possible
            reviewing the progress notes of the DCC medical staff to understand the progress,
            status, or problems of the patient. The chemotherapeutic agents being used were not
            identified. A complication of chemotherapy (hand foot syndrome and response or non-
            response to chemotherapy) was not documented as known to DCC physicians and was
            not being monitored. It appeared that the scheduling clerk was managing this patient’s
            care. This care was indifferent.

       •    Another patient had Crohn’s disease, an inflammatory bowel disease.76 The patient
            transferred to DCC from SCC. He was being followed at UIC for infusions of vedolizumab,
            a monoclonal antibody medication that is used as an alternative to tissue necrosis factor
            medication for moderate to severe Crohn’s disease. On 1/31/17, while at SCC, the
            patient weighed 235 lbs. Crohn’s disease is an intestinal disorder characterized by
            inflammation of the colon or small intestines causing pain, diarrhea, bloody stool, and
            weight loss. Between 2/8/17 and 4/24/17, the patient was treated with vedolizumab
            three times in the infusion clinic at UIC. Reports were not available for these visits.
            Doctors saw the patient after each of these visits, but we could not verify that a report
            was returned or was reviewed. The doctors did not take a history after these visits or
            note the status of the patient. The doctors would merely reschedule infusion therapy
            without monitoring the progress of the patient. At a five-day post-consultation visit on
            3/28/17, a doctor documented that the patient complained of weight loss, but the
            doctor took no history, failed to verify the amount of weight loss, and merely stated,
            “doing well per GI and pt.” This was despite the patient complaining of weight loss. On a
            nurse visit on 4/24/17, a nurse documented that the patient had abdominal discomfort.
            The patient weighed 190 lbs., which was a 45-pound weight loss since transferring from
            SCC on 2/2/17. This weight loss was unrecognized. The patient’s disease was not being
            monitored. Reports from UIC were unavailable. UIC and DCC were not coordinating
            care. The patient may have been deteriorating and was apparently losing weight
            without being monitored. The DCC providers were indifferent to this patient’s serious
            medical condition.

       •    Another patient had severe mental illness and hypertension.77 He had persistent
            hyponatremia (low serum sodium) for more than three years, probably due to his
            psychotropic medication or mental illness, yet this was not documented as a problem
            and not documented as being monitored by medical staff. The patient had an inguinal
            hernia that progressively enlarged and was not treated for two and a half years, when it
            had enlarged into the scrotum. This patient also developed a pressure ulcer on his left
            hip on 6/14/17, which continues to affect the patient as of 4/4/18. The only staging of

76   Hospitalization and Specialty Care Patient #5.
77   Hospitalization and Specialty Care Patient #6.



April 2 - April 5, 2018                         Dixon Correctional Center                     Page 63
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 65 of 120 PageID #:11649



         the wound was on 7/26/17, when an NP diagnosed a stage II ulcer. An NP documented
         ordering DuoDERM on 7/26/17. When we asked the current physician at the site about
         this wound, he replied that the patient picks at the wound and is mentally ill. Neither of
         these explanations is documented in the medical record as an etiology of the
         persistence of the wound. The patient has had this wound for over eight months and
         should have evaluation for a chronic non-healing ulcer, which includes evaluation for
         osteomyelitis. Wound care was not well documented. This type of wound can result in
         systemic infection and should be managed more carefully. On 7/31/17, without
         explanation, the patient became disoriented, drinking shampoo, and vomiting. He was
         initially placed on mental health crisis watch but subsequently became disoriented and
         was talking to himself. He was referred to mental health and was then sent to a hospital.
         There were no medical notes prior to his transfer to the hospital.

         Upon return to DCC, there were only limited notes from the hospital and no hospital
         discharge summary. The patient had four of four blood cultures in the hospital growing
         gram positive bacteria and the patient had rhabdomyolysis (breakdown of muscle) and
         bilateral hydronephrosis (enlarged kidneys typically from inability to drain urine). How
         this patient developed such a serious systemic infection at DCC is unknown because of
         the paucity of medical evaluations prior to hospitalization. It may very well have been
         due to his pressure ulcer. His care appeared neglectful. The patient was discharged from
         the hospital on 8/8/17. The DCC doctor noted that the patient had bilateral
         hydronephrosis and needed an ultrasound. The DCC doctor also noted that an infectious
         disease doctor requested weekly CBC and CMP with an infectious disease follow up in
         four weeks. The patient had a Foley catheter. The doctor at DCC did not document the
         diagnosis or the reason for the blood infection or the reason for the Foley catheter.
         Blood cultures were ordered for 10/1/17 and 10/2/17, after completion of antibiotics.
         An ultrasound was completed on 8/25/17, but the report was not obtained. The patient
         saw the infectious disease doctor on 9/8/17, but there was no report. The patient still
         had the Foley catheter and the infectious disease doctor recommended consulting the
         urologist about discontinuing the catheter. A doctor discontinued the Foley catheter
         without consultation with an urologist. An urologist saw the patient on 10/2/17. There
         was no report. The referral form had brief comments by the urologist recommending
         urine culture, ultrasound of the kidneys, continuing Flomax, and return in two to four
         weeks. When the intravenous antibiotics were completed the patient was sent to
         general population. An ultrasound was completed on 10/18/17, and showed bilateral
         hydronephrosis with distended urinary bladder, and large post void residual. This
         condition can cause permanent kidney damage if untreated. On 10/19/17, the patient
         was referred to urology. This referral was approved on 12/12/17 and approved again on
         2/1/18. As of 4/4/18, the patient had still not seen a urologist. Uncorrected
         hydronephrosis can result in end-stage renal disease. This patient has been waiting over
         six months for a follow-up urology visit. We note that the average wait to see urology is
         187 days. This person needed a more timely consultation, as he may sustain permanent
         kidney damage. The lack of reports was significant and made it impossible to



April 2 - April 5, 2018            Dixon Correctional Center                               Page 64
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 66 of 120 PageID #:11650



         understand the status of the patient. It appeared that the lack of reports also made it
         difficult for DCC providers to understand how to manage this patient.


Infirmary Care
Methodology: The clinic space and equipment in the infirmary was inspected, nursing staff
were questioned, clinical charts audited, nurse logs reviewed, porters questioned, and patient-
inmates interviewed. There was only limited contact with the infirmary physician.

First Court Expert Findings
The First Court Expert noted that infirmary LPNs were working outside the scope of practice,
patients were not seen by the provider at the minimum required intervals, an RN was not
assigned to the infirmary on all shifts, the provider charting was limited in format and content,
call buttons were not available in all rooms, there was insufficient equipment in the infirmary,
and there were defective and/or insufficient sheets and pillows.

Current Findings
With the exception of the finding that LPNs were working outside of their scope of practice, we
agree with the findings of the First Court Expert’s findings and we identified the following
additional findings:
   • Fifty percent of the patient-inmates housed in the infirmary were classified as requiring
       total or partial care with their activities of daily living.
   • One long-term patient had developed contractures of all his limbs and stage 4 decubitus
       ulcers while housed in the infirmary.
   • At least half of the infirmary patient population requires skilled nursing care; however,
       the infirmary is neither staffed nor equipped to provide this level of care.
   • Physical therapy services are not provided in the infirmary.
   • Provider admission and progress notes were brief and contained limited clinical
       information or rationale for treatment plans.
   • Provider admission and progress notes did not meet the frequency and timeliness
       standards established by the IDOC.
   • Admission RN notes are written in accord with the established timelines. Nurse notes
       are written daily and provide useful information on the clinical status of a patient.
   • The quality of provider notes was inconsistent and failed to reflect key components of
       the patients’ histories, physical findings, and the treatment plan.
   • In spite of the high level of physical and mental impairment of the patients housed on
       the infirmary, there were no electric beds in the infirmary. This is a barrier to the
       delivery of needed care and put the staff at risk for injuries.

The infirmary is located on the second floor of the medical building across from the ADA
housing unit. The infirmary has 28 beds; the census was 18 on the day of the inspection. The
physical plant and layout is unchanged since the First Court Expert’s report. Nurses reported
that the provider is expected to write progress notes within 48 hours of admission and three


April 2 - April 5, 2018            Dixon Correctional Center                              Page 65
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 67 of 120 PageID #:11651



times a week for “acute” admissions, twice a week for “chronic” patients, and once a week for
“permanent” patients. The provider concurred that acute admissions are to have thrice weekly
notes, but chronic and permanent patients were only required to have weekly progress notes.
IDOC Policy 04.03.120 Offender Infirmary Services78 directed providers to write admission notes
with 48 hours and progress notes no less than three times a week for acute patients and once a
week for chronic patients. Review of five infirmary records verified that four of five provider
admission notes were written within 48 hours or on the next working day. One record of an
“acute” did not yet have a provider admission note or a progress note as of the sixth day of
admission. The frequency of the provider progress notes for these five patients were: no note
to date as of day six of stay,79 one progress note five days after admission and then none for the
next two weeks,80 six progress notes in 21 days,81 one note in 20 days,82 and one note in nine
days.83 The timeliness of the progress notes was not found to be fully in compliance with this
policy; four of the five infirmary records did not comply with this established policy. Nursing
notes were consistently entered no less than daily and commonly on every shift.

It was reported that an RN is assigned to the infirmary on all shifts seven days a week. LPNs and
CNAs provide added staffing in the infirmary. A number of inmate hospice workers supervised
by the nursing staff assist with a variety of tasks.

Nine of the individuals in the infirmary were designated as requiring assistance with activities of
daily living (seven partial assistance, two with total care); thus 50% of the infirmary patient
population were unable to fully care for themselves. Included in this non-independent group
were individuals with metastatic cancer, dementia with contracted limbs, post CVA, advanced
multiple sclerosis, and dementia. The RN on duty stated that all nine would be permanently
housed in a skilled nursing facility if they were not incarcerated.

We note that the IDOC acknowledges a lack of appropriate housing for the infirm and disabled
elderly prisoners. In her deposition, the IDOC Agency Medical Coordinator84 answered
questions on this issue.

         “Q. What were you proposing in this e-mail of August 2nd, 2016?
         A. For them to consider an assisted living environment at Kewanee or in another facility
             or changes to a current facility.
         Q. And in this you say that you’re writing to bring attention to the effect our aging
             population has on the facility infirmaries, right?
         A. Correct.



78 Reference Offender Infirmary Services.
79 Infirmary Patient #1.
80 Infirmary Patient #2.
81 Infirmary Patient #4.
82 Infirmary Patient #3.
83 Infirmary Patient #5.
84 This nursing position reports to the Agency Medical Director and supervises the Regional Nurse Coordinators.




April 2 - April 5, 2018                      Dixon Correctional Center                                            Page 66
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 68 of 120 PageID #:11652



         Q. And we are having problems placing offenders due to our infirmaries being full and
              this is only going to continue to get worse as the baby boomer population ages,
              right?
         A. That’s what I wrote, yes.
         Q. Do you know if anything has come of this suggestion?
         A. I do not know.
         Q. Getting tired of having to figure out where to put aging and elderly prisoners?
         A. I want to appropriately place them for care, for appropriate care, and meet the
              operational needs of our department.”85

Although approximately half of the infirmary rooms had nurse call buttons, many of the
patients were unable to utilize them due to their advanced mental and physical conditions.
Only the restraint/negative pressure room has direct line of sight from the glass window in the
nurse station.

We identified a number of concerns and deficiencies in the care provided to infirmary patients
as noted below.
    • This patient was admitted to the DCC infirmary on 3/30/18 upon transfer from Schwab
       Rehabilitation Center in Chicago.86 The nurse admission note written on Thursday
       morning/early afternoon of 3/30/18 listed the diagnoses as neurogenic bladder, seizure
       disorder, and low back pain, and noted that the patient used a seizure helmet, wore a
       diaper due to urinary incontinence, was confused and disoriented, and walked with a
       cane. The admission nursing note failed to note that the patient had advanced multiple
       sclerosis. The patient was assigned to the “Acute” status. Nursing notes were written on
       every shift. As of 4/3/18, five days after admission, there was not a provider admission
       note or a progress note in the infirmary record. Five days after infirmary admission, this
       patient had not been seen by a provider. This is not in accord with IDOC policy.87 One of
       the other DCC providers should have been scheduled to cover infirmary admissions
       during the vacation of the assigned provider.

     •   The next patient is a 35-year-old patient who was admitted to the infirmary on 11/22/17
         with abdominal pain and weight loss.88 Prior to admission to the infirmary he had been
         in nurse sick call on 10/25/17 for abdominal pain and constipation, and his weight was
         165 lbs. He was seen again in five nurse sick calls in October and November 2017 for
         similar symptoms. His abdominal pain worsened with meals, he had nausea and
         vomiting, and was provided a variety of over the counter medications. On 11/8/17, his
         weight had dropped to 154 lbs.

         On 11/22/17, nursing referred him to the NP because of knife-like abdominal pain for
         two weeks and a pulse of 120. The NP noted that the patient’s weight was 144, a drop

85 Deposition of Kim Hugo, April 11, 2018 pp. 69-70.
86 Infirmary Patient #1.
87 Reference #IDOC Policy 04.03.120 Offender Infirmary Services.
88 Infirmary Patient #2.




April 2 - April 5, 2018                     Dixon Correctional Center                     Page 67
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 69 of 120 PageID #:11653



         of 21 pounds within one month. The NP admitted him to the infirmary for observation
         and a battery of stat tests (CBC, CMP, amylase, lipase, thyroid studies). The lab results
         showed urine ketones, mildly elevated total bilirubin (1.5), and mild electrolyte
         abnormalities. The infirmary nurse spoke with the physician, who advised continuation
         of the current management. On the same day, the patient voiced having pain
         near/behind his umbilicus. For the next few days he continued to have abdominal pain
         with poor appetite, and the hard marble sized spot above his umbilicus continued to
         cause pain. On 11/27 and 11/28/17, the physician examined the patient and felt that he
         had a non-reducible umbilical hernia. The physician sent the patient to the KSB
         Emergency Room on 11/28/17. An abdominal CT Scan at KSB showed no evidence of a
         hernia but showed terminal ileum inflammation. KSB recommended follow-up with a
         surgeon for a possible inflamed umbilical stump due to inflammatory bowel disease. At
         the patient’s request he was discharged on 11/29/17 from the infirmary, and referrals
         for gastroenterology and general surgery consultations were submitted. Only an
         admission weight had been recorded during his eight day stay in the infirmary. No order
         was placed to repeat the abnormal comprehensive metabolic panel (total bilirubin) or to
         schedule an EGD and a colonoscopy.

         The patient was seen by the NP 12/24/17 and had a weight of 141 lbs. Nurses saw the
         patient in nurse sick call on 12/24/17, 1/4/18, 1/8/18, 1/9/18 (141 lbs.) for abdominal
         pain. An NP saw the patient again on 1/12/18 for abdominal pain and a mass of
         unknown origin near the umbilicus. Nurses saw the patient again at nurse sick call on
         1/14/18, 1/16/18 (130 lbs.), and 1/18/18 (130 lbs.) for abdomen pain and tenderness,
         left testes pain, and abdominal bloating. On 1/23/18 (123.7 lbs.), a nurse noted that the
         patient was jaundiced/icteric, and his abdomen was tender to the touch. On 1/25/18,
         the patient was sent to Town Square General Surgery for the consultation requested on
         11/29/17. The patient returned with a diagnosis of significant jaundice. Stat labs drawn
         at the surgeon’s office showed elevated total bilirubin of 14.9, alkaline phosphatase
         509, ALT 327, and AST 136 with normal amylase and lipase levels.

         On 1/26/18, the patient as transported to the UIC ED and admitted to the hospital. His
         3/7/18 UIC discharge summary noted the diagnosis of mucinous producing
         adenocarcinoma/cholangiocarcinoma, biliary stents insertion, and s/p excision of an
         umbilical nodule. The patient was readmitted from the infirmary to UIC on 3/13/18 for
         weight loss and malnutrition. He was started on Gemcitabine chemotherapy and
         returned to DCC on 3/16/18 with the diagnosis of Metastatic Cholangiocarcinoma.

         The patient was readmitted to the DCC infirmary on 3/16/18. The patient was
         transported to receive chemotherapy infusion at UIC on 3/20/18 and 3/27/18, and went
         to an oncology appointment on 3/24/18. Nursing notes were written on nearly every
         shift from 3/19/18 to 4/2/18. The patient’s condition is determined to be terminal and
         chemotherapy is palliative. The patient’s weight has decreased from 111 lbs. on 3/21/18
         to 104 lbs. on 3/28/18.



April 2 - April 5, 2018            Dixon Correctional Center                               Page 68
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 70 of 120 PageID #:11654



          Although the patient had multiple encounters with the DCC health care team between
          10/25/17 and 1/25/18, including one admission to the infirmary and a referral to KSB
          emergency, they missed opportunities to more expeditiously and thoroughly evaluate
          this patient’s symptoms and condition.

          Following a month of unexplained abdominal pain, when the patient was noted on
          11/22/17 to have lost 21 pounds and laboratory tests and a CT scan at KSB failed to
          identify a cause, he should have been admitted for additional diagnostic workup. EGD,
          colonoscopy and contrast CT were indicated. The general surgery consultation
          requested on 11/29/17 was not scheduled until 1/25/18, at which time the patient was
          already overtly jaundiced. This two-month delay for a surgical consultation in a
          continuously symptomatic patient was unacceptable. Although the total bilirubin
          performed on 11/22/17 was only mildly elevated, the comprehensive metabolic panel
          should have been repeated after his infirmary discharge on 11/29/17, especially since
          the patient continued to have abdominal pain and lost another 20 pounds over the next
          two months. All of these missed administrative and clinical opportunities to intervene
          and appropriately manage this patient’s care resulted in avoidable delays that have
          negatively impacted on his care and his health.

     •    The next patient is an elderly patient with long standing dementia, history of pica,89
          hypertension, upper and lower extremity contractures, and deep decubiti ulcers.90 He
          was thought to have Picks Disease (frontotemporal dementia). He has been housed in
          the infirmary for a number of years. The infirmary record reveals daily vital signs and
          nursing notes. He requires total care (feeding via gastric tube, bathing, diapers). His
          limbs are fully contracted, he remains in a fixed fetal position. He was observed being
          transferred to a tub by the CNA and a hospice worker. He has chronic decubitus ulcers
          (pressure sores) over his coccyx and left gluteus. These ulcers have required antibiotic
          treatment on at least two occasions in the past year (September 2017 and October
          2017). The wounds are now emitting a foul-smelling discharge and one was noted as
          deeply tunneling toward bone. The nurses write no less than daily progress notes. On
          3/15/18, the nurses noted that the coccyx ulcer was foul smelling and on 3/20/18 the
          nurse wrote that one of the ulcers had a putrid smell and was tunneling. She requested
          a consult from the infirmary provider. On 3/21/18, the provider saw the patient, advised
          continued local wound care, and submitted a referral request to the wound care clinic at
          CGH Hospital in Sterling, IL. This was the only note written by the provider between
          3/15/18 through 4/3/18. A single provider note in nearly three weeks for this
          permanent resident of the infirmary with an infective decubitus ulcer is not in
          compliance with the IDOC Offender Infirmary Services guidelines.91 The extreme
          contractures and the recurrent pressure sores in this patient are strong indications that
          the past and current level of care in the DCC infirmary does not meet the community


89 Pica is an eating disorder typically defined as persistent eating of nonnutritive substances.
90 Infirmary Patient #3.
91 Reference IDOC Policy 04.03.120 Offender Infirmary Services.




April 2 - April 5, 2018                        Dixon Correctional Center                           Page 69
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 71 of 120 PageID #:11655



            standard of care. Contractures are preventable with ongoing physical therapy; decubitus
            ulcers are preventable with frequent repositioning of the patient in beds or wheel chair.
            The manifestation of these findings in this long-term patient indicates that the DCC
            infirmary is not able to provide a level of care that is expected to be provided in skilled
            nursing facilities. Once the patient started to develop contractures, he should have been
            transferred to a facility in the IDOC or in the community that could have provided the
            needed preventive care.

       •    The next patient is a 46-year-old who was admitted on 3/14/18 to the infirmary.92 Nurse
            and provider admission notes were completed on the day of admission. His admitting
            diagnosis was right foot ulcer/cellulitis with a purulent discharge. Intravenous fluids and
            antibiotics were started. The patient also has a history of depression, schizophrenia, and
            cardiac murmur. There were nursing notes written at least once on every shift; dressing
            changes were performed multiple times a day. There were six provider notes from
            3/14/18 through 4/2/18 (19 days). On 3/19/18, wound cultures grew MRSA, which is
            sensitive to the antibiotics being administered. The patient was placed in contact
            isolation, where he remained until isolation was discontinued on 4/1/18. Progress notes
            on 3/19/18 (improved), 3/20/18 (no drainage), 3/21/18 (granulating), 3/22/18 (healing),
            3/27/18 (slow healing), and 4/1/18 (sanguineous discharge) documented the status of
            the infection. The care provided to this patient was deficient and did not meet the
            community standard of care. The failure of the provider to initiate investigations to
            identify an underlying, potentially correctable, etiology of this chronic foot ulcer of six-
            month duration was unacceptable.

            During this infirmary admission there was no reference to the previous treatment in
            September to December 2017 for an infection at the same site. This important clinical
            information would have raised the possibility that there was some underlying cause for
            this recurrent infection. A recurrent infection would have warranted further lab studies
            including blood glucose, HbA1C, CBCs and a careful examination for the adequacy of
            arterial circulation (pulse, arterial blood flow) and sensation in the involved foot. None
            of these indicated tests and examinations were performed. There was also no
            documentation that the patient’s history of a cardiac murmur resulted in an
            examination of his heart. The cause of this recurrent infection was never evaluated nor
            explained, minimizing the opportunity to implement prevention measures and putting
            the patient at risk for another reoccurrence of this serious infection.

       •    The next patient is a 61-year-old with a history of hypertension, hyperlipidemia, BPH,
            psychiatric disorder, and atrial fibrillation. 93 He was admitted to the infirmary on
            3/27/18 with dizziness. His medications on admission included Atorvastatin, aspirin,
            Flomax (Tamsulosin), Zoloft (sertraline), Cogentin, Haldol, and possibly Norvasc
            (amlodipine). A nurse admission note was recorded on 3/27/18. The nursing note on

92   Infirmary Patient #4.
93   Infirmary Patient #5.



April 2 - April 5, 2018                Dixon Correctional Center                                Page 70
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 72 of 120 PageID #:11656



            3/28/18 documented orthostatic drops in blood pressure and the patient was placed on
            fall precautions. On 3/29/18, the first and only provider note stated that the patient was
            now off Norvasc (a medication for blood pressure) and that Midodrine was being
            administered TID. The provider note made no mention of the recent past history of
            atrial fibrillation, the recent history of admission to Karen Shaw Berea (KSB) hospital for
            similar symptoms and did not include a cardiac examination. Nursing notes were written
            almost on every shift with orthostatic blood pressure measurements performed twice
            daily. The patient was asymptomatic but had orthostatic drops in blood pressure of
            20mmHg.

            The patient had been admitted to KSB approximately 10 days prior with orthostatic
            hypotension with syncope. He was also found to have paroxysmal (intermittent) atrial
            fibrillation with a low-moderate CHADS-VASc94 score for which anti-platelet treatment
            (aspirin) was initiated at this time. His hematocrit was 40 and hemoglobin 13.5; his
            echocardiogram revealed an ejection fraction of 60-65% with a moderately dilated left
            atrium and trace mitral valve regurgitation. None of this pertinent information was
            recorded on any of the progress notes during this infirmary admission.

            There was only a single very limited provider note recorded from 3/27/18 to 4/3/18
            (eight days) for this acute admission. This is not in accord with IDOC Policy,95 which
            directed that acute admissions have three provider notes per week. The failure to even
            succinctly summarize the recent KSB admission and testing put the patient at risk for
            being inappropriately managed in the infirmary. The patient should have had a basic
            metabolic panel (glucose, BUN, electrolytes), CBC, and an ECG performed. The provider
            note did not indicate the cause of this patient’s dizziness and persistent orthostatic
            hypotension nor document possible alternative etiologies. Consideration should have
            been given to a cardiac arrhythmia or side effects of some of the patient’s other
            medications (Tamsulosin, sertraline) and to seeking specialty consultation for this
            patient’s unexplained orthostatic hypotension.

In summary, a number of the patients admitted to the DCC infirmary require a higher level of
care than can be delivered in the DCC infirmary. These high-risk patients need to be transferred
to a skilled nursing facility in the community until this higher level of care can be provided in an
IDOC facility. The provider notes in the infirmary failed to meet the IDOC standard for
timeliness and do not adequately address the acute and chronic needs and illnesses of the each
infirmary patient.

With the exception that since RN’s are assigned to all shifts in the infirmary, we did not find
that LPNs are working outside their scope of services, we agree with the recommendations of
the First Court Expert and have additional recommendations that are found at the end of this
report.

94   The CHAD score determines whether a patient requires anticoagulation for atrial fibrillation.
95   Reference #IDOC 02.04,120 Offender Infirmary Services.



April 2 - April 5, 2018                         Dixon Correctional Center                            Page 71
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 73 of 120 PageID #:11657




Pharmacy and Medication Administration
Methodology: We reviewed medication services by touring the medication room with the
Nursing Supervisor (Wexford) who is also the vendor’s Site Manager. We observed nurses as
they prepared, administered, and documented medication administration. We reviewed
medication administration records and corresponding medical records of 12 patients selected
from lists of patients on medications that cannot be missed. We also reviewed medication
room inspection reports, pharmacy reports, the Wexford–IDOC contract, Administrative
Directives, and DCC operational policies and procedures.

First Court Expert Findings
The system used and policies and practices described in the First Court Expert’s report are
unchanged today. Medications are provided by BosWell, a subcontractor to Wexford, using a
“fax and fill” system. Pharmacy assistants are responsible for sending orders and requisitions
for stock medication to be dispensed by BosWell. These same personnel receive shipments and
verify medications received against those ordered. Once this is completed, the medications are
moved to the medication room where they are prepared by nurses for administration.
Medications were either administered by nursing staff to a line of patients waiting in line at the
health care unit or were taken to the living units and administered through the food port at the
cell door. A security officer escorted the nurse while administering medication cell side.
Documentation of medication administered, refused, or not available is done on a paper
Medication Administration Record (MAR) that is kept in a binder in the medication room for the
current month and filed in the medical record the month after.96 The First Court Expert had no
adverse findings with respect to medication administration.

Current Findings
Medication administration has apparently deteriorated since the First Court Expert report.
Medication administration at DCC is problematic and relies on outdated practices that are no
longer considered safe from patient harm. These problem areas include:
   • Handwritten and incomplete orders
   • Inconsistent documentation by providers in the progress notes about the decision to
       order medication and clinical rationale
   • Handwritten transcription of orders to the MAR
   • Late transcription of orders
   • Pre-pouring medication
   • Use of unsanitary envelopes to administer medications in the Special Treatment
       Center97 (STC)
   • Not having the MAR available during medication administration in STC
   • Not documenting administration of medication at the time it is given.




96   Lippert Report DCC p. 21.
97   This is a mental health unit at the DCC.



April 2 - April 5, 2018                         Dixon Correctional Center                 Page 72
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 74 of 120 PageID #:11658



Chronic disease patients are not monitored to ensure continuity in treatment. Their compliance
with prescribed treatment is not assessed. Prescription end dates do not coincide with chronic
clinic appointments and require patients to request renewals via sick call.

In addition, we found that medication errors are documented and reported, but not analyzed
to determine root causes or trended to identify problems and improve patient safety.
Persistent problems with medication practices are not subject to corrective action or systematic
quality improvement.

Orders and Delivery of Medication
Medications are obtained from BosWell Pharmacy Services, via subcontract with Wexford.
Prescriptions are faxed to BosWell and filled in 30-day “blister packs” and then delivered to
DCC. A pharmacy assistant at DCC receives and inventories the medications and then puts them
into the medication room nurses use to prepare medication to give to patients. The lead
pharmacy assistant reported that prescriptions faxed to BosWell by mid-afternoon are received
the next day. Prescriptions faxed after that take another day to arrive. If medications are
urgently needed, they can be obtained from a local pharmacy.

We toured the room used to administer medications to inmates housed in general population,
the medication storage room where nurses work, and the area where the pharmacy assistants
send and receive medication supply. These rooms were clean, uncluttered, well-lighted, and
kept secure. There is a refrigerator with a thermometer and temperature log that was up to
date. All other refrigerators used to store medications had thermometers and documentation
of daily temperature checks. Of the logs inspected, temperatures were within the correct
range. There was an opened bottle of lemon juice in the refrigerator that was undated. Multiple
dose containers should always be dated when opened and not used for more than 30 days after
opening. We also found four undated insulin vials of the 10 being used by nurses in the
dispensary on Monday April 2, 2018 to give insulin to diabetic patients. Multidose vials should
also be dated when opened. No outdated medication was found in the pharmacy/medication
administration areas. We did find expired HIV rapid test material in the refrigerator in the
dispensary, occult blood testing material, and eye wash solution in the nurses’ room in X-
House.

Issues with accountability of controlled substances were identified by facility audits of
Institutional Directive (ID) #04.03.110 in the spring of 2016.98 Accountability of controlled
medications was also found in pharmacy inspections during that same time.99 Corrective action
was implemented and substantial compliance with ID #04.03.110 was found in performance by
the fourth quarter of the year and was sustained in 2017.100 On Monday April 2, 2018, we
observed the count between day and evening shift, and verified that it was accurate. Other
issues identified in the pharmacy inspection reports were pre-signing for medication


98 Facility Review Report, April-June 2016, July-September 2016.
99 Dixon Correctional Center Annual Governing Body Report, September 21, 2016 pp. 142-143.
100 Facility Review Report, October 2016-December 2016, January-March 2017.




April 2 - April 5, 2018                    Dixon Correctional Center                         Page 73
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 75 of 120 PageID #:11659



administered, outdated medications still being administered, patient specific blister cards used
for stock, medication not stored correctly, and failure to document medication administered.
The only corrective actions taken were education and counseling. There is no systemic analysis
to determine root cause and develop solutions that support performance improvement or
prevent human error.

Orders for prescription medication were often barely legible. The lead pharmacy assistant
reported that BosWell seldom returns orders because they are unreadable. However, a nurse
could not decipher a provider’s handwriting when asked by the Expert during chart review.
Only 73% of the orders reviewed were complete (signed, dated, and timed). Only 64% of the
orders had a corresponding progress note. Sometimes there was a comment written on a lab or
diagnostic study report indicating intent to order medication; however, there was no progress
note. The providers need to document their decisions and rationale about treatment in the
progress note, but at DCC this is not done consistently.

Nurses transcribe provider medication orders onto the patient’s MAR. We did not find any
transcription errors among the 12 charts reviewed. We did find that sometimes nurses
handwrite the new order over an old order.101 This is an alteration of the record and should be
prohibited. We also found a consistent pattern of transcribing orders more than a day after the
order was written.102 This causes a delay in the initiation of treatment. In fact, only 70% of the
medications ordered had the first dose administered within 24 hours of the start date.

Transcription errors are by far the most common type of medication error reported to the DCC
CQI committee.103 These errors are evaluated to document whether there was harm to the
patient. There is no other documentation or other report that medication errors are trended or
analyzed to identify systemic sources of error, nor has it been identified as a problem for
possible improvement by the CQI committee.104

Medication errors have long been recognized as a substantial area of focus in improving the
safety of patient care.105 Handwritten orders and transcription have been eliminated in many
correctional health care programs. An obvious solution is to install computerized provider order
entry (CPOE). This eliminates transcription by hand. Labels generated from the computerized
order after it has been reviewed by a pharmacist are affixed to the MAR.106 Automated
dispensing cabinets are also being used more often now to record the withdrawal of controlled
substances and eliminate manual inventory control systems like that implemented at DCC
because of non-compliance on the audit at DCC. Upgrading pharmacy services in this way

101 Pharmacy/Medication Administration Patients #3 & 7.
102 In four of 11 charts (36%), the order was transcribed more than eight hours later.
103 DCC Annual Governing Body Report, September 21, 2016 p. 144.
104 HCU Policies and Procedures P-129 p. 68 only requires analysis of individual events but does not analyze error trends. See

also the DCC Annual Governing Body Report, September 21, 2016 p. 144. The report of medication errors made to the CQI
committee does not include root cause analysis nor is there any discussion of change.
105 Institute of Medicine (2000), To Err is Human: Building a Safer Health System. Washington DC: The Academies Press.
106Patient Safety Network. (2017) Medication Errors, Agency for Healthcare Research and Quality available at

https://psnet.ahrq.gov/primers/primer/23/medication-errors.



April 2 - April 5, 2018                     Dixon Correctional Center                                                Page 74
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 76 of 120 PageID #:11660



requires capital expenditure and would only likely happen as a statewide decision made by
IDOC. But if these pervasive problems are not identified, discussed, studied, or reported at the
facility level, IDOC is without notice that there is a systemic issue that must be addressed
statewide.

When the medication arrives from BosWell, a pharmacy assistant verifies the medication
received against the order, which serves to identify dispensing errors. Once verified, the
medication is put in the nurses’ medication work room into boxes designated by the housing
location of the inmate.

Medication Administration
There are two ways medications are administered at DCC. Inmates in general population come
to the HCU and stand in line to receive their medication. In the STC, a mental health treatment
program, medications are brought to the inmate by a nurse and administered cell-side.
Practices of staff are problematic with both methods.

Nurses pre-pour all medication administered to inmates in general population. The only
exception is “as needed” (PRN) medications. Pre-pouring entails multiple steps: looking at the
MAR; selecting the right medication for the patient; and popping the pill out of the blister pack
into a soufflé cup. The soufflé cups are placed in a tray with a card with the patient’s name on
it. If it is a medication that must be crushed, the nurse will crush it in advance as part of the pre-
pour. If the patient had a pattern of not taking the medication, the nurse waits until the inmate
appears at the window and indicates he will take it. Then the nurse obtains it from the blister
pack, crushes it and administers it to the patient. We were told by the Nursing Supervisor
(Wexford) that all controlled medications are crushed; any others are only crushed as a result of
an order to do so. Blanket crushing policies such as this are not recommended. Any medication
to be crushed should only be as a result of a provider order. We did not observe medication
being floated. Documentation that medication was given takes place after all medications have
been administered to the general population. The only exception to this practice is “as needed”
medications, which are documented as given at the time administered.

Correctional officers supervise inmates waiting in line for medication. Inmates are called over
by housing unit, so the line does not become too long. There is also an officer near the
medication window who monitors the inmate’s behavior during and immediately after
medication is administered. Nurses use the name and photo on the inmate’s identification card
to verify that it is the right patient. When asked if they had ever had an inmate exchange
identification cards, the nurses said no and were surprised to hear that it occurs with some
regularity at other correctional facilities. Because of the window between the nurse and the
patient, there is very little interaction that takes place. This barrier diminishes the opportunity
for inmates to ask questions or voice concerns about the medication, side effects, or other
symptoms they may experience. Nurses are also unable to observe more than the inmate’s face
and so cannot identify changes in the inmate’s condition at these encounters.

Problems with this method of medication administration are:


April 2 - April 5, 2018             Dixon Correctional Center                                 Page 75
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 77 of 120 PageID #:11661



    •    Pre-pouring defeats the purpose of patient specific packaging. As soon as the
         medication is taken out of the blister pack, verification that it is the correct medication,
         for the right patient, at the right time, and the right dose is not possible. This is a patient
         safety risk and unnecessarily exposes the patient to errors in administration (receiving
         the wrong drug). It is also a wasteful use of the cost of blister packaging.
    •    Nurses do not have a way to verify medication that is not taken. Visual identification of
         remaining medication is not accurate.
    •    Medication is not documented at the time it is given. This practice is a source of errors
         and omissions in documentation of patient care.

Medications administered to inmates in the STC are also pre-poured. Adjustments have been
made in times when medication is administered to accommodate expectations for inmate
treatment programming and the time available for any one medication pass is limited.

We accompanied a nurse escorted by a correctional officer during the midday medication pass
in STC. The medications to be administered were in small envelopes with each inmates’ name.
The officer approached the cell door and the nurse called out the inmate’s name as it was
opened. Each cell had one or two inmates. The inmate stood in the doorway. The nurse asked
to see the inmate’s identification card but did not use a second identifier. The nurse poured the
medication into the inmate’s hand or, if the medication was “floated,” into a glass of water that
the inmate had. The nurse and the officer observed the inmate swallow the medication and
checked his mouth afterward. If the inmate did not want to take a particular medication the
nurse put it back in the envelope. One inmate questioned the identity of one of the
medications he was to receive. Because the medication was not in its original container the
nurse could not identify it. Instead, the inmate returned the medication to the nurse. She said
that she would check and tell him what the medication was at the next medication pass. The
interaction between the nurse, officer, and inmates was professional.

The MAR is not taken when the nurse administers medication in the STC and so the nurse did
not document administration at the time the medication was given. The nurse is instead
expected to document after returning to the nurses’ medication work room.

Problems with medication administration in the STC are the same as those listed for the
method used in general population and in addition include:
   • Repeated use of the same envelopes is a source of transmission for infectious disease
      because they are handled multiple times.
   • Crushed medications in the envelope contaminate other medication in the envelope
      and may cause an adverse interaction.
   • The MAR is not available to the nurse at the time medication is administered and
      therefore is not used as a reference when there is a concern or question at the point of
      patient care.




April 2 - April 5, 2018              Dixon Correctional Center                                  Page 76
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 78 of 120 PageID #:11662



Only 37% of the MARs selected for review were complete.107 Documentation of doses given,
refused, or not available was missing from five of eight charts reviewed. This is extremely poor
performance and calls into question the accuracy of the MARs. Contemporaneous charting on
the MAR at the time of administration is considered the nursing standard of practice. DCC does
not meet this standard of professional performance.

KOP medications are delivered to inmates in general population once a day at a line designated
for this purpose. There are no KOP medications in the STC.

When we shared feedback about our findings with the HCUA, we were told that the
programming requirements of STC are such that the only way medications can be delivered is
the method being used now. Similarly, she explained that they tried to administer directly from
the patient specific blister packs in general population but that it took too much time, so they
reverted to pre-pour. It is true that pre-pour reduces the amount of time the nurse is with the
patient, but it significantly increases the risk of medication error and patient harm. Both
arguments are another way of saying that facility operations are impeding nurse’s ability to
provide patient care safely and in accordance with contemporary standards of practice. This is
dangerous and needs to be fixed.

Renewal of Chronic Disease Medications
Chronic disease medications are provided to patients monthly either as KOP or each dose is
administered by a nurse. The scheduled appointments for chronic disease clinic do not coincide
with the end date on medications ordered for chronic disease. Providers are to be notified of
impending expiration dates.108

DCC HCU Policies and Procedures for Chronic Disease require providers to review current
medications and ensure continuity of prescription medicines.109 During our record review we
identified several patients prescribed medication that required continuity who had lapses on
their care.110 Chronic disease patients are not monitored to ensure continuity in treatment nor
is their compliance with prescribed treatment assessed.

In summary, DCC medication services do not meet the standard of practice, they employ
outdated methods that compromise patient safety, and they are not reviewed and analyzed to
make improvements that prevent human error.


Infection Control
Methodology: We interviewed the medical lab technician assigned to track and report on
infection control. We also interviewed inmate-porters, reviewed the Infection Control Manual,


107 Pharmacy/Medication Administration Patients #6, 7, 8, 9 & 12.
108 HCU Policies and Procedures P-128 Medication Services p. 61.
109 HCU Policies and Procedures P-107 p. 11.
110 Intrasystem Transfer Patient #1, Pharmacy/Medication Administration Patients #1, 2 & 4, Infection Control Patient #1.




April 2 - April 5, 2018                      Dixon Correctional Center                                                Page 77
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 79 of 120 PageID #:11663



CQI minutes, and other documents related to communicable diseases and infection control. We
also reviewed the charts of two patients who completed a course of TB prophylaxis.

First Court Expert Findings
The First Court Expert Report noted that there was no named infection control nurse at DCC.
Two nursing supervisors shared responsibility for compliance with IDOC policy concerning
communicable diseases, blood borne pathogens, and compliance with Illinois Department of
Public Health reporting requirements. Inspection of the health care areas and inquiry about
infection control practices revealed that personal protective equipment was available, and that
infectious waste was properly disposed. He was unable to confirm that inmate porters assigned
to work in the infirmary had received any training in cleaning and sanitation; the Nursing
Supervisors had not addressed the issue with the porters.111

Current Findings
We agree with the findings of the First Court Expert’s report. In addition, we identified
additional findings and confirmed some of the findings of the First Court Expert’s findings as
follows:
    • Paper barriers were noted to be used on most but not all examination tables.
    • The floors and surfaces in the health care building, particularly the second and third
       floor, are dirty or have deteriorated to the extent that they are a medium for
       transmission of infectious disease.
    • Inmate porters are allowed to work in the infirmary without being trained in proper
       cleaning procedures and personal protection.

When we asked the Nursing Supervisor (IDOC) to speak with the person responsible for
infection control, we were directed to the medical lab technician (Wexford). The lab technician
did not see herself as having responsibility for infection control. She does submit reports of
infectious conditions as required to the state Health Department. She also tabulates the
monthly infection control report that is presented at the CQI meeting. This report lists the
number of patients placed in isolation, compliance with testing the room for negative pressure,
cases reportable to Public Health, MRSA cases, and patients screened for, monitored, and
treated for HIV, and HCV. She was knowledgeable of the facility’s infection control manual,
including control of infectious disease outbreak, and has assisted in several investigations
including norovirus, chicken pox, and MRSA. She also has experience with the facility’s
approach to controlling influenza transmission. The chronic care nurse manages the HIV and
HCV clinics. The HCUA stated that she has overall responsibility for infection control only
because of the number of vacancies in her supervisory staff. There is no single person with
leadership and responsibility for infection control. The lab technician has insufficient training to
be responsible for the infection control program.

CQI Minutes and the 2016 Annual Report show that communicable disease data is collected
and reported monthly. There is minimal to no discussion of the meaningfulness of the data

111   Lippert Report DCC p. 33.



April 2 - April 5, 2018            Dixon Correctional Center                                Page 78
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 80 of 120 PageID #:11664



reported. CQI Minutes also report statistics regarding skin infections due to MRSA. Data does
not include tracking of skin infections due to other pathogens. Equipment and instructions for
prevention, response, and reporting of occupational exposures were readily available at the
facility.

The IDOC Infection Control Manual was reviewed. It was last updated in 2012. While the
material in the manual is thoughtful and many resources are provided, some of them are out of
date. The manual should be updated at least every two years. An up to date and accurate
infection control manual is critically important in guiding the work of staff assigned these duties
in the absence of dedicated positions for trained infection control staff, as is the case at DCC.
The IDOC Nursing Treatment Protocols, revised March 2017, were reviewed, and provide
guidance to nurses in the care of common infectious diseases and infections such as scabies,
urinary infection, rash, pediculosis, chicken pox, and skin infections.

We note in the Clinic Space and Sanitation sections of this report many infection control
challenges and hazards that were observed during our site visit at the facility that need to be
remedied to prevent spread of infection or safety hazards to patients, including elderly inmates
at risk of falls.

The CQI minutes report four occupational exposures to blood borne pathogens in 2017.112 The
HCUA reported that three of these were needlestick injuries. She requested Wexford provide a
different type of re-sheathing needle to help prevent additional injury. To date, Wexford has
not responded to her request. At a minimum, Wexford should conduct an evaluation of the
effectiveness of existing hypodermic needles and review of feasibility of instituting more
advanced engineering controls as required by Occupational Safety and Health Administration
(OSHA).113 Further, the CQI committee should conduct a focused review of these injuries and
determine what measures to implement in order to increase employee safety.

One porter had documentation in his medical record that he had received formal training on
blood borne pathogens and had been vaccinated against hepatitis B. The other porter had not
yet been trained concerning his duties in sanitizing patient rooms, showers, tub rooms, and
showers, and had received only the first of the three required hepatitis B vaccination shots. He
is reportedly scheduled to receive the required training. Neither porter had been offered
hepatitis A vaccination, even though there is a higher risk of exposure to pathogens, and a more
frequent and higher degree of sanitation is needed in the infirmary.

Tuberculosis screening is completed annually. We did not evaluate actual practices for TB
screening. We reviewed the charts of two patients who completed prophylaxis. In one case, the

112   DCC Infection Control Minutes August, September, and October 2017.
113




     osha3161
preventing needlestic



April 2 - April 5, 2018                      Dixon Correctional Center                     Page 79
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 81 of 120 PageID #:11665



inmate gave a history of a positive skin test and there was a record of a normal chest x-ray in
2006. In April 2017, a physician ordered the skin test and x-ray repeated. The x-ray was normal
but no results for the skin test were recorded. Six months later at a chronic care clinic, the
inmate requested TB prophylaxis. The NP documented that he was asymptomatic and had a
normal chest x-ray and initiated treatment. Once initiated, the inmate was seen in TB clinic
monthly for review of medication compliance and symptom review. Labs were drawn as
ordered.114

The other patient received three TB skin tests in July and August 2017, all recorded as 20mm,
which is considered positive. A chest x-ray was normal, and he was asymptomatic. TB
prophylaxis was initiated shortly thereafter. He was seen by the nurse monthly in TB clinic for
review of medication compliance and symptom review. Labs were drawn as ordered.

In both cases, initial tuberculosis skin testing and follow up was haphazard. Once treatment
was initiated and the patient seen by the TB control nurse, monthly care was timely and
appropriate.115

If tuberculosis prevention were managed by specifically designated nurses according to
standardized protocol with provider consultation, the initiation of preventive treatment would
be more timely and precise. We note as described in the Clinic Space section of this report that
the negative pressure unit in Room 35 of the infirmary is tested, with results documented in a
nursing log on a weekly basis.

Inmates may request HIV testing at any time and it is also offered to inmates just before release
from incarceration. Inmates who are infected with HIV are managed as part of the chronic clinic
program with oversight from UIC. Hepatitis C (HCV) disease is also managed via the chronic care
clinic, with their work up and treatment directed by UIC.


Radiology Service
First Court Expert Findings
The First Court Expert’s report did not include any findings about the radiology equipment or
services.

Current Findings
   • The Illinois Emergency Management Agency (IEMA) radiation safety inspections and
       reports for the radiology units at DCC are current. The active x-ray equipment at DCC
       was found to be in compliance with the Radiation Protection Act of 1990.
   • The access to plain film x-rays at DCC is acceptable.
   • The turnaround time for radiologist readings and return of the reports is good.


114   Infection Control Patient #1.
115   Infection Control Patient #2.



April 2 - April 5, 2018               Dixon Correctional Center                           Page 80
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 82 of 120 PageID #:11666



       •    The system decision not to have the x-ray technician wear radiation exposure
            dosimeters may not be in accord with State of Illinois regulations and is definitely not in
            accord with community practice.

Plain film and fluoroscopy x-ray services are provided Monday-Friday during the daytime hours.
A single radiology technician staffs and manages the unit. This technician also assists the
management of the optometry clinic, which is located 20 feet from the radiology suite. Studies
not provided at DCC are referred to UIC or two local hospitals. Patients requiring emergency x-
rays are generally referred to the nearby Katherine Shaw Bethea Hospital (KSB) emergency
room.

It was reported that there is not a waiting list for non-urgent onsite x-rays. Most x-rays are
reported to be taken within one to two days after receiving the order. Weekend and holiday
requests are completed on the next working day. The requests and the radiology log for four
patients were reviewed. All four had films taken within one to three days of the request. All of
the films were read within 24 hours, with a report faxed to DCC on the day after the reading.
The films are read by a local contracted radiologist.

During the Expert’s visit the existing and aging plain film radiology unit was removed, and a
used but updated non-digital unit was being installed. The radiology technician has a work
space inside the entrance to the radiology suite that has a locked door.

Although the Illinois Emergency Management Agency (IEMA) Division of Nuclear Safety,
Certificate of X-ray Registration was not posted in the radiology suite, the x-ray technician
produced the certificate, the IEMA list of active equipment, and a April 25, 2017 letter from
IEMA stating that during the April 18, 2017 radiation safety inspection, that the DCC “radiation
producing equipment and operative procedures reviewed by the inspector were in compliance
with applicable Illinois radiation protection regulations.”116 The x-ray technician produced her
current license that is valid through July 31, 2018.

The x-ray technician was noted not to be wearing a radiation exposure dosimeter badge. She
stated she had been told by Wexford that the State of Illinois does not require the use of
dosimeters. She communicated that she is required to wear separate dosimeters at two
different medical facilities in the Rockford area where she works in her off hours.

In summary, the radiology services at DCC have reasonable access and turnaround time of
reading and reports. The decision of the system to not provided radiation exposure dosimeter
badges is not in accord with community standards and needs to be further reviewed by the
IEMA.

The First Court Expert’s report did not have any recommendations about the radiology services.
We have noted recommendations that are noted at the end of the report.

116   Reference IEMA Division of Nuclear Safety Certificate and Letter.



April 2 - April 5, 2018                         Dixon Correctional Center                      Page 81
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 83 of 120 PageID #:11667




Dental Program
Dental: Staffing and Credentialing
Methodology: Reviewed staffing documents, interviewed dental and other staff, reviewed the
Dental Sick Call Log and other documents.

First Court Expert Findings
    • DCC has one full-time dentist, one 14-hour part-time dentist, two full-time assistants,
        and no dental hygienist, a serious omission. To expect the dentists to provide hygiene
        and periodontal care to 2300 inmates in addition to their expected dental workload is
        unrealistic and, in our opinion, cannot be done. It is also a poor use of a dentist’s time
        and resources.
    • CPR training is current on all staff, all necessary licensing is on file, and DEA numbers are
        on file for the dentists.

Current Findings
Dental staffing has not changed materially since the First Court Expert’s Report. We agree with
the First Court Expert that dental staffing is inadequate and the lack of a dental hygienist is a
serious omission.117 Moreover, we identified current and additional findings as follows.

Most dental personnel work 10-hour days (from 6 a.m. to 4 p.m.); however, patients are not
treated until count ends, typically after 8 a.m.118 Dentists are paid for two hours (6 a.m. to 8
a.m.) when patients are not available. The clinic has been closed Mondays for about a year,
since Dr. O’Brien reduced his time by 10 hours, and Wexford has been unable or unwilling to
find a dentist to work Mondays. The dental assistant is present on Mondays, the day there are
no dentists present. This is a foolish waste of patient treatment time resources and should be
corrected immediately.119

We were told that an IDOC dental assistant position vacated by a retirement two years ago has
finally been advertised.120 In addition, there is one dental assistant vacancy. The current
(Wexford) dental assistant has not had formal dental assisting training and does not take x-rays,



117 Makrides, N. S., Costa, J. N., Hickey, D. J., Woods, P. D., & Bajuscak, R. (2006). Correctional dental services. In M. Puisis (Ed.),
Clinical Practice in Correctional Medicine (2nd ed., pp. 556-564). Philadelphia, PA: Mosby Elsevier, p. 557 (“In prisons where
routine dental care will be provided, the basic dental team should consist of a dentist, dental assistant, and dental hygienist”).
118 Dr. Crisham: Wednesday 6 a.m. to 4 p.m. & Friday 6 a.m. to 10:30 a.m.; Dr. O’Brien: Tuesday, Wednesday & Friday 6 a.m. to

4 p.m.; and Dr. Schmidt: Friday: 6 a.m. to 4 p.m. There are 54.5 hours of dentist coverage Tuesday through Friday, or 1.36 full-
time dentist equivalents (FTE). Of the 54.5 dentist hours, 12 (21%) are between 6 a.m. and 8 a.m., a period when patients are
not available. This ‘dead time’ comprises 0.3 FTE, reducing the dentist FTEs available for treatment to 1.06 FTEs
119 While a case can be made for one dental assistant arriving shortly before patient treatment begins to prepare the clinic for

patients’ arrival, two hours is too much time. Moreover, since the dental assistant leaves at 3:30 p.m., it is unlikely the dentists
(whose day ends at 4 p.m.) are treating patients.
120 “In need of a dental assistant. It has been vacant since 2016 and it is starting to effect productivity. Backlog numbers are

starting to go up again.” Dixon Correctional Center Quality Improvement Committee, August QI Meeting Minutes, September
2017, p. 1 (emphasis in original). That the position had not been filled at the time of our visit (April 2018) illustrates the
indifference IDOC has shown to the Dixon dental program.



April 2 - April 5, 2018                         Dixon Correctional Center                                                     Page 82
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 84 of 120 PageID #:11668



a critical deficiency. CPR is current on all dental staff. Licensure and DEA registration is current
for all dentists.

Dental: Facility and Equipment
Methodology: Toured the dental clinic and radiology area to assess cleanliness, infection
control procedures, and equipment functionality. Reviewed the quality of x-rays taken at DCC
and the reception centers. Reviewed compliance with radiologic health regulations. Observed
clinical care.

First Court Expert Findings
    • The clinic consists of three chairs and units with adequate free movement around them.
        Two dental units are two years old and in good repair. The third chair is old, worn, and
        does not work. There are no plans to repair this chair.
    • There is a panoramic unit in the health services x-ray department in a dedicated room. It
        is old but functions adequately. The x-ray unit in the clinic works well. The autoclave is
        old but functions well. The compressor is in the basement and works well. The
        instrumentation is adequate in quantity and quality. The handpieces are old but well-
        maintained and repaired when necessary.
    • The cabinetry is old and showing wear and corrosion and staining on work surfaces, but
        is functional, although this makes disinfection of surfaces more difficult. The ultrasonic
        works well.
    • There was a separate sterilization area of adequate size and surface workspace. The
        staff office is large with a single desk. The dental records are maintained in this room. It
        also houses the dental laboratory with its equipment and workspace. There is adequate
        room for all. The clinic is adequate in size and function to meet the needs of the inmate
        population.

Current Findings
Dental facilities and equipment have not changed materially since the First Court Expert’s
Report and are adequate. While we concur with the First Court Expert, we identified current
and additional findings as follows.

The clinic comprises three chairs and units, with adequate free movement around them.
Dentists and assistants have adequate room to work unimpeded. Two dental units are in good
repair. The third chair is old and has not worked for at least four years.121 There are no plans to
repair this chair. There is no ultrasonic scaler.

The foot pedal controls on three sinks are non-functional and are secured with clear packing
tape. According to the dental assistant, a work order was placed approximately one year ago,
and she was told that the parts are not available.



121   The chair will have to be repaired or replaced to accommodate a dental hygienist, who should be hired immediately.



April 2 - April 5, 2018                        Dixon Correctional Center                                               Page 83
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 85 of 120 PageID #:11669



There is an old but functioning panoramic x-ray unit in the health services x-ray department. X-
rays are taken by the x-ray technician. The intraoral x-ray unit, autoclave, compressor, and
ultrasonic cleaner work well. The instrumentation is adequate in quantity and quality. The
handpieces (drills) are old but well-maintained and repaired when necessary. The x-ray units
have recently passed inspection by a health physicist.

The dental assistant said that they have not taken bitewing x-rays in months and dentists order
panoramic x-rays for biennial exams if they feel the panoramic x-ray taken at the reception
center is dated or clinically inadequate.122

Dental: Sanitation, Safety, and Sterilization
Methodology: Reviewed Administrative Directive 04.03.102. Toured the dental clinic and
observed dental treatment room disinfection. Interviewed dental staff and observed patient
treatment.

First Court Expert Findings
    • Adequate surface disinfection using proper disinfectants was performed between
        patients. Protective covers were used on some surfaces.
    • Instruments were properly bagged and sterilized, with handpieces sterilized and in bags.
    • The sterilization procedure was flawed because instrument flow was improper, since it
        did not go from dirty to sterile in a linear fashion.
    • The ultrasonic was on the opposite side of the autoclave from the sink. It should flow
        from ultrasonic to sink to work area to autoclave without crossing its path.
    • A biohazard label was not posted in the sterilization area and there was no warning sign
        where x-rays were being taken to warn of radiation hazards.
    • Safety glasses were not always worn by patients.
    • The clinic was neat and orderly.

Current Findings
Dental sterilization, safety, and disinfection has not changed materially since the First Court
Expert’s Report and are adequate. While we concur with the First Court Expert’s findings, we
identified current and additional findings as follows.

The clinic was neat and clean. Surface disinfection between patients was adequate and
instruments were bagged and stored properly. The sterilization procedure was flawed because
instrument flow did not go from dirty to sterile in a linear fashion. The ultrasonic cleaner was
on the opposite side of the autoclave from the sink. Instruments should flow from ultrasonic to
sink to work area to autoclave without crossing the ultrasonic cleaner’s path.

A biohazard label was not posted in the sterilization area123 and there was no warning sign
where x-rays were being taken to warn of radiation hazards.124


122   This is highly problematic and will be addressed in the section on comprehensive care.



April 2 - April 5, 2018                         Dixon Correctional Center                      Page 84
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 86 of 120 PageID #:11670



Neither a stethoscope nor a sphygmomanometer was present. According to the dental
assistant, dentists borrow them from nursing when they feel that patients have a problem, and
often nurses will come to the clinic to take the blood pressure.

According to the dental assistant, patient eye protection is not used routinely;125,126 however,
we noted that the dentist suggested a patient wear his own glasses for protection.

Dental: Review Autoclave Log
Methodology: Reviewed the last two years of entries in autoclave log, interviewed dental staff,
and toured the sterilization area.

First Court Expert Findings
    • Spore testing was performed weekly and was documented, and no negative results
        were recorded.
    • The past three years were reviewed and showed that autoclaving was accomplished
        weekly and documented.
    • They utilize the Maxitest system through Henry Schein. A single negative result was
        documented, but corrected immediately with a retest, which was negative.

Current Findings
Autoclave log maintenance is unchanged since the First Court Expert’s Report and is adequate.
We agree with the First Court Expert’s findings and note that the sterilization log for the past
two years was in order. Testing was performed weekly and documented. No negative results
were recorded.

Dental: Comprehensive Care


123 29 CFR 1901.145(e)(4). “The biological hazard warning shall be used to signify the actual or potential presence of a biohazard
and to identify equipment, containers, rooms, materials, experimental animals, or combinations thereof, which contain, or are
contaminated with, viable hazardous agents.”)
124 Occupational Safety and Health Standards – Toxic and Hazardous substances. 29 CFR 1910.1096(e)(3)(i). Each radiation area

shall be conspicuously posted with a sign or signs bearing the radiation caution symbol and the words, “CAUTION RADIATION
AREA.” Emphasis in original.
125 Guidelines for Infection Control in Dental Health-Care Settings ---2003. MMWR, December 19, 2003/ 52(RR17):1:16; pp. 17-

18. (“PPE [personal protective equipment] is designed to protect the skin and the mucous membranes of the eyes, nose, and
mouth of DHCP [dental health care provider] from exposure to blood or OPIM [other potentially infectious materials]. Use of
rotary dental and surgical instruments (e.g., handpieces or ultrasonic scalers) and air-water syringes creates a visible spray that
contains primarily large-particle droplets of water, saliva, blood, microorganisms, and other debris. This spatter travels only a
short distance and settles out quickly, landing on the floor, nearby operatory surfaces, DHCP, or the patient. The spray also
might contain certain aerosols (i.e., particles of respirable size, <10 µm). Aerosols can remain airborne for extended periods and
can be inhaled” and “Primary PPE used in oral health-care settings includes gloves, surgical masks, protective eyewear, face
shields, and protective clothing (e.g., gowns and jackets). All PPE should be removed before DHCP leave patient-care areas (13).
Reusable PPE (e.g., clinician or patient protective eyewear and face shields) […]”). Emphasis added. Moreover, protective
eyewear prevents injury from objects or liquids accidentally dropped by providers.
126 Why We Take Infection Control Seriously. UIC College of Dentistry. Viewed at https://dentistry.uic.edu/patients/dental-

infection-control, viewed February 2, 2018 (“We use personal protective equipment […] as well as provide eye protection to
patients for all dental procedures.”} Emphasis added.



April 2 - April 5, 2018                       Dixon Correctional Center                                                  Page 85
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 87 of 120 PageID #:11671



Comprehensive, or routine care127 is non-urgent treatment that should be based on a health
history, a thorough intraoral and extraoral examination, a periodontal examination, and a visual
and radiographic examination.128 A sequenced plan (treatment plan) should be generated that
maps out the patient’s treatment.

Methodology: Interviewed dental staff, reviewed randomly selected dental charts of an
inmates who received non-urgent care based on Dental Reports.

First Court Expert Findings
    • A review of 10 records revealed that no comprehensive examination was ever
        performed, and no treatment plans were developed.
    • A periodontal assessment was not done in any of the records and no examination of soft
        tissues or periodontal assessment was part of the treatment process.
    • Hygiene care and prophylaxis were never provided, and oral hygiene instructions were
        never documented.
    • Bitewing or periapical x-rays were never taken to diagnose caries. Restorations were
        provided from the information from the panoramic radiograph. This radiograph is not
        diagnostic for caries.
    • None of the record entries were time documented.

Current Findings
Comprehensive care has not improved materially since the First Court Expert’s Report and
remains inadequate. We concur with the First Court Expert’s findings; however, we identified
current and additional findings as follows.

Of 12 records reviewed, none had a periodontal assessment documented. All but one129 had
the treatment plan that consisted only of charting dental problems (primarily decay) with no
mention of periodontal disease. In fact, the standard instrument pack for an examination
contains a mirror and an explorer but lacks a periodontal probe.130 Moreover, none of the
treatment plans were informed by bitewing x-rays. Of 10 records of patients who received
biennial exams, none was informed by a periodontal assessment or bitewing x-rays.131,132 None
had signed and updated health histories.


127 Category III as defined in Administrative Directive 04.03.102.
128 Stefanac SJ. Information Gathering and Diagnosis Development. pp. 11-15, passim.
129 Comprehensive Care patient #9.
130 This is consistent with the dental program’s indifference to periodontal disease.
131 While all had panoramic x-rays, it is below accepted professional standards to diagnose caries and periodontal disease with a

panoramic x-ray alone. Furthermore, many of the x-rays were inadequate (Biennial Exam Patients #2, 5, 6, 8, 9, and 10).
132 Dentate or partially dentate adults who are new patients receive an “[i]ndividualized radiographic exam consisting of

posterior bitewings with panoramic exam or posterior bitewings and selected periapical images.” Furthermore, recall patients
should receive posterior bitewing x-rays every 12 to 36 months based on individualized risk for dental caries. With respect to
periodontal disease, “[i]maging may consist of, but is not limited to, selected bitewing and/or periapical images of areas where
periodontal disease (other than nonspecific gingivitis) can be demonstrated clinically.” Dental Radiographic Examinations:
Recommendations for Patient Selection and Limiting Radiation Exposure. American Dental Association and U.S. Food and Drug
Administration, 2012. Table 1, pp. 5-6.



April 2 - April 5, 2018                      Dixon Correctional Center                                                 Page 86
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 88 of 120 PageID #:11672



Per the dental assistant, the dentists review charts of newly arrived prisoners using the
panoramic x-ray taken at the reception center and decide whether to place the prisoner on a
treatment list.133 It takes approximately 90 days to be seen for routine care; however, once
treatment commences, subsequent appointments are said to occur within a few weeks. Co-pay
is not charged when the appointment is generated by the clinic (as opposed to a patient
request).

Diagnosis and treatment of periodontal disease is nonexistent. Not only are comprehensive and
biennial examinations not informed by periodontal probing and appropriate intraoral x-rays,
but oral prophylaxis is not included in the exiguous treatment plans when present. 134,135 To
illustrate the dental program’s turning a blind eye to periodontal disease, the daily and monthly
treatment logs do not have a category for oral prophylaxis and scaling and root planning,
procedures that are essential to prevention and early non-surgical treatment of periodontal
disease.136

Wait times for extractions, fillings, and dentures were four, eight, and 12 weeks, respectively.137
However, since the dental program neither diagnoses nor treats periodontal disease and
provides inadequate examinations for caries that are not informed by intraoral x-rays, the
amount of dental disease that should be treated is understated substantially, and the wait
times and backlogs are artificially deflated.138

Dental: Intake (Initial) Examination139
Methodology: Reviewed 11 dental records of inmates that have received recent intake (initial)
dental examinations and Administrative Directive 04.03.102 (Dental Care for Offenders).

First Court Expert Findings
    • Reviewed 10 inmate dental records that were received from the reception centers
        within the past 60 days to determine if: 1) screening was performed at the reception
        center and 2) a panoramic x-ray was taken, to insure the reception and classification

133 However, most of the panoramic x-rays taken at the NRC are clinically inadequate and even an adequate x-ray is insufficient
to diagnose caries and periodontal disease.
134 Stefanac SJ. Information Gathering and Diagnosis Development. A panoramic radiograph has insufficient resolution for

diagnosing caries and periodontal disease. Intraoral radiographs (e.g., bitewings) and periodontal probing are necessary (p. 17).
Also, Periodontal Screening and Recording (PSR), an early detection system for periodontal disease, advocated by the American
Dental Association and the American Academy of Periodontology since 1992, is an accepted professional standard. Id., pp. 12-
14. See American Dental Hygiene Association. Standards for Clinical Dental Hygiene Practice Revised 2016. Periodontal probing
is also a standard of practice for dental hygiene.
135 Makrides et al., p. 560 (Early diagnosis of periodontal disease is important since the disease is often painless and the

prevalence of moderate to severe periodontal disease in correctional populations is high and often not associated with pain).
136 These procedures can be performed by a dentist or dental hygienist, and a dental practice that does not provide these

treatments is operating substantially below accepted professional standards.
137 Dixon Correctional Center Quality Improvement Committee Minutes, October 12, 2017, p. 1.
138 Providing x-rays for caries, and periodontal diagnosis and treatment consistent with accepted professional standards would

require more treatment capacity or the waiting times would increase markedly.
139 The First Expert Report describes the examination performed at intake screening as a “Screening Examination;” however,

Administrative Directive 04.03.102 describes it as a “complete dental examination.” We use the terminology of the
Administrative Directive and refer to the intake or Initial Dental Examination as a complete dental examination.



April 2 - April 5, 2018                      Dixon Correctional Center                                                 Page 87
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 89 of 120 PageID #:11673



         policies as stated in Administrative Directive 04.03.102, section F. 2, are being met for
         the IDOC.

Current Findings
Dental intake examinations have not changed materially since the First Court Expert’s Report
and remain inadequate. The First Court Expert focused on the initial examination process (i.e.,
whether the clinic complied with the Directive 04.03.102), while we focused on the clinical
domain (e.g., quality of the panoramic radiographs). We believe since the Directive 04.03.102 is
inadequate, measuring DCC’s compliance with it would be unproductive.

Of 11 charts recently received from reception centers, only one panoramic x-ray140 was of
diagnostic quality. Most were washed out, some contained artifacts, and others were
improperly aligned. Two were classified IIa for oral surgery.141

Dental: Extractions142
Methodology: Interviewed dental personnel and reviewed 11 dental and medical records
randomly selected from Daily Dental Reports. In none of the 11 records reviewed was the
medical history updated. While some medical history forms had markings (e.g., a vertical line
suggesting no medical issues), none had the date last reviewed and the dentist’s signature.

All the extractions relied on panoramic x-rays; several143 were more than three years old.144
Consequently, only five x-rays were clinically adequate.145 Signed consent forms were present
in all charts; however, they did not list the reason the tooth was to be extracted. Furthermore,
the clinical progress note in one record did not document the reason for the extraction.146

First Court Expert Findings
    • All dental treatment should proceed from a well-documented diagnosis. In none of the
        10 records examined was a diagnosis or reason for extraction included as part of the
        dental record entry.
    • In none of the records was a consent form available. When asked, I was told that it was
        just not a part of the treatment process for surgery at DCC. This is a serious omission
        and a major violation of a well-established standard of care.

Current Findings



140 Dental: Intake (Initial) Examination Patient #2.
141 Dental: Intake (Initial) Examination Patient #7: Teeth #3, 13, and 18 were charted IIa for oral surgery but the referral
disposition box not marked. Patient #9: Tooth #17 was charted IIa for oral surgery, but referral disposition box not marked.
Patient 10: Tooth #19 was charted IIa for oral surgery, but referral disposition box not marked.
142 The dental assistant said that she requests the medical charts for all scheduled extraction patients.
143 Extraction Patients #3, 4, 6, and 7.
144 The only x-ray that shows the roots of #14 is a panoramic x-ray that has no date or other patient information on the label.
145 Extraction Patients #1, 2, 9, and 11.
146 Extraction Patient #5.




April 2 - April 5, 2018                     Dixon Correctional Center                                                Page 88
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 90 of 120 PageID #:11674



We concur with the First Court Expert’s findings Expert and note that documentation
associated with extractions has improved; however, it remains inadequate. Moreover, we
identified current and additional findings as follows.

While the First Court Expert found that the diagnosis of the tooth that was extracted was not
documented, and consent forms were not present, we found that all 11 records had signed
consent forms and all but one chart147 documented the reason for the extraction.

In none of the 11 records reviewed was the medical history updated. While some medical
history forms had markings (e.g., a vertical line suggesting no medical issues), none had the
date of last review and the dentist’s signature.

All the extractions relied on panoramic x-rays; several148 were more than three years old.149
Consequently, only five x-rays were clinically adequate.150

Dental: Removable Prosthetics
Methodology: Reviewed eight charts of patients who received partial dentures in the past year
selected randomly from the Prosthetics List and interviewed dental staff.

First Court Expert Findings
    • In only two of the five records reviewed on patients receiving removable partial
        dentures were oral hygiene instructions provided.
    • Periodontal assessment was not documented in any of the records. In two of the five
        records a prophylaxis and/or a scaling debridement was provided.
    • Because comprehensive examinations and treatment plans were not documented in any
        of the records, it is almost impossible to ascertain if all necessary care, including
        operative and/or oral surgery treatment, is completed prior to fabrication of removable
        partial dentures.

Current Findings
We concur with the First Court Expert and note that removable prosthetics care has not
changed materially and remains inadequate. Moreover, we identified current and additional
findings as follows.

Of eight patients who received partial dentures, none had a sequenced treatment plan. While
the Treatment Needed portion of the chart was marked, there was no date or signature, nor
was a treatment sequence indicated. Moreover, none of the treatment was informed by
bitewing or periapical x-rays, or periodontal probing. This is not an adequate treatment plan.
None had documented oral prophylaxis or oral hygiene instruction.

147 Extraction Patient #5.
148 Extraction Patients #3, 4, 6, and 7.
149 The only x-ray that shows the roots of #14 is a panoramic x-ray that has no date or other patient information on the label.
150 Extraction Patients #1, 2, 9, and 11.




April 2 - April 5, 2018                       Dixon Correctional Center                                                  Page 89
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 91 of 120 PageID #:11675




Dental: Sick Call/Treatment Provision
Methodology: Interviewed dental staff; reviewed Dental Sick Call Logs, Daily Dental Reports,
and reviewed records of 10 inmates who were seen on sick call for dental problems randomly
selected from Daily Dental Reports and Sick Call Logs.

First Court Expert Findings
    • Inmates access dental sick call through either a sick call sign-up process or via the
        inmate request form. The sick call sign-up takes place in the health services unit every
        morning. They sign up one day and are seen and evaluated the next day by an RN. The
        RN then refers the complaint to the dental program and the inmate is scheduled within
        four to five days.
    • Request forms are received from the institution mail, evaluated by the dentist, and
        scheduled for an examination and evaluation within four to five days.
    • No system was in place to attempt to see inmates with urgent care complaints within 24
        to 48 hours from the date of the request form. Emergency call-ins from staff are seen
        the same day.
    • In none of the records was the SOAP format used.
    • Minimal diagnosis was available for any delivered care. Routine care was not being
        provided at sick call appointments. The chief complaint, as well as could be determined,
        was being addressed at sick call.

Current Findings
The dental clinic is now closed on Monday, reducing access to care markedly. We concur with
the First Court Expert; however, we note that sick call treatment documentation has improved
since the SOAP format is now used consistently. Moreover, we identified current and additional
findings as follows.

Inmates seeking dental care place a request in a box in the housing unit, send it through prison
mail, or communicate directly with staff. Written requests are screened by nursing and referred
to the dental clinic for scheduling, and typically staff communicate directly with dental
personnel. Since the clinic is closed on Mondays, patients with urgent care issues may have to
wait four or five days to be seen by a dentist.

The SOAP format was used for all sick call entries; however, in none of the 10 charts reviewed
was the health history updated. There were several instances where treatment was performed
without adequate x-rays or a treatment plan.151

According to the dental assistant, the dentist reviews charts of newly arrived prisoners and,
using the panoramic x-ray that is typically taken at the reception and classification center,

151Sick Call Patient #4: fillings (teeth #18, 19) done without intraoral x-rays or treatment plan. Patient #5 complained of pain in
the right side. The dentist concluded there was no decay and treatment was not indicated. However, intraoral x-rays were not
taken, and the most recent x-rays were almost three years old. This is insufficient data to base a diagnosis. Patient #7 had a
fractured tooth that was scheduled to be filled without recent intraoral x-rays. The most recent x-rays were dated 4/30/10.




April 2 - April 5, 2018                       Dixon Correctional Center                                                  Page 90
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 92 of 120 PageID #:11676



decides whether to place the prisoner on a treatment list. It takes approximately 90 days to be
seen; however, once treatment commences, subsequent appointments are within a few weeks.
Co-pay is not charged when the appointment is generated by the clinic (as opposed to a patient
request).

Dental: Orientation Handbook
Methodology: Reviewed Orientation Manual and related documents.

First Court Expert Findings
The Orientation Manual only mentions dental care in relation to co-pays. It describes medical
sick call procedures, but no mention is made of dental sick call.

Current Findings
Inmate orientation to dental care has improved since the First Court Expert’s Report. The First
Court Expert found that the orientation manual did not describe how to access dental care.
While there are now two orientation manuals for DCC, one for the General Population and for
the Special Treatment Center, neither manual addresses access to dental care. There is,
however, an adequate description of how to access health care via sick call.

Dental: Policies and Procedures
Methodology: Reviewed Administrative Directives that deal with the dental program.
Interviewed dental staff. Reviewed dental charts. Toured dental clinical areas. Reviewed DCC
organizational chart.

First Court Expert Findings
The Policy and Procedures Manual and statements for DCC only paraphrase the Administrative
Directives. It includes nothing specific for DCC and the running of the dental program. When
asked, the dental director knew little of its existence and had never reviewed it.

Current Findings
Dixon policies and procedures have not changed materially since the First Court Expert’s
Report. We concur with the findings in the First Court Expert’s Report that the Policy and
Procedures Manual is inadequate and should be revised. We were provided with institutional
directives covering several domains; however, none addressed dental care. There is a binder in
the clinic that contains (inter alia) Administrative Directive 04.03.102 (Dental Care for
Offenders), blank forms used by the dental program, and an outdated version of the Illinois
Dental Practice Act. There was an untitled, undated, unsigned policy relating to dentures of
uncertain provenance.

Dental: Failed Appointments
Methodology: Reviewed Dental Sick Call log. Interviewed dental staff. Reviewed Daily Dental
Reports.




April 2 - April 5, 2018          Dixon Correctional Center                              Page 91
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 93 of 120 PageID #:11677



First Court Expert Findings
A review of monthly reports and daily work sheets revealed a failed appointment rate of about
10.4%. All failed appointment inmates are required to sign a refusal form. They are all located
and brought to the dental clinic to do so.

Current Findings
Failed appointments have remained unchanged since the First Court Expert’s report. We concur
with the findings in the First Court Expert’s Report and note that failed appointments are not an
area of concern at Dixon. Moreover, we identified current and additional findings as follows.

As noted in the First Expert report, inmates who fail to appear for a dental appointment are
located and made to sign a refusal form. This is an excellent practice and should be employed
by all IDOC dental programs.

Since the failed appointments are not reported to the CQI Committee or noted in the Daily and
Monthly Dental Logs, it is difficult to determine retrospectively; however, it appears not to be a
substantial problem.

Dental: Medically Compromised Patients
Methodology: Reviewed health history form and records from recent intake exams. Compared
the health history in the dental chart to the medical problem list.

First Court Expert Findings
    • Because the dental record is maintained in the dental clinic separate from the medical
        record, identification of medically compromised patients relies on assessment by the
        clinician and on the history section on the cover of the dental record.
    • Of the 10 records reviewed of inmates on anticoagulant therapy, only one was
        adequately red-flagged to catch the immediate attention of the provider. Four of the
        records did not indicate that the inmate was on anticoagulant therapy. Five of the
        records indicated anticoagulant therapy, but they were not sufficiently red-flagged. On
        one record, treatment was provided and was managed properly.
    • When asked, the clinicians indicated that they do not routinely take blood pressures on
        patients with a history of hypertension.

Current Findings
Health history documentation for medically compromised patients is unchanged from the First
Court Expert’s Report and we concur that it is inadequate. Moreover, we identified current and
additional findings as follows.

Of the 12 records randomly selected of prisoners who were taking insulin or anticoagulant
medication who appeared on the Chronic Care Program Report, the relevant medical condition
was not noted in the health history in the dental charts of two patients.152 There was no

152   Medically Compromised Patients #1 and 11.



April 2 - April 5, 2018                      Dixon Correctional Center                    Page 92
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 94 of 120 PageID #:11678



documented periodontal assessment and request for follow-up for the diabetics, which is
particularly problematic given the relationship between periodontal disease and diabetes.153,154
Of the patients on anticoagulant therapy,155 all but one on anticoagulant therapy had it noted
on the health history.156 Health histories were not filled out or updated at last visit in most
charts.157

Dental: Specialists
Methodology: Interviewed dental staff, reviewed CQI documents, and reviewed dental charts
of inmates who were seen by an oral surgeon.

First Court Expert Findings
The dental program utilizes the Joliet Oral and Maxillo-facial Surgery group. This case was the
only one sent out in the past nine months. It was a large cyst of the body and ramus of the
mandible, a very extensive surgery. All other surgeries, including impactions that require
removal, surgical extractions, and lesion removals, are done by the dentists at DCC.

Current Findings
Oral surgery consultations have not changed materially since the First Court Expert’s Report.
We agree that oral surgery consultations appear to be adequate. We reviewed the charts of
two inmates who were referred to the Joliet Oral and Maxillo-facial Surgery group within the
past year. Both cases were extensive, and the referral and treatment provided appeared to be
appropriate.

Dental: CQI
Methodology: Reviewed CQI minutes and reports. Interviewed dental staff.

First Court Expert Findings
    • The dental program contributes monthly statistics to the CQI committee.
    • The waiting list for extractions and fillings is eight weeks and for dentures is 12 weeks.
        These are very reasonable lengths of time. No concern was expressed.
    • The dental program recently completed a CQI study that evaluated percentage of
        required denture adjustments at the time of insertion. The study is under evaluation to
        see if any changes can be made in the construction or delivery process.
    • No other studies are ongoing at the time of this report.



153 Patients #1, 2, 3, 4, 5, 10, and 12. None of the records documented that an oral prophylaxis (prophy) was performed.
154 See, for example, Herring ME and Shah SK. Periodontal Disease and Control of Diabetes Mellitus. J Am Osteopath Assoc.
2006; 106:416–421; Patel MH, Kumar JV, Moss ME. Diabetes and Tooth Loss. JADA 2013;144(5);478-485 (adults with diabetes
are at higher risk of experiencing tooth loss and edentulism than are adults without diabetes); and Teeuw WJ, Gerdes VE, and
Loos BG. Effect of Periodontal Treatment on Glycemic Control of Diabetic Patients. Diabetes Care 3 3 :421-427, 2010
(periodontal treatment leads to an improvement of glycemic control in type 2 diabetic patients).
155 Patient #6, 7, 8, 9, and 11.
156 Medically Compromised Patient #11.
157 Medically Compromised Patients #1, 2, 3, 4, 5, 6, 7, 8, 9, and 10.




April 2 - April 5, 2018                    Dixon Correctional Center                                               Page 93
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 95 of 120 PageID #:11679



Current Findings
The Dental CQI program has not improved since the First Court Expert’s Report. Since dental
peer review records and facility reviews were not available to the First Court Expert, it is
difficult to compare our findings except with respect to the number of CQI reports.

Peer Review
We asked to see all peer reviews of dentists working at the eight facilities on our site visit
schedule and were informed that dentists (unlike other practitioners) are not routinely peer
reviewed. According to Attorney Ramage, speaking for Wexford,158 neither the IDOC contract159
nor Wexford policy requires that dentists be peer reviewed.160 He further stated that “[r]outine
peer reviews of dentists are not a mandatory standard of NCCHC;”161 however, he is confuted
by the NCCHC, which specifically includes dentist peer reviews in its Clinical Performance
Enhancement Standard P-C-02.162

Moreover, “Wexford Health has never found a true dentist ‘peer review’ to be a productive
means to determine clinical quality.”163 Finally, it is Wexford’s position that the dentist peer
reviews are not a part of the community standard.164 While clinical peer review is not the
community standard for dental care in a private practice environment, it is the community
standard for institutional care; that is in the military and Department of Veterans Affairs, and
Departments of Corrections that have recently emerged from federal monitoring, for example,
California and Ohio.165


158 Email from Andrew Ramage to Michael Puisis 3/29/2018.
159  The contract addresses “physician peer review,” which applies to the on-site medical director, staff physicians, nurse
practitioners, physician assistants, and psychiatrists; however, dentists and psychologists are excluded. Wexford Contract,
¶2.2.2.19 and ¶7.1.5.
160 However, Wexford Clinical Performance Enhancement Policy P-403 states, “[a] minimum of one annual “peer review” [will

be performed] whereby a practitioner’s clinical performance is evaluated by a senior or supervising practitioner, and, when
necessary, senior practitioners are evaluated by regional/corporate staff. […]” ¶III A3; and “[t]he senior dentist will complete a
peer review for each dentist and ensure the completion of the biennial external review for those qualified. The Regional
Medical Director will assign a peer reviewer for small contract locations having single or part-time dentists.” Wexford Resp.
RTP#5, Question 2, p. 0405.
161 Ramage email, id.
162 “In contrast [to an annual performance review], a clinical performance enhancement review focuses only on the quality of

the clinical care that is provided. This type of review should be conducted only by another professional of at least equal training
in the same general discipline. For example, an RN should evaluate other RNs and LPNs, a physician should review the work of a
physician, and a dentist should review the work of a dentist; and “[Clinical Performance the standard requires that the facility’s
direct patient care clinicians and RNs and LPNs are reviewed annually. Direct patient care clinicians are all licensed practitioners
who provide medical, dental, and mental health care in the facility. This includes physicians, dentists, midlevel practitioners,
and qualified mental health professionals (psychiatrists, psychologists, psychiatric social workers, psychiatric nurses, and others
who by virtue of their education, credentials, and experience are permitted by law to evaluate and care for mental health
needs of patients). NCCHC recognizes that there are many other professions that have licensed practitioners (e.g., dental
hygienists) who may be considered direct patient care clinicians. While it is good practice to include these professionals in the
clinical performance enhancement process, technically it is not required by the standard. National Commission on Correctional
Health Care, Clinical Performance Enhancement (https://www.ncchc.org/clinical-performance-enhancement-1) viewed 3/30/18
(emphasis added).
163 Ramage e-mail, id.
164 Id.
165 California Department of Corrections Inmate Dental Services Program. September 2014, ¶ 4.3; Ohio Department of

Corrections Policy 68-MED-12, ¶ VI B 3.



April 2 - April 5, 2018                       Dixon Correctional Center                                                   Page 94
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 96 of 120 PageID #:11680



We were provided with peer reviews of Drs. Crisham (performed 12/30/15) and O’Brien
(performed 1/16/17) and were able to locate five of the 20 charts on which the peer review
was based. Our findings were consistent with those of the reviewer; however, several critical
elements were absent from the checklist, and were not evaluated. Consequently, many of the
fundamental flaws we found in the dental care provided at DCC, such as inadequate treatment
plans, failure to use bitewing x-rays to inform caries diagnosis, and failure to diagnose and treat
periodontal disease, were undiscovered. Dental peer review as implemented by Wexford and
countenanced by IDOC is poorly designed and is not therefore determinative of clinical quality.

Facility Reviews
We were provided with several facility in which the dental program was deemed to be
compliant with the Administrative Directive 04.03.102.166 However, the Administrative
Directive does not address clinical adequacy; so while the findings of the reviews may be useful,
they omit the most important domain and provide a false sense of security considering the
myriad clinical deficiencies reported by the First Court Expert and confirmed by our inspection.


Internal Monitoring and Quality Improvement
Methodology: Interview facility leadership and staff involved in quality improvement activities.
Review CQI Committee meeting minutes, including the Annual Meeting minutes.

First Court Expert Findings
The First Court Expert found that the only data used for purposes of quality improvement were
statistics that served no purpose with respect to quality improvement. There was no
documented effort to investigate processes of care or professional performance with an
intention of improving the program. The Acting CQI Coordinator had no experience in CQI. The
First Court Expert described the CQI program as inactive. He also commented that there was a
lack of data (specifically tracking logs) that could be used to determine the timeliness of
scheduled services.

The First Court Expert recommended that the program needs CQI leadership that has training in
quality improvement philosophy and methodology. He recommended that operational
processes and professional performance must be studied. Studying grievances in a meaningful
way was recommended. The First Court Expert recommended that this program be used to
improve every operational process in the medical program. He recommended use of logbooks
to track information for use in studying these processes. He recommended retraining the CQI
leadership regarding quality improvement philosophy and methodology as well as study design
and data collection. He recommended studying outliers in order to develop targeted
improvement strategies.

Current Findings

166 December 2015 to May 2016, and June 2016 to November 2016. While these purport to be semi-annual reviews, we were

not provided with reviews for 2017 and do not know whether the dental program was reviewed since November 2016.



April 2 - April 5, 2018                  Dixon Correctional Center                                          Page 95
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 97 of 120 PageID #:11681



While the First Court Expert described the quality improvement program as inactive, we would
describe it as nascent. There has been an effort to initiate quality studies and the HCUA has a
desire to improve the program. However, because she acts as the HCUA, CQI Coordinator,
supervisory nurse, and director of medical records, she is spread thin and has less than
necessary time to devote to this task. While there have been some small improvements, the
quality improvement program has a considerable way to go.

There is no CQI coordinator. The HCUA has not had any training in CQI. No one at the site had
experience in CQI methodology or implementation. The HCUA did have the IDOC CQI manual.
This is the first facility to have this document, which is required in the AD on quality
improvement.167 This document was produced in 1992 and has not been modified since then.
Despite its age, this document has some valuable information and gives reasonable instruction
on how to set up and maintain a quality improvement program. Because this manual is already
available it should be used in the CQI effort, but it is not. This manual should be updated. The
apparent effort to train staff on CQI methodology appears nonexistent.

The CQI program is not performing all required studies as stipulated in the ADs. Primary source
verification is not done except to verify an existing state license. Offsite services are not
reviewed with respect to quality or appropriateness as required by the AD. There is no evidence
of 100% review of denials of specialty care in CQI minutes.

Monthly CQI meeting minutes contain very little information. Most of the statistical data
provided has no bearing on quality improvement. For example, while listing the number of
persons seen in NP, physician, and nursing sick call is useful administratively, it gives no
measure of the quality of those visits and gives no information as to whether there is a problem
with these processes. The same could be said of most of the statistical information provided in
this report. We noted in the Infection Control section of this report that needle sticks and blood
borne pathogen data is provided but not analyzed. This misses an opportunity to protect
employees and reduce unnecessary needle stick injuries.

As with the prior two IDOC facilities we have reviewed, the CQI plan is a generic plan that gives
no specific information on the work that the CQI committee will be engaged in for the
upcoming year. The short-range goals for the year were to fill vacancies and to develop an
orientation program. Long-term goals were generic goals that did not include identification of
problem prone areas of service. The CQI plan needs to be a site-specific plan on what the
quality improvement program will be engaged in during the upcoming year with respect to
improving care.

The 2016 annual CQI report provided to us contained nine medical studies. One study on
diabetes care in mental health patients had no methodology and it was not clear what the


167AD 04.03.125 Quality Improvement Program page 2 of 10: II.F.1. “The Agency Medical Director shall develop, maintain, and
distribute to the facility Health Care Unit Administrators a Quality Improvement Manual. The Health Care Unit Administrators
shall maintain the Quality Improvement Manual locally.”



April 2 - April 5, 2018                     Dixon Correctional Center                                               Page 96
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 98 of 120 PageID #:11682



study was measuring. Another study that studied 100 patients referred urgently for specialty
care was intended to study how many had consultations completed within two weeks. The data
was not included, and the results were therefore not provided.

Of the remaining seven studies, five were outcome studies and two were process studies. Four
of the five outcome studies were:
    • Two studies of whether x-rays were received back timely from the radiologist.
    • A study of whether inmates who received education after evaluation for injury then re-
        injured themselves.
    • A study of whether nurse referrals to providers were seen timely.
    • A study of whether inmates with poorly controlled hypertension were improved after a
        year of routine management.

Two of these were true outcome studies; the other two were not outcome studies. Clinical
outcomes are end point measures of health status; for example mortality, hospitalization, an
HbA1C level of 7 or less, or normal blood pressure. An outcome study measures the
effectiveness of interventions based on the ultimate outcome measure. An example would be
to study the effect of colorectal cancer screening on colon cancer mortality or the effect of
increasing the interval of chronic clinic visits on obtaining a normal blood pressure.

One of the studies at DCC that was an outcome study assessed whether education had an effect
on the outcome of re-injury. This study showed that two of 13 individuals re-injured themselves
after education. However, the study did not make any analysis of whether the education had an
effect or not. The study drew no conclusions, so it was not clear what the purpose of the study
was. Also, we question why this topic was chosen when there are so many other important
problems at this facility. The second outcome study looked at 10 individuals who were in poor
hypertension control. The study looked at their status after a year of typical management to
assess whether their degree of control had improved with typical management. Four patients
were improved. Four patients were discharged and two patients refused. There was no
comment on this study. The sample was so small that its value is questionable. The remaining
“outcome” studies were not outcome studies but were performance measures.

DCC studies were mostly measurements of performance. Performance measurement of typical
processes are reasonable ways to study job performance, but these are not CQI outcome or
process studies. More important, almost none of these studies looked at clinical outcomes or
clinical performance, which remains unstudied.

The CQI program appears to make no effort to evaluate the clinical quality of care. We heard
complaints from IDOC custody and IDOC health care leadership about the poor quality of
physician care. We agree that physician quality is poor, based on mortality reviews and chart
reviews. Yet there was no evidence of the CQI program monitoring for this.

The Wexford peer review program is supposed to be a method of evaluating for clinical quality
of care. This program is an episode-of-care based system using a single episode of care to


April 2 - April 5, 2018          Dixon Correctional Center                              Page 97
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 99 of 120 PageID #:11683



answer up to 10 or 11 discrete questions to determine whether care was adequately provided.
These episodes of care are randomly selected. There was one prior peer review of the former
Medical Director and two peer reviews of NPs. Virtually all episodes of care were 100%
adequate, which given our chart reviews does not accurately reflect what we would consider
the status of quality of provider care at this facility.

The medical record documents that are used for these peer reviews are typically not provided.
Also, it is not possible to know the context of care when evaluating a single episode of care. In
death records that we have reviewed, we noted multiple patients who had considerable weight
loss that was not identified, laboratory tests that were recently done that were not reviewed,
medical conditions that were not identified or followed up, etc. These problems will not be
identified by looking at a single episode of care because the prior orders and problems will not
be available for review. We find that using single episodes of care does not work well for this
system. Also, because so many physicians have inadequate primary care training, they will not
be able to review primary care with a level of expertise that is equivalent to a typical
community standard of care. Doctors not trained in primary care are often reviewing other
doctors also not trained in primary care. It is not unexpected that few problems are identified.

There is no mortality review at DCC. Monthly and annual CQI minutes list the deaths. A
Wexford physician, typically the doctor who cared for the patient, writes a death summary. This
is a non-critical summary of events from the perspective of the Medical Director. There is no
evidence that anyone is examining deaths to understand if there were quality issues or
identified problems that should be addressed to prevent further deaths. Although no one is
reviewing deaths in an attempt to prevent further death, we found that of six deaths we
reviewed, four were preventable and two were possibly preventable. Details of these deaths
are found in the mortality review section of the summary report. The high number of
preventable deaths at DCC justifies a robust mortality review process performed by persons not
associated with care of the patient.

We found serious problems with clinical medical care at DCC in these reviews, including:
  • Multiple episodes of care that failed to follow generally accepted guidelines and
      multiple episodes of grossly and flagrantly unacceptable care.
  • In multiple deaths, each patient lost significant amounts of weight without anyone
      recognizing that the patient was losing weight. In one of these cases the patient had lost
      60 pounds.
  • In several patients, significant life-threatening laboratory values were not timely
      addressed.
  • Care for patients with mental health issues was not well coordinated with the mental
      health staff.
  • On multiple occasions, patients who should have been hospitalized or sent to a
      specialist were not. This underutilization contributed to or resulted in death.

In most cases, these deficiencies related to physician quality; some might have been systemic
deficiencies. Untimely specialty care and delayed hospitalization may be a result of inadequate


April 2 - April 5, 2018           Dixon Correctional Center                               Page 98
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 100 of 120 PageID #:11684



 physician training or barriers to use of these services by the vendor. The doctors who cared for
 the patient should not be documenting a death summary. Because they cared for the patient,
 they have a conflict in reviewing their own care and may be unlikely to find problems when
 problems exist. For that reason and under these circumstances, mortality review should be
 conducted by either the Office of Health Services or an external reviewer. The vendor should
 not be permitted to perform the only mortality review on their own services.




 April 2 - April 5, 2018          Dixon Correctional Center                               Page 99
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 101 of 120 PageID #:11685




 Recommendations
 Leadership, Staffing, and Custody Functions
 First Court Expert Recommendations
     1. The First Court Expert recommended to make a priority of filling the vacant Medical
         Director, Health Care Unit Administrator, Director of Nursing, Nurse Practitioner, and
         seven Correctional Nurse I (RN) positions. We agree with this. The Medical Director and
         Health Care Unit Administrator, Director of Nursing, and Nurse Practitioner positions
         have been filled. However, two nurse supervisor positions, the Director of Medical
         Records, staff physician, and multiple nursing positions are now vacant. All positions
         need to be filled. It is critical to fill supervisory positions, but that does not mean that
         staff positions can remain vacant. A vacancy rate of 23% is unacceptable.
     2. The First Court Expert’s recommendation was as follows. Due to concerns regarding
         non-registered nurses conducting sick call and working outside of their educational
         preparation and licensed scope of practice, and when all the Correctional Nurse I
         positions are filled, total registered nursing positions should be evaluated as to the need
         for additional positions or a reconfiguring of current positions in order to provide an “all
         RN” conducted sick call process. We agree with this recommendation, but believe that
         the nurse staffing, particularly on the infirmary and geriatric units, and the physician
         budgeted staffing are deficient. For this reason, it is our recommendation to perform a
         staffing analysis based on the existing service requirements of the program. Staffing
         should be augmented based on that analysis. The analysis should be based on policy
         requirements and clinical care requirements of the program.

 Additional Recommendations
    3. Physicians receiving privileges to practice primary care at this facility must have
        completed residency in a primary care program. This needs to be inserted in the
        contract obligations of the vendor.
    4. The IDOC contract needs to require that vendor health care managers have training in a
        health discipline appropriate for their management responsibilities.
    5. The current vendor is unable to provide physicians of sufficient training and in sufficient
        numbers. The IDOC needs to explore alternate avenues to fill physician spots with
        qualified physicians.
    6. This facility needs infection control and quality improvement positions.


 Clinic Space
 First Court Expert Recommendations
     1. Develop and implement a plan to replace the style of beds being used for geriatric
         patients on the third floor of the medical building.
     2. Properly equip designated sick call rooms in the health care unit and X-house.
 We agree with these recommendations.


 April 2 - April 5, 2018            Dixon Correctional Center                               Page 100
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 102 of 120 PageID #:11686



 Additional Recommendations
    3. All medical equipment must be inspected, calibrated, and tagged no less than annually
        by a qualified bioengineering team.
    4. Each room used for nurse sick call should be on the first floor of the medical building.
    5. Each room must have its own exam table and be properly equipped. The use of two
        exam tables in the same open room is to be discontinued.
    6. Both elevators must be operational at all times.
    7. All the beds in the infirmary must be hospital beds with adjustable heights and sections.
    8. At least one electrically adjustable hospital bed should be available in the infirmary.
    9. The metal beds in the geriatric unit need to be replaced with beds that are safe, can be
        readily sanitized, and meet the needs of the geriatric population.
    10. Additional shower chairs need to be provided in the patient housing areas of the
        medical building. Existing shower chairs with torn upholstery need to be repaired or
        replaced.
    11. The cracked and missing floor tiles noted throughout the entire medical building are
        safety hazards for both patient-inmates and medical and correctional staff, and should
        be expeditiously repaired, replaced, and maintained.
    12. The environmental rounds and the deficiencies noted in the monthly Medical Safety and
        Sanitation Report should be expanded to include the condition of the patient beds, the
        functionality of the negative pressure infirmary room, the compliance with annual
        inspection of medical devices, and other clinical space and equipment findings.


 Sanitation
 First Court Expert Recommendations
 The First Court Expert had no recommendations

 Additional Recommendations
    1. Safety and sanitation inspections need to include all areas of clinical space including
        infirmary beds, ADA units, the geriatric floor, annual inspection of clinical equipment
        and devices, and all other clinical areas.
    2. Maintenance needs to be done to replace missing tiles, rusted vents, cracked walls, and
        peeling paint.


 Medical Records
 First Court Expert Recommendations
     1. Medical records staff should track receipt of all outside reports and ensure that they are
         filed timely in the health record. We agree with this recommendation. This presumes
         that outside reports are all obtained. We strongly recommend that all outside reports be
         obtained timely and filed within timeframes required by the IDOC Administrative
         Directive.


 April 2 - April 5, 2018           Dixon Correctional Center                             Page 101
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 103 of 120 PageID #:11687



       2. Charts should be thinned regularly, and MARs filed timely. We agree with this
          recommendation if a paper record continues to be used.
       3. Problem lists should be kept up to date. We agree with this recommendation.

 Additional Recommendations
    4. An electronic medical record needs to be implemented in the IDOC. The difficulty in
        maintaining and finding paper documents in this system is a systemic barrier to care.
    5. If a paper record continues to be used, thinning charts should include carrying forward
        key diagnostic studies and consultant reports that are important to track the status of
        the patient’s conditions.


 Reception Processing and Intrasystem Transfer
 The previous Court Expert’s recommendation has been achieved. All newly transferred inmates
 are brought to the dispensary and screened upon arrival to identify immediate medical needs
 and reconcile prescribed medications so that treatment can be continued. The next day, these
 inmates are seen again by nurses who complete an in-depth interview, review the medical
 record, and initiate the plan of care.168

 Current Recommendations
     1. We recommend that health care leadership establish a process to monitor and provide
        feedback as part of the CQI program. Errors and omissions should be subject to focused
        study to improve the accuracy of transfer information and continuity of patient care.
     2. Written directives of IDOC and Wexford be revised to add responsibility for the sending
        IDOC facility to accurately complete the Health Status Summary in advance of inmate
        transfer.169
     3. When facilities send inaccurate or incomplete information on the intrasystem transfer
        form they should hear about the mistake from the receiving facility.


 Nursing Sick Call
 First Court Expert Recommendations
     1. Develop and implement a procedure for one style of sick call. This recommendation has
         been implemented at DCC.
     2. Develop and implement a plan for an “all RN” sick call process. We agree with this
         recommendation.
     3. Develop and implement a plan to assure non-medical personnel do not have access to
         inmate sick call requests. This recommendation has been implemented at DCC.
     4. Develop and implement a plan to maintain inmate sick call requests on file. We agree
         with this recommendation.


   Lippert Report DCC p. 42.
 168

   Documents to be revised include the IDOC-Wexford contract, Wexford Policy and Procedure P-118 Transfer Screening, and
 169

 DCC HCU Policies and Procedure P-118 Transfer Screening.



 April 2 - April 5, 2018                   Dixon Correctional Center                                          Page 102
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 104 of 120 PageID #:11688



       5. Develop and implement a plan to initiate and maintain a sick call log. This
           recommendation has been implemented at DCC.
       6. In the X-House, develop and implement a plan to conduct a legitimate sick call
           encounter, including listening to the patient complaint, collecting a history and objective
           data, performing a physical examination when required, making an assessment, and
           formulating a plan of treatment, rather than the current practice of talking to the
           patient through a solid steel door and basing treatment on the conversation only. This
           recommendation has been implemented at DCC, but the medical record is still not
           available to the nurse to refer to during the sick call encounter. This must be corrected.
       7. Per Office of Health Service policy, assure sick call encounters are documented in the
           medical record in the Subjective-Objective-Assessment-Plan (SOAP) style. We agree with
           this recommendation and found practices more consistent with this recommendation.
       8. Develop and implement a plan to assure the Office of Health Services’ approved,
           preprinted treatment protocol forms are used at each sick call encounter. We agree
           with this recommendation and found practices more consistent with this
           recommendation.
       9. Develop and implement a plan to ensure each of a patient’s complaints are addressed
           during a sick call encounter, or a prioritization of needs to address future encounters is
           developed, rather than the current practice of allowing only one complaint per visit. We
           agree with this recommendation and did not find any instances of patients being limited
           to only one complaint per encounter.
       10. Develop and implement a plan of education for all nursing staff which will be conducted
           by the Medical Director and addresses the following issues:
               a. Assure the patient’s complaint is addressed at the time of the sick call
                   encounter.
               b. Assure documentation is complete and, at a minimum, addresses the complaint,
                   duration, history, pain level if applicable, location of pain, location of injury, etc.,
                   and collection of complete vital signs including weight, an examination if
                   applicable, and an assessment and plan.
               c. Use of the Office of Health Services approved treatment protocols at each sick
                   call encounter.
               d. When using the protocol, staff must comply with the OTC dosages, as increasing
                   the strength or frequency may take the OTC dosage to an unauthorized
                   prescription dosage.
           We found that there is still significant room for improvement in the quality of nursing
           sick call. We agree that sick call encounters should include elements a–d above. We do
           not agree that training conducted by the Medical Director is necessary to accomplish this
           level of performance. We recommend instead a trended analysis of specific areas that
           are problematic and a system review of process to identify structural or other barriers to
           desired performance.170



 170For example, are nurses distracted or rushed during sick call encounters? Do they have all of the equipment and supplies
 necessary to perform the work? Are the Treatment Protocols clear in guiding the nursing assessment and treatment plan?



 April 2 - April 5, 2018                    Dixon Correctional Center                                            Page 103
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 105 of 120 PageID #:11689



       11. The nursing department must implement a sick call logbook with fields including date,
           patient name, patient number, reason for visit, date of clinician appointment, and if
           cancelled, reason for cancellation and date for the rescheduled appointment. A sick call
           log has been implemented. However, the problem of providers seeing patients timely
           when referred from nursing sick call still exits. Providers also failed to follow up at
           intended intervals and treatment orders were not carried out. We recommend filling
           vacant provider positions with qualified practitioners and adding physician positions as
           described in the recommendations under the heading Leadership, Staffing and Custody
           Functions.

 Additional Recommendations
     12. The quality of nursing assessments and the plan of care should be monitored by
         nursing service as part of the peer review or quality improvement. This should replace
         Medical Director review.
     13. Rooms used for nursing sick call should each have an exam table, equipment, and
         supplies to conduct a thorough physical assessment without having to move the
         patient or share equipment.
     14. Medical records must be available when the nurse sees patients housed in X-House.
         This is one example of the benefit of having an electronic health record.
     15. The sick call documentation forms should be revised to indicate if the referral is
         emergent, urgent, or routine. The indicated urgency should be used to schedule
         provider appointments.
     16. Providers should see patients timely according to the urgency of the referral.171
     17. Revise HCU Policy and Procedure P-103 so that patients in segregation are seen by
         providers according to the urgency of the referral rather than holding clinic on a single
         day of the week.
     18. Require nurses to assess patients who request sick call for dental pain according to an
         IDOC Nursing Treatment Protocol.
     19. Revise the IDOC Nursing Treatment Protocol for Toothache/Dental Complaints to
         clarify expectations regarding dental pain, particularly the assessment, factors in
         determining the urgency of referral, the timeframe to see the dentist, and options to
         treat pain until seen by a dentist. We suggest accomplishing this by developing
         separate protocols for dental infection, dental trauma, and dental pain.


 Chronic Care
 First Court Expert Recommendations
     1. There should be a single nurse assigned to the chronic care program to identify, enroll,
         monitor, and track patients in an organized and comprehensive way.




 171Emergent referrals should be seen immediately, urgent referrals should be seen the same day, and routine referrals seen
 within 72 hours.



 April 2 - April 5, 2018                     Dixon Correctional Center                                              Page 104
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 106 of 120 PageID #:11690



    2. Patients with HIV should be enrolled and monitored in the chronic disease program.
       There should be a system in place to identify medication noncompliance (or other
       missed doses) and refer those patients to a provider timely.
 We agree with these recommendations.

 Additional Recommendations
    3. Problem lists in the medical record must be complete and accurate.
    4. The care of chronic illnesses must be in accord with national standards of care and the
        Office of Health Services Chronic Illness Treatment Guidelines.
    5. Age-based routine health maintenance, including cancer screening and immunizations
        for patients with and without medical conditions, must be provided in accord with the
        United States Preventive Services Task Force (USPSTF) guidelines and other national
        standards of care.
    6. Chronic care visits must address at every visit all interrelated medical conditions that
        impact on the treatment, control, and outcomes of that clinic’s specific disease. Strictly
        focusing on a single specific disease and not addressing other associated clinical
        problems is not in the best interest of the patient and delays needed interventions.
    7. The chronic care providers must regularly document the review of the MAR, the CBGs,
        nursing and provider sick call notes, and blood pressure readings when they see patients
        in the disease-specific chronic care clinics.
    8. Nursing or quality improvement staff should do monthly medication compliance audits
        on all patient with HIV, diabetes, chronic anticoagulation, seizure disorders, and other
        chronic illnesses as needed. The results should be communicated to the providers and
        to the QIC.
    9. The IDOC should develop a plan to shift anticoagulation treatments from Vitamin K
        antagonists (warfarin) to newer types of anticoagulants that do not require frequent
        ongoing lab testing to determine the adequacy of anticoagulation. The frequent lab
        testing and medication adjustments are logistically complicated and put patient-inmates
        at risk for poor outcomes. Utilizing newer anticoagulation medications that do not
        require frequent ongoing measurement of the level of anticoagulation should be
        strongly considered by the IDOC.
    10. Patients with selected chronic illnesses including diabetes, hypertension, and
        hyperlipidemia should have the 10-year cardiovascular risk calculated to determine if
        they require a HMG CoA-reductase inhibitor (statin drug) at a proper dosage to
        minimize the risk of myocardial infarction, stroke, and other cardiovascular diseases.
    11. Providers should be provided with access to electronic medical references and/or cell
        phones with internet capability that would allow clinical staff to readily access updated
        clinical information in their offices and in all clinical service areas. This is the standard of
        care in the community.
    12. DCC and IDOC must establish a process to monitor the status of high-risk patients who
        refuse chronic clinic appointments during the interval between chronic care clinics. The
        current practice of not rescheduling chronic care patients who refuse to attend their
        scheduled appointment until the next chronic care clinic, which may be as long as six



 April 2 - April 5, 2018             Dixon Correctional Center                                 Page 105
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 107 of 120 PageID #:11691



         months later, is not in the best interests of the patient or the institution. These patients
         should be promptly rescheduled based on the urgency of their medical condition.
     13. Providers must document any modification of warfarin dosage and the INR result in the
         patient’s progress notes, chronic care notes, or a warfarin log. The current practice of
         documenting changes in warfarin doses on the INR lab form is a barrier to continuity of
         care and the communication of this vital clinical decision.
     14. Providers must consistently document key clinical information, the performance of
         indicated examinations, the rationale for clinical decisions and therapy modifications,
         and any modifications of the treatment plan in the chronic care progress notes.
     15. DCC must develop a process to ensure that all patients 50 years of age or older are
         screened for colon cancer and men 65 years of age or older with a history of tobacco
         use are screened for abdominal aortic aneurysm (AAA).
     16. Uncontrolled Chronic illnesses with problems that appear to be beyond the expertise of
         the DCC providers are to be referred for specialty consultation.


 Urgent/Emergent Care
 First Court Expert Recommendations
     1. A log book be maintained that contains fields for date, time, patient name, patient
         number, presenting symptom, where the assessment was performed, and the
         disposition, including if the patient was returned to the cellhouse or sent offsite. We
         agreee with the previous Court Expert and found that such a log is maintained when
         inmates are sent to the Emergency Department. All onsite emergency response incident
         reports and critiques are maintained in a binder kept on site and reviewed in the monthly
         CQI meetings.
     2. When patients are sent offsite, a staff person be assigned responsibility to obtain either
         the emergency room report or, if the patient was admitted to the hospital, the
         discharge summary. We agree with this recommendation.
     3. All patients sent offsite should be brought to the clinic for a nurse to review the relevant
         documents and ensure the required documents, if not available, are obtained (see
         recommendation #2) and the patient is scheduled for a follow-up visit with a primary
         care clinician. We agree with this recommendation and recommend, in addition, that the
         follow-up visit be scheduled the next working day.
     4. At the primary care clinician visit, the clinician must document a discussion of the
         findings and plan. We agree with this recommendation.

 Additional Recommendations
    5. Determine if the Health Care Unit is to maintain a trauma bag for mass casualty disaster
        as specified in DCC ID #04.03.108.
    6. Add the expiration dates of medications and solutions kept in the emergency response
        bags to the equipment checklist to identify products nearing expiration so that they can
        be replaced.
    7. Revise DCC ID #04.03.108 to reduce the number of mass casualty drills required. It
        should conform to the HCU Policy and Procedure P-112.


 April 2 - April 5, 2018            Dixon Correctional Center                               Page 106
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 108 of 120 PageID #:11692



      8. A corrective action or improvement plan should be developed based upon the critique
          of the annual mass casualty drill. Implementation of the plan should be monitored by
          the CQI Program.
      9. The process or persons assigned to critique emergency responses should be revised to
          provide meaningful feedback on strengths and weaknesses. This feedback should be
          reviewed by CQI for trends and areas identified for correction or improvement.
      10. All emergency room visits should be reviewed with regard to timeliness,
          appropriateness of preceding care, accuracy of information in the health record, and
          continuity of care upon release back to the facility. This should be done by clinical
          leadership and the QI program.
      11. Sentinel events resulting in hospitalization should be monitored by the Office of Health
          Services to ensure that quality of care is practiced and that the sentinel event was not
          preventable.172
      12. Potentially preventable hospitalizations should be monitored by the Office of Health
          Services to ensure that quality of care is practiced.


 Specialty Consultations
 First Court Expert Recommendations
     1. The delays in obtaining scheduled offsite services must be eliminated. Wexford must be
         required, within seven days after verbal approval, to have provided authorization to the
         UIC coordinator. If the UIC is assigning an appointment date greater than 30 days in the
         future, an effort must be made to obtain the service locally. After the service has been
         provided, the patient should be returned through the medical clinic and a nurse should
         review the paperwork or take steps to obtain it. After the paperwork is obtained, the
         patient must be scheduled for a follow-up visit with the primary care clinician, who must
         document the discussion of findings and plan. We agree with this recommendation.
         However, certain adjustments should be made for those follow-up appointments that
         are requested for periods longer than 30 days (for example, when a consultant
         recommends a six month follow up).

 Additional Recommendations
    2. Given the existing problems with the Wexford system of obtaining offsite care, it should
        be abandoned. Patients are being harmed. Until a system is put in place that protects
        patients, all referrals by providers should be scheduled without utilization review.
    3. Senior management from Wexford or IDOC needs to obtain medical records from
        consultants and hospitals on a timely basis.


 Infirmary Care
 First Court Expert Recommendations

 172 A sentinel event is any unanticipated event in a health care setting resulting in death or serious physical injury to a patient

 not related to the natural course of the patient’s disease.



 April 2 - April 5, 2018                       Dixon Correctional Center                                                 Page 107
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 109 of 120 PageID #:11693



    1. Staff the infirmary with a registered nurse 24 hours a day, seven days a week.
    2. Educate nursing staff on the need for complete charting, which includes providing a
       thorough description of a patient’s medical condition.
    3. Develop and implement a plan to provide an accessible nurse call system for patients
       who are physically unable to access the current call system and provide for a credible
       system for those patient rooms with no nurse call system.
    4. Establish minimum inventory levels for bedding, linens, and pillows and provide
       acceptable items which are not torn, threadbare, or frayed.
    5. Provide a permanent manned security post within the infirmary.
    6. Develop and implement a plan to obtain needed additional equipment as determined by
       the Medical Director, Health Care Unit Administrator, Director of Nursing, and a nursing
       staff representative who is routinely assigned to the infirmary.
    7. Develop and implement a plan to provide additional institutional radios to the infirmary
       nursing staff.
 We agree with these recommendations.

 Additional Recommendations
    8. Provider infirmary admission notes and progress notes should be performed in accord
        with the timeframes detailed in IDOC policy 04.03.120, Offender Infirmary Services.
    9. Provider notes must communicate the rationale for modifications in treatment; list
        reasonable differential diagnoses; document pertinent histories, physical findings, and
        symptoms; record clear treatment plans; and write regular comprehensive progress
        notes that update the status of each and every acute and chronic illness.
    10. All Infirmary beds must be functional hospital beds with the capability to adjust the
        height, head, and foot of the bed, and have operational safety railings. Non-functional
        infirmary beds put the safety of patient-inmates and staff at risk. At least one electrical
        bed should be available for use in the infirmary.
    11. Physical therapy services must be provided in the infirmary for those patients who
        cannot be readily moved to the physical therapy treatment room on the first floor of the
        medical building.
    12. Patients whose clinical needs and support of their activities of daily living exceed the
        capability of the DCC infirmary must be transferred to a licensed skilled nursing facility
        either in the IDOC or in the community.
    13. Given the numbers of elderly patients and the skilled nursing needs that are not now
        provided, the IDOC should perform a statewide analysis of its geriatric needs and
        develop a plan that ensures safe housing in an appropriate level of care for this
        population. Based on a review of this facility it appears that IDOC needs a new skilled
        nursing unit. But this effort should not be undertaken before an analysis of the need is
        completed.


 Pharmacy and Medication Administration
 The First Court Appointed Expert made no recommendations concerning pharmacy and
 medication administration.


 April 2 - April 5, 2018           Dixon Correctional Center                              Page 108
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 110 of 120 PageID #:11694



 Current Recommendations
    1. Adopt a computerized provider order entry (CPOE) program to eliminate handwritten
        orders. Replace handwritten transcription of orders to the MAR with printed labels after
        the pharmacy has reviewed and verified the order. Medications which must be started
        urgently may be transcribed in handwriting onto the MAR. When the label arrives, it
        should be affixed to a new line on the MAR and documentation continued on the new
        line.
    2. Evaluate continuity of care with respect to prescription medication for chronic illness.173
        Included in this review should be whether there is a progress note written to
        correspond with the order describing rationale and plan of care regarding prescription
        medication. The results of these reviews should be reported and analyzed in CQI. The
        Regional Medical Directors need to review these CQI efforts and provide coaching and
        feedback to the providers.
    3. Order implementation should take place within 24 hours. Adopting CPOE eliminates
        delays in treatment resulting from not transcribing orders timely.
    4. Medication should be administered in patient specific, unit dose packaging. The practice
        of pre-pouring should be eliminated in GP and STC, as well as the multiuse envelopes in
        STC.
    5. The MAR should be used by the nurse to verify that the medication, dose, and route of
        administration is correct immediately before giving the medication to the patient. The
        nurse should have the MAR available to answer any questions or concerns the patient
        has about the medication.
    6. Medication should be documented on the MAR at the time it is administered.
    7. Printed labels should be provided to place on the MAR when a new order is dispensed.
        Orders should not be handwritten on the MAR unless it is a medication to be given
        immediately.
    8. A system for timely renewal of chronic disease and other essential medications should
        be developed.
    9. Nurses should refer any patient who does not receive three consecutive doses of
        medication critical in managing a chronic disease (insulin, Plavix, factor H, HIV
        medication, antirejection medications, etc.) to the treating provider. The treating
        provider should meet with the patient and determine if treatment can be modified to
        improve adherence.
    10. Patient adherence with KOP medications prescribed to treat chronic disease should be
        monitored at regular intervals (monthly by nursing and by the provider at each chronic
        disease visit).
    11. Revise the policy and procedure for medication administration to provide sufficient
        operational guidance to administer medications in accordance with accepted standards
        of nursing practice.
    12. The CQI program should develop, implement, and monitor quality indicators related to
        pharmacy services and medication administration.


   National Commission on Correctional Health Care (2014) Standards for Health Services in Prisons. E-12 Continuity and
 173

 Coordination of Care During Incarceration. p. 93.



 April 2 - April 5, 2018                     Dixon Correctional Center                                             Page 109
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 111 of 120 PageID #:11695



     13. Root cause analysis and corrective action plans should be used to target the causes of
         performance that is below expectations. Corrective action should consider system
         improvements such as computerized provider order entry, use of bar coding, patient
         specific unit dose packaging, EMAR, etc., to support desired performance.


 Infection Control
 First Court Expert Recommendations
     1. Develop a position description and name an Infection Control Registered Nurse (IC-RN).
         We agree with this recommendation.
     2. Develop and implement a plan for the IC-RN to conduct monthly documented safety
         and sanitation inspections focusing at a minimum on the health care unit, infirmary, and
         dietary department, with monthly reporting to the Quality Improvement Committee
         (QIC). We agree with this recommendation.
     3. Develop and implement a plan for the IC-RN to monitor food handler examinations and
         clearance for staff and inmates. We do not agree with this recommendation. A medical
         examination of persons to work as a food handler is not necessary because it only
         represents that individual’s condition on the day of the exam and is not predictive of
         future illness or disease that would contradict working as a food handler. Instead, we
         recommend that staff and inmates working in food service be trained and pass an
         examination on proper food handling techniques, sanitation procedures, and what
         health conditions need to be reported to the food services supervisor.
     4. Develop and implement a plan for the IC-RN to monitor compliance with initial and
         annual tuberculosis screening, with monthly reporting to the QIC and facility
         administration as needed. We agree with this recommendation.
     5. Develop and implement a plan to aggressively monitor skin infections and boils, and
         work jointly with security and maintenance staff regarding cellhouse cleaning practices,
         with monthly reporting to the QIC and facility administration as needed. This
         recommendation has been accomplished with regard to MRSA infection. Reporting and
         surveillance should be expanded to include skin infections in addition to MRSA.
     6. Develop and implement a plan to daily monitor and document negative air pressure
         readings when the room(s) are occupied for respiratory isolation, and weekly when not
         occupied. This recommendation has been accomplished. However, the room air
         exchange monitor does not work, and parts are no longer available. Staff use the tissue
         test to monitor air flow. An HVAC expert should evaluate negative airflow in the room
         annually.
     7. Develop and implement a training program for healthcare unit porters which includes
         training on blood-borne pathogens; infectious and communicable diseases; bodily fluid
         clean-up; and proper cleaning and sanitizing of infirmary rooms, beds, furniture, toilets,
         and showers. This recommendation has been partially accomplished. Apparently,
         training has been developed, but porters are assigned work before this training is
         completed. We agree that porters should be trained and vaccinated before being
         assigned work in the infirmary.



 April 2 - April 5, 2018           Dixon Correctional Center                              Page 110
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 112 of 120 PageID #:11696



     8. Monitor all sick call areas to assure appropriate infection control measures are being
         used between patients, i.e., use of paper on examination tables which is changed
         between patients or a spray disinfectant is used between patients, examination gloves
         are available to staff, and hand washing/sanitizing is occurring between patients. We
         agree with this recommendation.
     9. Develop and implement a plan to monthly monitor all patient care associated furniture,
         including infirmary mattresses, to assure the integrity of the protective outer surface,
         with the ability to take the furniture out of service and have repaired or replaced as
         needed. We agree with this recommendation. Safety and sanitation inspections take
         place monthly, but items that need to be repaired or replaced are not taken out of
         service.
     10. Interface with the County Department of Health and Illinois Department of Health and
         provide reporting as required by each department. This recommendation has been
         accomplished.

 Additional Recommendations
    11. Infections and communicable disease data should be analyzed and discussed as part of
        the monthly and the annual CQI meetings. This should include discussion of trends,
        updates from the CDC, and review of practices. For example, employee exposures to
        blood borne pathogens, such as the needlestick injuries in 2017, should be analyzed by
        CQI with consideration of alternate systems, products, and methods to reduce potential
        injury.
    12. Track and report skin infections due to all pathogens, not just MRSA, including
        infestations with scabies or body lice.
    13. Update the IDOC Infection Control Manual now and at least every two years.
    14. Airborne Infection Isolation (AII) rooms need to be regularly serviced, inspected by
        knowledgeable individuals, and monitored regularly. The maintenance of adequate air
        changes and pressure should be documented on a log specifically as part of the infection
        control program.
    15. The cracked and missing floor tiles noted throughout the entire medical building
        interfere with the proper cleaning and sanitation and create infection control hazards
        for both patient-inmates and medical and correctional staff and should be expeditiously
        repaired, replaced, and maintained.


 Radiology Service
 No recommendations.


 Dental Program
 Dental: Staffing and Credentialing
 First Court Expert Recommendations




 April 2 - April 5, 2018           Dixon Correctional Center                             Page 111
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 113 of 120 PageID #:11697



    1. Hire a dental hygienist immediately. We agree with this and specify that the dental
       hygienist should be full-time. We agree with this recommendation.

 Additional Recommendations
    2. Dentist staffing should be increased to 2.0 FTEs.
    3. Dental assistant staffing should be increased to 2.5 FTEs.
    4. All dental assistants should be qualified to take intraoral x-rays.
    5. The clinic should be open for patient treatment five days per week.
    6. Dentists’ hours should coincide with patient availability.
    7. Dentist and dental assistant schedules should be coordinated so that dentists are not
        treating patients when an assistant is not available.

 Dental: Facility and Equipment
 First Court Expert Recommendations
     1. Repair or replace the chair and unit that is not working. We agree with this
         recommendation.

 Additional Recommendations
    2. Purchase an ultrasonic scaler.
    3. Repair the faulty foot pedal controls on all sinks. If repair is not feasible, the sinks should
        be replaced.

 Dental: Sanitation, Safety, and Sterilization
 First Court Expert Recommendations
     1. Sterilization flow to the autoclave should be from dirty to sterile in a linear fashion; from
         ultrasonic to sink to work area to autoclave.
     2. Safety glasses should be provided to patients while they are being treated.
     3. That a biohazard warning sign be posted in the sterilization area.
     4. A warning sign should be posted in the x-ray area to warn pregnant females of radiation
         hazards.
 We agree with these recommendations.

 Additional Recommendations
    5. The clinic should obtain a stethoscope and a sphygmomanometer.

 Dental: Review Autoclave Log
 First Court Expert Recommendations: None.

 Additional Recommendations: None.

 Dental: Comprehensive Care
 First Court Expert Recommendations



 April 2 - April 5, 2018            Dixon Correctional Center                                Page 112
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 114 of 120 PageID #:11698



    1. Comprehensive “routine” care should be provided only from a well-developed and
       documented treatment plan.
    2. The treatment plan should be developed from a thorough, well documented intra and
       extra-oral examination, to include a periodontal assessment and detailed examination
       of all soft tissues.
    3. In all cases, that appropriate bitewing or periapical x-rays be taken to diagnose caries.
    4. Hygiene care should be provided and documented as part of the treatment process.
    5. Care should be provided sequentially, beginning with hygiene services and dental
       prophylaxis.
    6. All record entries should include date and time.
 We agree with these recommendations.

 Additional Recommendations
    7. The health history should be updated and signed at all biennial exams.
    8. A periodontal probe should be added to a mirror and explorer in all examination packs.
    9. All prisoners who arrive from a reception center should receive a comprehensive exam
        within 30 days.
    10. The daily and monthly log forms should be amended to include oral prophylaxis and
        scaling and root planing.

 Dental: Intake (Initial) Examination
 First Court Expert Recommendations
 Although no recommendations were made, the First Court Experts did not review the quality of
 the panoramic x-rays or the disposition of potential urgent care issues noted at intake.

 Additional Recommendations: None.174

 Dental: Extractions
 First Court Expert Recommendations
     1. A diagnosis or a reason for the extraction be included as part of the record entry. This
         is best accomplished through the use of the SOAP note format, especially for sick call
         entries. It would provide much detail that is lacking in most dental entries observed.
     2. A consent form be developed and signed by the patient and the dentist. That
         the procedure and any potential complications be well explained to the patient. While
         all records contained signed consent forms, we recommend that the consent forms
         specify the reason for the extraction.
 We agree with these recommendations.

 Additional Recommendations:
    3. The heath history should be updated before a tooth is extracted.
    4. Teeth should not be extracted without clinically adequate x-rays.


 174   We address the inadequacy of the panoramic x-rays in the NRC report.



 April 2 - April 5, 2018                       Dixon Correctional Center                Page 113
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 115 of 120 PageID #:11699




 Dental: Removable Prosthetics
 First Court Expert Recommendations
     1. A comprehensive examination and well-developed and documented treatment plan,
         including bitewing and/or periapical radiographs and periodontal assessment, precede
         all comprehensive dental care, including removable prosthodontics.
     2. Periodontal assessment and treatment should be part of the treatment process and that
         the periodontium should be stable before proceeding with impressions.
     3. That all operative dentistry and oral surgery as documented in the treatment plan be
         completed before proceeding with impressions.
 We agree with these recommendations.

 Additional Recommendations: None.

 Dental: Sick Call/Treatment Provision
 First Court Expert Recommendations.
     1. Implement the use of the SOAP format for sick call entries. It will assure that the
         inmate’s chief complaint is recorded and addressed, and a thorough focused
         examination and diagnosis precedes all treatment. We note that all the sick call records
         we reviewed used the SOAP format.
     2. Daily dental sick call should be seen and evaluated by the dentist, rather than through
         the medical program. We do not agree with this recommendation. Instead, we
         recommend that nurses triage all requests for dental care. Non-urgent requests
         (cleaning, routine exams, fillings, etc.) should be sent to the dental clinic for scheduling.
         All other dental complaints should be assessed at nursing sick call, treated for pain as
         needed, and referred to the dentist based upon clinician urgency.
     3. Requests from inmates with urgent care complaints should be scheduled for the next
         work day from receipt of the nursing referral from sick call. We agree with this
         recommendation.
     4. Efforts should be made to see urgent care complaints via the request form in a timelier
         manner. They could easily be scheduled for the next day. Sick call sign-ups are seen the
         following day by RNs who have pain medication protocols available. Dental sick call
         signups should be scheduled directly by dental for the following day, rather than by the
         RN who then refers them to dental. We do not agree that urgent complaints should be
         scheduled directly by the dental service. Only requests for routine (non-urgent) care
         should be scheduled by the dental service.

 Additional Recommendations
    5. RNs should perform face-to-face examinations on patients with complaints that suggest
        pain or infection and refer or palliate per protocol. Nurses should refer patients to the
        dentist according to criteria for urgency established in the treatment protocol.
    6. The health history should be updated at each clinical encounter.

 Dental: Orientation Handbook


 April 2 - April 5, 2018            Dixon Correctional Center                                Page 114
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 116 of 120 PageID #:11700



 First Court Expert Recommendations
     1. Amend the orientation manual to include dental sick call procedures and instructions on
         how to access routine, urgent and emergency care. The recommendation is moot since
         recent revisions adequately address sick call procedures and access to health care.

 Additional Recommendations: None.

 Dental: Policies and Procedures
 First Court Expert Recommendations
     1. The dental program should develop a current detailed, thorough, and accurate policy
         and procedures manual that define show all aspects of the dental program are to be
         run, to include access to care, care provision, clinic management, infection control, etc.
         Once developed, it should be reviewed and updated on a regular basis and as needed
         for new policies and procedures. We agree with this recommendation.

 Additional Recommendations
    2. The Dental Program Binder should be reviewed and updated.

 Dental: Failed Appointments
 First Court Expert Recommendations
     1. Failed appointment percentages are slightly high and should be watched. We agree with
         this recommendation.

 Additional Recommendations
    2. Failed appointment percentages should appear on the Monthly Dental Logs and be
        reported to the Quality Improvement Committee.

 Dental: Medically Compromised Patients
 First Court Expert Recommendations
     1. The medical history section of the dental record should be kept up to date and that
         medical conditions that require special precautions be red flagged to catch the
         immediate attention of the provider. These would include medication allergies,
         anticoagulants, interferon therapy, pre-medicated cardiac conditions and any other
         health condition that would require medical intervention prior to dental treatment.
     2. That blood pressure readings be routinely taken of patients with a history of
         hypertension, especially prior to any surgical procedure.
 We agree with these recommendations.

 Additional Recommendations
    3. Diabetics diagnosed with periodontal disease should be offered an oral prophylaxis
        every six months and non-surgical periodontal treatment (i.e., scaling and root planing)
        if clinically indicated as part of the chronic care program.



 April 2 - April 5, 2018           Dixon Correctional Center                              Page 115
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 117 of 120 PageID #:11701




 Dental: Specialists
 First Court Expert Recommendations

 None. Specialists are available and utilized.

 Additional Recommendations: None.

 Dental: CQI
 First Court Expert Recommendations
     1. The CQI process should be used extensively to address the program deficiencies
         outlined in the body of this report. Policies and procedures should be developed from
         this process to ensure that measures are in place to maintain program continuity and
         improvement. We agree with this recommendation.

 Additional Recommendations
    2. Annual dentist peer reviews should be implemented immediately.
    3. The dentist peer review form should be modified to focus on substantive aspects of
        clinical care such as diagnosis, treatment planning, the appropriate use of periodontal
        probing and x-rays, and the treatment of periodontal disease.
    4. Facility reviews of the dental program should be performed semi-annually. They should
        encompass clinical aspects of the dental program and be reviewed by a disinterested
        dentist.


 Internal Monitoring and Quality Improvement
 First Court Expert Recommendations
     1. This program must be recreated and provided the leadership that has had training in
         quality improvement philosophy and methodology. The program should focus on both
         process improvement and professional performance improvement as well as grievance
         responses. The program must be used to improve intrasystem transfers, both nurse and
         provider sick call, the chronic care program, infirmary care, unscheduled services care,
         scheduled offsite services care, medication administration, grievances, infection control,
         dental services, and mental health services. This program requires the use of logbooks
         for tracking capabilities for both intrasystem transfers, sick call, infirmary care, chronic
         care, unscheduled services care, scheduled offsite services, and grievances.
     2. The leadership of the continuous quality improvement program must be retrained
         regarding quality improvement philosophy and methodology, along with study design
         and data collection.
     3. This training should include how to study outliers in order to develop targeted
         improvement strategies.
 We agree with these recommendations.

 Additional Recommendations


 April 2 - April 5, 2018            Dixon Correctional Center                               Page 116
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 118 of 120 PageID #:11702



     4. We recommend that the current peer review program of Wexford be revised. The Office
        of Health Services or outside reviewers should monitor physician performance for
        sentinel event reviews and mortality reviews. Standardized professional performance
        evaluations by Wexford should focus on whether the patient’s care over a span of time
        was adequate and resulted in an expected outcome. The professional performance
        evaluation should be related to privileges granted at re-credentialing.




 April 2 - April 5, 2018         Dixon Correctional Center                           Page 117
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 119 of 120 PageID #:11703




                              Appendix A
  DCC Staffing as of 4/5/18
  Position                 Budgeted    Vacancies   LOA long-    Effective State or
                           positions                 term       vacancies Wexford

  Health Care
  Administrator               1           0             0             0     State

  Director of
  Nursing                     1           1             0             1     State

  Medical
                              1           0             0             0    Wexford
  Director
  Medical Record
  Director                    1           1             0             1     State

  Physician                   1           1             0             1    Wexford
  Nurse
  Practitioner                2           0             0             0    Wexford

  Nursing
  Supervisor                  2           1             0             1     State

  Nursing
  Supervisor                  1           0             0             0    Wexford

  RN                          48          10            1             11    State
  LPN                         10           2            1             3    Wexford
  Certified Nurse
  Assistant                   6           1             1             2    Wexford

  Pharmacy Tech               1           0             0             0     State
  Medication
  Room                        3           0             0             0    Wexford
  Assistants
  Chief Dentist                1          0             0             0    Wexford
  Dentist                     0.4         0             0             0    Wexford
  Dental Assistant             1          1             0             1     State
  Dental Assistant             1          0             0             0    Wexford
  Office
  Coordinator                 1           0             0             0     State

  Health
  Information                 1           1             0             1     State
  Assistant
  Staff Assistants             7          0             0             0    Wexford
  Phlebotomist                 1          0             0             0    Wexford
  Optometrist                 0.2         0             0             0    Wexford



 April 2 - April 5, 2018                  Dixon Correctional Center                  Page 118
Case: 1:10-cv-04603 Document #: 767-1 Filed: 11/14/18 Page 120 of 120 PageID #:11704



  Physical
  Therapist                0.2      0            0             0    Wexford

  Physical
  Therapy                   1       0            0             0    Wexford
  Assistant
  Radiology
  Technician                1       0            0             0    Wexford

                           93.8    19            3             22


     *The Director of Nursing will be filled on 4/16/18.
     **One of the filled nursing supervisor positions will be vacant beginning 4/16/18.




 April 2 - April 5, 2018           Dixon Correctional Center                              Page 119
